

Exhibit 10.2


EXECUTION VERSION
AMENDMENT NO. 15 TO CREDIT AGREEMENT
AMENDMENT NO. 15 TO CREDIT AGREEMENT, dated as of June 19, 2018 (“Amendment No.
15”), by and among TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION
CORP.), a Delaware corporation (“Holdings”), TRANS UNION LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors, DEUTSCHE BANK SECURITIES
INC. (“DBSI”), RBC CAPITAL MARKETS1 (“RBCCM”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (“MLPFS”) and CAPITAL ONE, N.A. (“Capital One”), as joint
lead arrangers (in such capacity, collectively, the “Amendment No. 15 Lead
Arrangers”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”), each of the lenders party hereto with a 2018
Incremental Term A-2 Commitment (each, a “2018 Incremental Term A-2 Lender”) and
each of the lenders party hereto with a 2018 Incremental Term B-4 Commitment
(each, a “2018 Incremental Term B-4 Lender”). Unless otherwise indicated, all
capitalized terms used herein but not otherwise defined herein shall have the
same meanings as specified in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors party
thereto from time to time and each Lender from time to time party thereto have
previously entered into an Amendment No. 1 to Credit Agreement, dated as of
February 10, 2011, which amended and restated that certain Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent, the Guarantors from time to time party thereto and the
lenders from time to time party thereto (as further amended, amended and
restated, supplemented and/or otherwise modified through, but not including, the
date hereof, including pursuant to Amendment No. 2, dated as of February 27,
2012, Amendment No. 3, dated as of April 17, 2012, Amendment No. 4, dated as of
February 5, 2013, Amendment No. 5, dated as of November 22, 2013, Amendment No.
6, dated as of December 16, 2013, Amendment No. 7, dated as of April 9, 2014,
Amendment No. 8, dated as of June 2, 2015, Amendment No. 9, dated as of June 30,
2015, Amendment No. 10, dated as of March 31, 2016, Amendment No. 11, dated as
of May 31, 2016, Amendment No. 12, dated as of January 31, 2017, Amendment No.
13, dated as of August 9, 2017 and Amendment No. 14, dated as of May 2, 2018,
collectively, the “Credit Agreement”);
WHEREAS, pursuant to and in accordance with the terms of that certain second
amended and restated commitment letter, dated May 24, 2018, (the “Commitment
Letter”) among the Borrower and the Commitment Parties (as defined in the
Commitment Letter) party thereto, and Section 2.14 of the Credit Agreement, the
Borrower has obtained (x) commitments (each, an “2018 Incremental Term B-4
Commitment”) to provide 2018 Incremental Term B-4 Loans (as defined below) in an
aggregate principal amount of $600,000,000 and (y) commitments (each, an “2018
Incremental Term A-2 Commitment”) to provide 2018 Incremental Term A-2 Loans (as
defined below) in an aggregate principal amount of $800,000,000;
WHEREAS, the proceeds of the 2018 Incremental Term B-4 Loans and 2018
Incremental Term A-2 Loans incurred pursuant to Amendment No. 15 shall be
applied by the Borrower (i) to finance the acquisition of Crown Acquisition
Topco Limited, a private limited company incorporated and registered in England
and Wales (“Callcredit”) from the equity holders thereof (collectively, the
“Callcredit Sellers”)


1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




pursuant to that certain Share Purchase Agreement, dated as of April 20, 2018,
by and among Callcredit, Vail Holdings UK Ltd., a wholly owned subsidiary of the
Borrower (the “Callcredit Purchaser”), and the Callcredit Sellers, (ii) to repay
certain outstanding debt of Callcredit (the “Callcredit Refinancing”) and (iii)
to pay fees and expenses incurred in connection with the Callcredit Acquisition
(the transactions set forth in immediately preceding clauses (i) through (iii),
collectively, the “Transactions”);
WHEREAS, subject to the terms and conditions set forth in Section 2.14 of the
Credit Agreement and Section 3 hereof, each 2018 Incremental Term B-4 Lender and
2018 Incremental Term A-2 Lender, respectively, hereby severally agrees to
provide a 2018 Incremental Term B-4 Commitment or a 2018 Incremental Term A-2
Commitment, as applicable, in the amount set forth opposite its name on Exhibit
I attached hereto;
WHEREAS, the Borrower has appointed DBSI, RBCCM, MLPFS and Capital One and DBSI,
RBCCM, MLPFS and Capital One have agreed, to act as joint lead arrangers and
joint book running managers with respect to this Amendment No. 15 and the 2018
Incremental Term B-4 Loans and 2018 Incremental Term A-2 Loans provided for
hereunder; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Terms of the 2018 Incremental Term B-4 Loans.
(a)Each 2018 Incremental Term B-4 Lender, the Borrower and the Administrative
Agent acknowledge and agree that the 2018 Incremental Term B-4 Commitments
provided pursuant to this Amendment No. 15 shall constitute Term Commitments of
such 2018 Incremental Term B-4 Lenders under the Credit Agreement.
(b)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 15 Effective Date, each 2018 Incremental Term B-4 Lender
party hereto shall make a loan in respect of its 2018 Incremental Term B-4
Commitment (collectively, “2018 Incremental Term B-4 Loans”) to the Borrower,
which shall constitute a part of a new Class of Term Loans under the Credit
Agreement.
(c)Effective as of the Amendment No. 15 Effective Date and subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in the amended Credit Agreement attached hereto as Exhibit II. The parties
hereto acknowledge and agree that amendments to the Credit Agreement relating to
the incurrence of the 2018 Incremental Term B-4 Loans are effected in reliance
on Section 2.14 and Section 10.01 of the Credit Agreement.  Each Person
executing this Amendment No. 15 in its capacity as a 2018 Incremental Term B-4
Lender shall become (or, if already a Lender prior to the Amendment No. 15
Effective Date, remain) a “Lender” and a “Term Lender” under the Credit
Agreement (as amended hereby) and shall be bound by the provisions of the Credit
Agreement (as amended hereby) as a Lender holding 2018 Incremental Term
B-4 Loans.
(d)The 2018 Incremental Term B-4 Loans shall (a) be incurred on the Amendment
No. 15 Effective Date, (b) rank pari passu in right of payment and pari passu in
right of security with the Revolving Credit Loans, the 2017 Replacement Term B-3
Loans, the 2017 Replacement Term A-2 Loans and the 2018




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




Incremental Term A-2 Loans and (c) be treated the same in all respects as the
2017 Replacement Term B-3 Loans except as otherwise set forth herein and in
Exhibit II.
(e)The proceeds of the 2018 Incremental Term B-4 Loans incurred pursuant to
Amendment No. 15 shall be applied substantially simultaneously to finance the
Transactions, including the consummation of the Callcredit Acquisition and the
Callcredit Refinancing.
SECTION 2. Terms of the 2018 Incremental Term A-2 Loans.
(a)Each 2018 Incremental Term A-2 Lender, the Borrower and the Administrative
Agent acknowledge and agree that the 2018 Incremental Term A-2 Commitments
provided pursuant to this Amendment No. 15 shall constitute Term Commitments of
such 2018 Incremental Term A-2 Lenders under the Credit Agreement.
(b)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 15 Effective Date, each 2018 Incremental Term A-2 Lender
party hereto (i) shall make a loan in respect of its 2018 Incremental Term A-2
Commitment (collectively, “2018 Incremental Term A-2 Loans”) to the Borrower,
which shall be added to and constitute a part of the Class of existing 2017
Replacement Term A-2 Loans under the Credit Agreement (the “Existing 2017
Replacement Term A-2 Loans”) prior to giving effect to this Amendment No. 15,
and (ii) upon giving effect to this Amendment No. 15, each 2018 Incremental Term
A-2 Lender shall become part of the Class of 2017 Replacement Term A-2 Lenders
for all purposes under the Credit Agreement.
(c)Notwithstanding anything to the contrary contained elsewhere in the Credit
Agreement, (i) each Borrowing of Existing 2017 Term A-2 Loans maintained as
LIBOR Loans (each an “Existing 2017 Replacement Term A-2 Borrowing”) shall upon
the occurrence of the Amendment No. 15 Effective Date continue to remain
outstanding and (ii) the 2018 Incremental Term A-2 Loans shall initially be
incurred pursuant to a single Borrowing of LIBOR Loans which shall be added to
(and thereafter be deemed to constitute a part of) each outstanding Existing
2017 Replacement Term A-2 Borrowing on a pro rata basis, with such new Borrowing
to be subject to (x) the same Interest Period applicable to each Existing 2017
Replacement Term A-2 Borrowing to which it is added and (y) the same LIBOR Rate
applicable to the Existing 2017 Replacement Term A-2 Borrowing to which it is
added.
(d)The Applicable Rate applicable to the 2018 Incremental Term A-2 Loans shall
be the same as currently provided to be applicable to the Existing 2017
Replacement Term A-2 Loans.
(e)The 2018 Incremental Term A-2 Loans shall (i) be incurred on the Amendment
No. 15 Effective Date, (ii) rank pari passu in right of payment and pari passu
in right of security with the Revolving Credit Loans, the 2017 Replacement Term
B-3 Loans, the 2018 Incremental Term B-4 Loans and the Existing 2017 Replacement
Term A-2 Loans and (iii) be treated the same in all respects as the Existing
2017 Replacement Term A-2 Loans except as otherwise set forth herein.
(f)The proceeds of the 2018 Incremental Term A-2 Loans incurred pursuant to
Amendment No. 15 shall on the Amendment No. 15 Effective Date be applied
substantially simultaneously to finance the Transactions, including the
consummation of the Callcredit Acquisition and the Callcredit Refinancing.
SECTION 3. Conditions of Effectiveness of the 2018 Incremental Term B-4 Loans,
2018 Incremental Term A-2 Loans and Related Amendments to the Credit Agreement.
The 2018 Incremental Term B-4 Loans, the 2018 Incremental Term A-2 Loans and
related amendments to the Credit Agreement,




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




as set forth on Exhibit II hereto, shall become effective as to each signatory
hereto as of the first date (the “Amendment No. 15 Effective Date”) on which the
following conditions shall have been satisfied (or waived):
(a)The Callcredit Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowings of the 2018 Incremental Term B-4
Loans and the 2018 Incremental Term A-2 Loans shall be consummated, in all
material respects in accordance with the terms of the Callcredit Acquisition
Agreement after giving effect to any modifications, amendments, consents or
waivers by the Borrower thereto, other than those modifications, amendments,
consents or waivers that are not materially adverse to the interests of the
Lenders or the Commitment Parties in their capacities as such, unless consented
to in writing by the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned).
(b)Since the date of the Callcredit Acquisition Agreement, there shall not have
occurred and be continuing a Company Material Adverse Effect (as defined in the
Callcredit Acquisition Agreement as in effect on April 20, 2018).
(c)Subject in all respects to the Limited Conditionality Provisions (as defined
in the Commitment Letter), all documents and instruments required to create and
perfect the Administrative Agent’s security interest in the Collateral acquired
in the Callcredit Acquisition shall have been executed and delivered and, if
applicable, be in proper form for filing.
(d)Immediately after giving effect to the incurrence of the 2018 Incremental
Term B-4 Loans, the 2018 Incremental Term A-2 Loans and the consummation of the
Callcredit Acquisition, (i) at the time elected by the Borrower pursuant to the
LCT Election delivered to the Administrative Agent (x) no Default or Event of
Default exists and (y) the Borrower is in compliance with the covenant set forth
in Section 7.11 of the Credit Agreement as determined on a Pro Forma Basis and
(ii) on the Amendment No. 15 Effective Date, no Event of Default pursuant to
Section 8.01(a), (f) or (g) of the Credit Agreement exists;
(e)(i) Each of the representations and warranties made by, or with respect to,
Callcredit and its subsidiaries in the Callcredit Acquisition Agreement as are
material to the interests of the 2018 Incremental Term Lenders (in their
capacities as such), but only to the extent that the Callcredit Purchaser has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Callcredit Acquisition Agreement or decline to consummate
the Callcredit Acquisition (in each case, in accordance with the terms thereof)
as a result of a breach of such representations in the Callcredit Acquisition
Agreement (to such extent, the “Specified Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below) are
true and correct in all material respects on the Amendment No. 15 Effective
Date, both before and after giving effect to this Amendment No. 15, with the
same effect as though such representations and warranties had been made on and
as of the Amendment No. 15 Effective Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date) (it being understood and agreed that
“Specified Representations” means those representations and warranties
applicable to the Loan Parties set forth in Sections 5.01(a), 5.01(b)(ii),
5.01(c), 5.02(a), 5.02(b)(i), 5.04, 5.12, 5.16, 5.17 and 5.18 of the Credit
Agreement);
(f)Holdings, the Borrower, the Guarantors, the Administrative Agent, the 2018
Incremental Term B-4 Lenders and the 2018 Incremental Term A-2 Lenders, shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile transmission or
electronic transmission) the same to the Administrative Agent (or its counsel);




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




(g)the Borrower shall have paid, by wire transfer of immediately available
funds, all fees and reasonable out-of-pocket expenses (including the reasonable
fees and expenses of White & Case LLP) to the extent invoiced at least three
days prior to the Amendment No. 15 Effective Date, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 15 and required to be paid in connection with
this Amendment No. 15 pursuant to Section 10.04 of the Credit Agreement and that
certain second amended and restated fee letter, dated May 24, 2018, by and among
the Borrower and the Commitment Parties (the “Fee Letter”);
(h)the Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
the Borrower, certified, if applicable, as of a recent date by the Secretary of
State of the state of such Loan Party’s organization, and a certificate as to
the good standing of such Loan Party as of a recent date, from such Secretary of
State, and (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower dated the Amendment No. 15 Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Amendment No. 15 Effective Date or if applicable, that the by-laws or operating
(or limited liability company) agreement of such Loan Party have not been
modified, rescinded or amended since the Amendment No. 13 Effective Date (or
such later date as have been provided to the Administrative Agent), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of the Borrower authorizing
the execution, delivery and performance of Amendment No. 15 and the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing Amendment No. 15 on behalf of the
Borrower and countersigned by another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;
(i)the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that the conditions set forth in clauses (d)
and (e)(ii) of this Section 3 have been satisfied (it being understood that any
LCT Election made by the Borrower and delivered prior to the date hereof shall
satisfy the requirements of this clause (i) with respect to clause (d) of this
Section 3);
(j)the Administrative Agent shall have received a duly completed Committed Loan
Notice from the Borrower with respect to each of the 2018 Incremental Term B-4
Loans and the 2018 Incremental Term A-2 Loans;
(k)the Administrative Agent shall have received a certificate, dated the
Amendment No. 15 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis after giving effect to the
2018 Incremental Term B-4 Loans and the 2018 Incremental Term A-2 Loans on the
Amendment No. 15 Effective Date, are Solvent as of the Amendment No. 15
Effective Date;
(l)the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);
(m)the Administrative Agent shall have received from each of (i) Simpson Thacher
& Bartlett LLP, special counsel to the Borrower, (ii) Nelson Mullins Riley &
Scarborough LLP, local counsel to the Loan Party organized under the laws of the
state of Georgia, and (iii) Arnold Gallagher P.C., local counsel to the Loan
Party organized under the laws of the state of Oregon, an opinion addressed to
the Administrative Agent, the Collateral Agent, the 2018 Incremental Term A-2
Lenders and the 2018 Incremental Term B-4




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




Lenders and dated the Amendment No. 15 Effective Date, which opinions shall be
in form and substance reasonably satisfactory to the Administrative Agent;
(n)the Administrative Agent shall have received a Note executed by the Borrower
in favor of each 2018 Incremental Term B-4 Lender (a form of which is attached
hereto as Exhibit III) or 2018 Incremental Term A-2 Lender that has requested a
Note at least 3 Business Days prior to the Amendment No. 15 Effective Date;
(o)the Administrative Agent shall have received evidence of the payoff for the
Callcredit Refinancing and evidence of customary UCC-3 termination filings with
respect thereto;
(p)the Amendment No. 15 Lead Arrangers shall have received (i) audited
consolidated balance sheets and the related audited statements of operations,
stockholder’s equity and cash flows of the Borrower and its subsidiaries for the
two most recently completed fiscal years ended at least 90 days before the
Amendment No. 15 Effective Date and (ii) unaudited consolidated balance sheets
and the related unaudited statements of operations and cash flows of the
Borrower and its subsidiaries for any subsequent fiscal quarter ending at least
60 days prior to the Amendment No. 15 Effective Date and the portion of the
fiscal year through the end of such quarter;
(q)the Administrative Agent shall have received at least three (3) Business Days
prior to the Amendment No. 15 Effective Date all documentation and other
information about the Borrower reasonably requested in writing by it at least
ten (10) Business Days prior to the Amendment No. 15 Effective Date that the
Administrative Agent and the Lead Arrangers reasonably determined are required
by United States regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;
(r)the Borrower shall have paid to the Administrative Agent, for the ratable
benefit of each of the 2018 Incremental Term B-4 Lenders and the 2018
Incremental A-2 Lenders on the Amendment No. 15 Effective Date (after giving
effect to Amendment No. 15) an upfront fee in an amount equal to 0.25% of the
aggregate principal amount of, in the case of the 2018 Incremental Term B-4
Lenders, such 2018 Incremental Term B-4 Lender’s 2018 Incremental Term B-4
Commitments and in the case of the 2018 Incremental Term A-2 Lenders, such 2018
Incremental Term A-2 Lender’s 2018 Incremental Term A-2 Commitments, in each
case, on the Amendment No. 15 Effective Date; provided that such upfront fee may
be structured as original issue discount at the option of the Amendment No. 15
Lead Arrangers; and
(s)to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to each 2018
Incremental Term A-2 Lender or 2018 Incremental Term B-4 Lender, as applicable,
that so requests (which request is made through the Administrative Agent), a
Beneficial Ownership Certification in relation to the Borrower; provided that
the Administrative Agent has provided the Borrower a list of each such Lender
and its electronic delivery requirements at least three Business Days prior to
the Amendment No. 15 Effective Date (it being agreed that, upon the execution
and delivery by such Lender of its signature page to this Amendment No. 15, the
condition set forth in this clause shall be deemed to be satisfied with respect
to such Lender).
For the purpose of this clause (s):
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation; and
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




SECTION 4. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:
(a)The execution, delivery and performance by each Loan Party to this Amendment
No. 15 are within such Loan Party’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action. Neither
the execution, delivery nor performance by each Loan Party of this Amendment No.
15 will (i) contravene the terms of such Person’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under (x) any Contractual Obligation to
which such Person is a party or by which it or any of its properties of such
Person or any of its Restricted Subsidiaries is bound or by which it may be
subject or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable material Law, in each case, except to the extent
that any such violation, conflict, breach, contravention or payment could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)This Amendment No. 15 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.
(c)Immediately after giving effect to the incurrence of the 2018 Incremental
Term B-4 Loans, the 2018 Incremental Term A-2 Loans and the consummation of the
Callcredit Acquisition, (i) at the time elected by the Borrower pursuant to the
LCT Election delivered to the Administrative Agent (x) no Default or Event of
Default exists and (y) the Borrower is in compliance with the covenant set forth
in Section 7.11 of the Credit Agreement as determined on a Pro Forma Basis and
(ii) on the Amendment No. 15 Effective Date, no Event of Default pursuant to
Section 8.01(a), (f) or (g) of the Credit Agreement exists.
(d)Each of the representations and warranties of Holdings, the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document immediately before and after giving effect to each and all parts
of this Amendment No. 15 is true and correct in all material respects on and as
of the date hereof; provided that, (i) to the extent that such representations
and warranties specifically refer to an earlier date, they are true and correct
in all material respects as of such earlier date and (ii) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date.
(e)The 2018 Incremental Term B-4 Loans and the 2018 Incremental Term A-2 Loans
have been incurred in compliance with the requirements of Section 2.14 of the
Credit Agreement.
SECTION 5. Post-Effectiveness Obligations.
Within ninety (90) days after the Amendment No. 15 Effective Date, unless waived
or extended in writing by the Administrative Agent in its reasonable discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent, on
behalf of the Secured Parties, the following:


(i)
with respect to the existing Mortgage, a date down endorsement to the existing
Mortgage Policy which shall be in form and substance customary in the state in
which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;





AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




(ii)
with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 5 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);

(iii)
an executed amendment to the existing Mortgage (the “Mortgage Amendment” and the
existing Mortgage, as amended by such Mortgage Amendment, if any, a “Mortgage”),
in form and substance reasonably acceptable to the Administrative Agent,
together with evidence of completion (or satisfactory arrangements for the
completion) of all recordings and filings of the Mortgage Amendment as may be
necessary to protect and preserve the Lien of the Mortgage; and

(iv)
an opinion addressed to the Administrative Agent and the Secured Parties, in
form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a) On and after the Amendment No. 15 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 15, (ii) each 2018
Incremental Term B-4 Lender shall constitute a “Lender” or “Term Lender” as
defined in the Credit Agreement, (iii) the 2018 Incremental Term B-4 Loans shall
constitute “Incremental Term Loans” and “Term Loans” as defined in the Credit
Agreement, (iv) each 2018 Incremental Term A-2 Lender shall constitute a “2017
Replacement Term A-2 Lender,” “Lender” or “Term Lender” as defined in the Credit
Agreement and (v) the 2018 Incremental Term A-2 Loans shall constitute “2017
Replacement Term A-2 Loans,” “Incremental Term Loans” and “Term Loans” as
defined in the Credit Agreement.
(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 15, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 15.
(c) The execution, delivery and effectiveness of this Amendment No. 15 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 15, this
Amendment No. 15 shall for all purposes constitute a Loan Document.


SECTION 7. Execution in Counterparts. This Amendment No. 15 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 15 shall be effective as delivery of an original
executed counterpart of this Amendment No. 15.


SECTION 8. Governing Law. This Amendment No. 15 shall be governed by, and
construed in accordance with, the law of the State of New York.




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




SECTION 9. Successors and Assigns. This Amendment No. 15 shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
the parties hereto.




[The remainder of this page is intentionally left blank.]




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 15 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


TRANSUNION INTERMEDIATE HOLDINGS, INC.
By:______________________________

Name:
Title:



TRANS UNION LLC


By:______________________________

Name:
Title:



TRANSUNION INTERACTIVE, INC.


By:______________________________

Name:
Title:



TRANSUNION RENTAL SCREENING SOLUTIONS, INC.


By:______________________________

Name:
Title:



VISIONARY SYSTEMS, INC.


By:______________________________

Name:
Title:





TRANSUNION TELEDATA LLC


By:______________________________

Name:
Title:





[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




DIVERSIFIED DATA DEVELOPMENT CORPORATION


By:______________________________

Name:
Title:



TRANSUNION FINANCING CORPORATION


By:______________________________

Name:
Title:



TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.


By:______________________________

Name:
Title:



TRANSUNION HEALTHCARE, INC.


By:______________________________

Name:
Title:



eBUREAU, LLC


By:______________________________

Name:
Title:



FACTORTRUST, INC.


By:______________________________

Name:
Title:



[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
and as a Lender


By:______________________________

Name:
Title:



By:______________________________

Name:
Title:







[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------





CAPITAL ONE, N.A. as a Lead Arranger and a Lender
By:______________________________

Name:

Title:




[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------





MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Lead Arranger and a
Lender


By:______________________________
    
Name:
Title:




[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lead Arranger and a Lender


By:______________________________

Name:
Title:





[TransUnion Amendment No. 15 – Signature Page]
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------






ANNEX A
GUARANTOR CONSENT AND REAFFIRMATION
June 19, 2018
Reference is made to (a) the Credit Agreement dated as of June 15, 2010, among
TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION CORP.), a Delaware
corporation (“Holdings”), TRANS UNION LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Administrative Agent and Collateral Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), as amended and restated pursuant to Amendment No. 1,
dated as of February 10, 2011, as further amended, amended and restated,
supplemented and/or otherwise modified pursuant to Amendment No. 2, dated as of
February 27, 2012, Amendment No. 3, dated as of April 17, 2012, Amendment No. 4,
dated as of February 5, 2013, Amendment No. 5, dated as of November 22, 2013,
Amendment No. 6 dated as of December 16, 2013, Amendment No. 7, dated as of
April 9, 2014, Amendment No. 8, dated as of June 2, 2015, Amendment No. 9, dated
as of June 30, 2015, Amendment No. 10, dated as of March 31, 2016, Amendment No.
11, dated as of May 31, 2016, Amendment No. 12, dated as of January 31, 2017,
Amendment No. 13, dated as of August 9, 2017, and Amendment No. 14, dated as of
May 2, 2018 (the “Credit Agreement”) and (b) Amendment No. 15 to Credit
Agreement dated as of June 19, 2018 (“Amendment No. 15”) among Holdings, the
Borrower, Deutsche Bank AG New York Branch, as Administrative Agent, as
Collateral Agent, the Guarantors party thereto, Deutsche Bank Securities Inc.,
RBC Capital Markets2, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Capital One, N.A., as joint lead arrangers, each other 2018 Incremental Term A-2
Lender party thereto and each other 2018 Incremental Term B-4 Lender party
thereto. Capitalized terms used but not otherwise defined in this Guarantor
Consent and Reaffirmation (this “Consent”) are used with the meanings attributed
thereto in the Credit Agreement or Amendment No. 15, as the context requires.
Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 15, including the making of the 2018 Incremental Term A-2 Loans
and the 2018 Incremental Term B-4 Loans contemplated thereby, and agrees that
each reference to the Credit Agreement in the Loan Documents shall, on and after
the Amendment No. 15 Effective Date, be deemed to be a reference to the Credit
Agreement as amended by Amendment No. 15.
Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 15, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 15,
are reaffirmed, and remain in full force and effect.
After giving effect to Amendment No. 15, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 15, and shall continue to secure the Secured
Obligations (after giving effect to Amendment No. 15), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement, as
amended by Amendment No. 15, and the other Loan Documents.
Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.


2 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.
        
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.




        
AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.


TRANSUNION INTERMEDIATE HOLDINGS, INC.


By:______________________________

Name:
Title:



TRANSUNION INTERACTIVE, INC.


By:______________________________

Name:
Title:



TRANSUNION RENTAL SCREENING SOLUTIONS, INC.


By:______________________________

Name:
Title:



VISIONARY SYSTEMS, INC.


By:______________________________
    
Name:
Title:



TRANSUNION TELEDATA LLC


By:______________________________

Name:
Title:



DIVERSIFIED DATA DEVELOPMENT CORPORATION


By:______________________________

Name:
Title:









AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------




TRANSUNION FINANCING CORPORATION


By:______________________________

Name:
Title:



TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.


By:______________________________
    
Name:
Title:


TRANSUNION HEALTHCARE, INC.


By:______________________________
    
Name:
Title:



eBUREAU, LLC


By:______________________________

Name:
Title:



FACTORTRUST, INC.


By:______________________________

Name:
Title:




AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT I
2018 INCREMENTAL TERM B-4 COMMITMENTS


2018 Incremental Term B-4 Lender
Amount
DBNY
$600,000,000.00

2018 INCREMENTAL TERM A-2 COMMITMENTS


2018 Incremental Term A-2 Lenders
Amount
DBNY
$645,000,000
CAPITAL ONE, N.A.
$75,000,000
BANK OF AMERICA, N.A. / MLPFS
$22,500,000
ROYAL BANK OF CANADA
$57,500,000











AMERICAS 94804136 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT II







--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 9, 2017
as amended by Amendment No. 14 on May 2, 2018 and Amendment No. 15 on June 19,
2018,
among
TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION CORP.),
as Holdings,
TRANS UNION LLC,
as the Borrower,
THE GUARANTORS PARTY HERETO FROM TIME TO TIME,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative and Collateral Agent,
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,
__________________________________________________
DEUTSCHE BANK SECURITIES INC.,
CAPITAL ONE, N.A.,
GOLDMAN SACHS LENDING PARTNERS LLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED,
RBC CAPITAL MARKETS3
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------





3 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


AMERICAS 94983783 (2K)
 
 




--------------------------------------------------------------------------------




Table of Contents
Page




Page






ARTICLE I Definitions and Accounting Terms
..................................................................3
Section 1.01
Defined Terms
..........................................................................................3

Section 1.02
Other Interpretive Provisions
.................................................................72

Section 1.03
Accounting Terms
..................................................................................73

Section 1.04
Rounding................................................................................................73

Section 1.05
References to Agreements, Laws,
Etc....................................................73

Section 1.06
Times of
Day..........................................................................................74

Section 1.07
Timing of Payment of
Performance.......................................................74

Section 1.08
Available Additional Basket
Transactions..............................................74

Section 1.09
Pro Forma
Calculations..........................................................................74

Section 1.10
Letter of Credit
Amounts........................................................................75

Section 1.11
Certifications..........................................................................................75

Section 1.12
Currency
Translation..............................................................................75

Section 1.13
Limited Condition
Transactions.............................................................76

ARTICLE II The Commitments and Credit
Extensions....................................................77
Section 2.01
The
Loans..............................................................................................77

Section 2.02
Borrowings, Conversions and Continuations of Loans.........................79

Section 2.03
Letters of
Credit.....................................................................................81

Section 2.04
[Reserved]..............................................................................................91

Section 2.05
Prepayments...........................................................................................91

Section 2.06
Termination or Reduction of
Commitments..........................................99

Section 2.07
Repayment of
Loans............................................................................100

Section 2.08
Interest..................................................................................................102

Section 2.09
Fees
......................................................................................................102

Section 2.10
Computation of Interest and
Fees.........................................................103

Section 2.11
Evidence of
Indebtedness.....................................................................103

Section 2.12
Payments
Generally..............................................................................104

Section 2.13
Sharing of
Payments.............................................................................106

Section 2.14
Incremental Credit
Extensions..............................................................107

Section 2.15
Extensions of Term Loans and Revolving Credit Commitments...........111

Section 2.16
Refinancing
Amendments....................................................................114

Section 2.17
Defaulting
Lenders...............................................................................116

ARTICLE III Taxes, Increased Costs Protection and
Illegality........................................117
Section 3.01
Taxes
....................................................................................................117

Section 3.02
Illegality
...............................................................................................121

Section 3.03
Inability to Determine
Rates.................................................................121

Section 3.04
Increased Cost and Reduced Return; Capital Adequacy.......................121

Section 3.05
Funding
Losses.....................................................................................123

Section 3.06
Matters Applicable to All Requests for Compensation..........................123





AMERICAS 94983783 (2K)
i
 




--------------------------------------------------------------------------------





Table of Contents
(continued)
Page






Section 3.07
Replacement of Lenders Under Certain Circumstances.........................124

Section 3.08
Survival................................................................................................126

ARTICLE IV Conditions Precedent to Credit
Extensions...............................................126
Section 4.01
All Credit Events After the Closing
Date.............................................126

Section 4.02
[Reserved]............................................................................................127

Section 4.03
Amendment No. 13 Effective
Date......................................................127

ARTICLE V Representations and
Warranties..................................................................127
Section 5.01
Existence, Qualification and Power; Compliance with Laws................127

Section 5.02
Authorization; No
Contravention.........................................................127

Section 5.03
Governmental Authorization; Other
Consents.....................................128

Section 5.04
Binding
Effect......................................................................................128

Section 5.05
Financial Statements; No Material Adverse
Effect..............................128

Section 5.06
Litigation..............................................................................................130

Section 5.07
Ownership of Property;
Liens..............................................................130

Section 5.08
Environmental Matters
........................................................................130

Section 5.09
Taxes
....................................................................................................131

Section 5.10
ERISA Compliance
.............................................................................131

Section 5.11
Subsidiaries; Equity Interests
..............................................................131

Section 5.12
Margin Regulations; Investment Company Act...................................132

Section 5.13
Disclosure
............................................................................................132

Section 5.14
Labor
Matters.......................................................................................132

Section 5.15
Intellectual Property; Licenses,
Etc......................................................133

Section 5.16
Solvency...............................................................................................133

Section 5.17
Security
Documents.............................................................................133

Section 5.18
USA PATRIOT Act; OFAC;
FCPA......................................................135

ARTICLE VI Affirmative
Covenants..............................................................................135
Section 6.01
Financial
Statements............................................................................135

Section 6.02
Certificates; Other
Information............................................................138

Section 6.03
Notices
.................................................................................................139

Section 6.04
Payment of
Obligations........................................................................139

Section 6.05
Preservation of Existence, Etc
.............................................................139

Section 6.06
Maintenance of Properties
...................................................................139

Section 6.07
Maintenance of Insurance
....................................................................140

Section 6.08
Compliance with Laws
........................................................................140

Section 6.09
Books and Records
..............................................................................140

Section 6.10
Inspection Rights
.................................................................................141

Section 6.11
Additional Collateral; Additional Guarantors
......................................141

Section 6.12
Compliance with Environmental Laws
................................................144

Section 6.13
Further Assurances and Post-Closing Conditions
.................................144

Section 6.14
Designation of Subsidiaries145





AMERICAS 94983783 (2K)
ii
 




--------------------------------------------------------------------------------





Table of Contents
(continued)
Page






Section 6.15
Maintenance of Ratings
.......................................................................145

Section 6.16
Compliance with Sanctions
.................................................................145

ARTICLE VII Negative Covenants
.................................................................................146
Section 7.01
Liens
....................................................................................................146

Section 7.02
Investments
..........................................................................................150

Section 7.03
Indebtedness
........................................................................................155

Section 7.04
Fundamental Changes
.........................................................................159

Section 7.05
Dispositions
.........................................................................................161

Section 7.06
Restricted Payments
............................................................................164

Section 7.07
Change in Nature of Business
...............................................................167

Section 7.08
Transactions with Affiliates
.................................................................167

Section 7.09
Burdensome Agreements
.....................................................................168

Section 7.10
Use of Proceeds
...................................................................................170

Section 7.11
Financial Covenant
..............................................................................170

Section 7.12
Accounting Changes
............................................................................170

Section 7.13
Prepayments, Etc. of Indebtedness
......................................................170

Section 7.14
Permitted Activities
..............................................................................171

ARTICLE VIII Events of Default and Remedies
.............................................................171
Section 8.01
Events of Default
..................................................................................171

Section 8.02
Remedies upon Event of Default
.........................................................174

Section 8.03
Exclusion of Immaterial Subsidiaries
..................................................175

Section 8.04
Application of Funds
...........................................................................176

Section 8.05
Borrower’s Right to Cure
....................................................................177

ARTICLE IX Administrative Agent and Other Agents
...................................................177
Section 9.01
Appointment and Authorization of Agents
..........................................177

Section 9.02
Nature of Duties
..................................................................................178

Section 9.03
Lack of Reliance on Agent-Related Persons
.......................................179

Section 9.04
Certain Rights of Agent-Related Persons
............................................179

Section 9.05
Reliance
...............................................................................................179

Section 9.06
Indemnification
...................................................................................180

Section 9.07
Agents in their Individual Capacities
..................................................180

Section 9.08
Holders
................................................................................................180

Section 9.09
Resignation by the Agents
....................................................................180

Section 9.10
Administrative Agent May File Proofs of Claim
.................................181

Section 9.11
Collateral and Guaranty Matters
..........................................................182

Section 9.12
Delivery of Information
.......................................................................184

Section 9.13
Appointment of Supplemental Agents
.................................................184

Section 9.14
Withholding Tax Indemnity
.................................................................185





AMERICAS 94983783 (2K)
iii
 




--------------------------------------------------------------------------------





Table of Contents
(continued)
Page






ARTICLE X Miscellaneous
...............................................................................................186
Section 10.01
Amendments, Etc
.................................................................................186

Section 10.02
Notices and Other Communications; Facsimile Copies ......................189

Section 10.03
No Waiver; Cumulative Remedies
.......................................................191

Section 10.04
Attorney Costs and Expenses
..............................................................191

Section 10.05
Indemnification by the Borrower
........................................................191

Section 10.06
Payments Set Aside
.............................................................................193

Section 10.07
Successors and Assigns
.......................................................................194

Section 10.08
Confidentiality
.....................................................................................201

Section 10.09
Setoff
...................................................................................................202

Section 10.10
Interest Rate Limitation
.......................................................................202

Section 10.11
Counterparts
........................................................................................203

Section 10.12
Integration; Termination
......................................................................203

Section 10.13
Survival of Representations and Warranties
........................................203

Section 10.14
Severability
..........................................................................................203

Section 10.15
Governing Law
....................................................................................204

Section 10.16
Waiver of Right to Trial by Jury
...........................................................204

Section 10.17
Binding Effect
......................................................................................204

Section 10.18
USA Patriot Act
....................................................................................205

Section 10.19
No Advisory or Fiduciary Responsibility
.............................................205

Section 10.20
Schedules and Exhibits
........................................................................206

Section 10.21
Effect of Amendment and Restatement
...............................................206

ARTICLE XI Guarantee
..................................................................................................206
Section 11.01
The Guarantee
......................................................................................206

Section 11.02
Obligations Unconditional
...................................................................207

Section 11.03
Reinstatement
......................................................................................208

Section 11.04
Subrogation; Subordination
.................................................................208

Section 11.05
Remedies
.............................................................................................209

Section 11.06
Instrument for the Payment of Money
...................................................209

Section 11.07
Continuing Guarantee
..........................................................................209

Section 11.08
General Limitation on Guarantee Obligations
.....................................209

Section 11.09
Release of Guarantors
..........................................................................209

Section 11.10
Right of Contribution
...........................................................................210










AMERICAS 94983783 (2K)
iv
 




--------------------------------------------------------------------------------





Table of Contents
(continued)








SCHEDULES
1.01A    --    Commitments
1.01B    --    Unrestricted Subsidiaries
4.02(c)    --    Local Counsel Opinions
5.07    --    Ownership of Property
5.08(a)    --    Environmental Matters
5.11    --    Subsidiaries and Other Equity Investments
5.17(c)    --    Mortgaged Properties
7.01(b)    --    Existing Liens
7.02(f)    --    Existing Investments
7.03(b)    --    Existing Indebtedness
7.05(k)    --    Dispositions
7.08    --    Transactions with Affiliates
7.09    --    Certain Contractual Obligations
10.02    --    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A    --    Committed Loan Notice
B    --    [Reserved]
C    --    Letter of Credit Request
D-1    --    Term B-3 Note
D-2    --    Revolving Credit Note
D-3    --    Term A-2 Note
D-4    --    Term B-4 Note
E    --    Compliance Certificate
F    --    Assignment and Assumption
G    --    Security Agreement
H    --    Pledge Agreement
I    --    United States Tax Compliance Certificate
J    --    Discounted Prepayment Option Notice
K    --    Lender Participation Notice
L    --    Discounted Voluntary Prepayment Notice
M    --    Affiliated Lender Assignment Assumption
N    --    Perfection Certificate
O    --    Intercompany Subordination Provisions








AMERICAS 94983783 (2K)
(v)
 




--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August 9,
2017, among TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION CORP.), a
Delaware corporation (“Holdings”), TRANS UNION LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors party hereto from time to time,
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as an L/C Issuer
and the other parties party hereto from time to time.
PRELIMINARY STATEMENTS
On June 15, 2010, Holdings effected a merger and redemption (collectively, the
“Repurchase Merger”), pursuant to which certain Sellers (as defined below) and
certain members of Holdings’ management received rollover stock in Holdings, as
the surviving entity of such Repurchase Merger, and certain of Holdings’ other
stockholders received cash proceeds, all as more fully described in the Purchase
Agreement (as defined below).
Immediately following the consummation of the Repurchase Merger, an affiliate of
the Sponsor (as defined below), MDCPVI TU Holdings, LLC, a Delaware limited
liability company (the “Purchaser”) acquired (the “Acquisition”) 51.0% of the
total fully diluted shares of common stock of Holdings, from certain of
Holdings’ stockholders for cash, pursuant to the terms of that certain Stock
Purchase Agreement, dated as of April 28, 2010 (as amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof,
the “Purchase Agreement”), by and among (i) Karl J. Breyer, Marshall E.
Eisenberg and Thomas J. Pritzker, not individually, but solely as co-trustees of
those certain separate and distinct trusts listed on Annex A-1 thereto, and CIBC
Trust Company (Bahamas) Limited, solely as trustee of those certain separate and
distinct trusts listed on Annex A-2 thereto (collectively, the “Sellers”),
(ii) solely for purposes of Article 10 thereof, The Pritzker Organization,
L.L.C. and International Financial Advisors, Inc., (iii) Holdings, and (iv) the
Purchaser.
To fund a portion of the Repurchase Merger and the other transactions
contemplated by the Purchase Agreement, the Borrower issued and sold Senior
Notes on the Closing Date in an aggregate initial principal amount of
$645,000,000 pursuant to the terms of the Senior Note Documents.
On the Closing Date, pursuant to the Original Credit Agreement, the Lenders
extended credit to the Borrower in the form of (i) Term Loans in an initial
aggregate amount of $950,000,000 and (ii) Revolving Credit Commitments in an
initial aggregate amount of $200,000,000.
On February 10, 2011, pursuant to Amendment No. 1, (i) the Borrower incurred
Replacement Term Loans the proceeds of which were used to refinance in full the
original Term Loans, (ii) certain Revolving Credit Lenders converted all or a
portion of their original Revolving Credit Commitments into Extended Revolving
Credit Commitments and (iii) Holdings, the




AMERICAS 94983783 (2K)
 
 




--------------------------------------------------------------------------------





Borrower and the Required Lenders agreed to amend and restate the Original
Credit Agreement as set forth in the Amended and Restated Credit Agreement,
dated as of February 11, 2011 (the “First Amended and Restated Credit
Agreement”).
On February 27, 2012, pursuant to Amendment No. 2, the First Amended and
Restated Credit Agreement was amended to reflect, among other things, the
Sponsor Acquisition pursuant to the Sponsor Acquisition Agreement.
On April 17, 2012, pursuant to Amendment No. 3, certain Revolving Credit Lenders
agreed to provide a Revolving Commitment Increase and to convert certain
Extended Revolving Credit Commitments into a new tranche of Extended Revolving
Credit Commitments.
On February 5, 2013, pursuant to Amendment No. 4, (i) the Borrower incurred the
2013 Replacement Term Loans to refinance in full all of the then-outstanding
Term Loans and (ii) certain other amendments to the First Amended and Restated
Credit Agreement were effected.
On November 22, 2013, pursuant to Amendment No. 5, the Borrower incurred certain
Incremental Term Loans.
On December 16, 2013, pursuant to Amendment No. 6, the Borrower incurred certain
Incremental Term Loans.
On April 9, 2014, pursuant to Amendment No. 7, (i) the Borrower incurred the
2014 Replacement Term Loans the proceeds of which were used (x) to refinance in
full the Term Loans outstanding on the Amendment No. 7 Effective Date and to pay
fees and expenses in connection therewith (y) to repay all Revolving Credit
Loans outstanding immediately prior to the Amendment No. 7 Effective Date and
(z) to satisfy and discharge the Senior Notes and to pay fees, expenses and
premiums in connection therewith; (ii) the existing Lenders under the Revolving
Credit Facility agreed to convert the existing Revolving Credit Facility into a
new Revolving Credit Facility; (iii) DBNY replaced DBTCA in its roles as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender (as
defined prior to giving effect to Amendment No. 9 and the amendment of this
Agreement on the Amendment No. 9 Effective Date) and (iv) Holdings, the Borrower
and the Required Lenders agreed to amend and restate the First Amended and
Restated Credit Agreement as set forth in the Second Amended and Restated Credit
Agreement, dated as of April 9, 2014 (the “Second Amended and Restated Credit
Agreement”).
On June 2, 2015, pursuant to Amendment No. 8, (i) the Borrower incurred the 2015
Term B-2 Loans to refinance in full all of the then-outstanding Term Loans and
(ii) Required Lender consent was obtained (the “Amendment No. 8 Required Lender
Consent”) to amend the Second Amended and Restated Credit Agreement to, inter
alia, provide for a new Term-A Facility and a New Revolving Credit Facility (in
each case, as defined in Amendment No. 8) in the form of a Pro Rata Facilities
Amendment (as defined in Amendment No. 8).
Effective as of June 30, 2015, in furtherance of the Amendment No. 8 Required
Lender Consent and pursuant to Amendment No. 9, which constitutes a Pro Rata
Facilities Amendment (as defined in Amendment No. 8), (i) the Borrower may incur
the 2015 Term A Loans




AMERICAS 94983783 (2K)
2
 




--------------------------------------------------------------------------------





prior to the 2015 Term A Commitment Termination Date, the proceeds of which
shall be used to redeem (directly or indirectly) through the making of
Restricted Payments to Parent all or a portion of the portion of certain senior
PIK toggle notes issued by Parent that remained outstanding upon consummation of
the TransUnion IPO and the application of the proceeds therefrom and to pay fees
and expenses incurred in connection with Amendment No. 9; (ii) the existing
Lenders under the Revolving Credit Facility agreed to convert the existing
Revolving Credit Facility into a new Revolving Credit Facility; and (iii) the
Second Amended and Restated Credit Agreement was amended as more specifically
set forth herein and in Amendment No. 9.
On March 31, 2016, pursuant to Amendment No. 10, the Borrower incurred 2016
Incremental Term B-2 Loans.
On May 31, 2016, pursuant to Amendment No. 11, the Borrower incurred 2016
Incremental Term A Loans.
On January 31, 2017, pursuant to Amendment No. 12, the Borrower repriced and
extended the Maturity Date of the 2015 Term B-2 Loans.
On August 9, 2017, pursuant to Amendment No. 13, (i) the Borrower incurred the
2017 Replacement Term B-3 Loans the proceeds of which were used (x) to refinance
in full the 2015 Term B-2 Loans outstanding on the Amendment No. 13 Effective
Date and to pay fees and expenses in connection therewith and (y) the Borrower
incurred the 2017 Replacement Term A-2 Loans the proceeds of which were used (I)
to refinance in full the 2015 Term A Loans outstanding on the Amendment No. 13
Effective Date and (II) to pay fees and expenses in connection therewith; (ii)
the existing Lenders under the Revolving Credit Facility agreed to convert the
existing Revolving Credit Facility into a new Revolving Credit Facility; and
(iii) Holdings, the Borrower and the Required Lenders agreed to amend and
restate the Second Amended and Restated Credit Agreement as set forth in the
Third Amended and Restated Credit Agreement, dated as of August 9, 2017 (the
“Third Amended and Restated Credit Agreement”) (as amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time,
including pursuant to Amendment No. 13, this “Agreement”).
This Agreement is effectiveOn May 2, 2018, pursuant to Amendment No. 13 to
which14, this Agreement is attached as Exhibit Bwas amended as more specifically
set forth in Amendment No. 14.
On June 19, 2018, pursuant to Amendment No. 15, the Borrower incurred 2018
Incremental Term B-4 Loans and 2018 Incremental Term A-2 Loans.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree and the Third Amended and Restated Credit
Agreement, as amended prior to the date hereof, is hereby further amended and
restated, as follows:




AMERICAS 94983783 (2K)
3
 




--------------------------------------------------------------------------------





ARTICLE I
Definitions and Accounting Terms
Section 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2013 Replacement Term Loan” has the meaning set forth in Amendment No. 4.
“2014 Replacement Term Lender” has the meaning set forth in Amendment No. 7.
“2014 Replacement Term Loans” has the meaning set forth in Amendment No. 7.
“2015 Term A Commitment” has the meaning set forth in Amendment No. 9.
“2015 Term A Commitment Termination Date” means August 31, 2015.
“2015 Term A Facility” has the meaning set forth in Amendment No. 9.
“2015 Term A Lender” has the meaning set forth in Amendment No. 9.
“2015 Term A Loan Funding Date” means the date after the Amendment No. 9
Effective Date and on or prior to the 2015 Term A Commitment Termination Date on
which the conditions precedent in this Agreement are satisfied or waived in
accordance with Section 4.02 and the 2015 Term A Loans are incurred.
“2015 Term A Loan Maturity Date” has the meaning set forth in the definition of
“Maturity Date.”
“2015 Term A Loans” has the meaning set forth in Amendment No. 9.
“2015 Term B-2 Commitment” has the meaning set forth in Amendment No. 8.
“2015 Term B-2 Lender” has the meaning set forth in Amendment No. 8.
“2015 Term B-2 Loan Maturity Date” has the meaning set forth in the definition
of “Maturity Date.”
“2015 Term B-2 Loans” has the meaning set forth in Amendment No. 8.
“2016 Incremental Term A Lender” means each Lender or Additional Lender party to
Amendment No. 11.
“2016 Incremental Term A Loan Commitment” means, for each 2016 Incremental Term
A Lender, the amount set forth opposite its name on Exhibit I of Amendment No.
11.
“2016 Incremental Term A Loans” means the 2016 Incremental Term A Loans in an
aggregate principal amount of $55,000,000 provided to the Borrower on the
Amendment No. 11 Effective Date pursuant to the terms of Amendment No. 11.




AMERICAS 94983783 (2K)
4
 




--------------------------------------------------------------------------------





“2016 Incremental Term B-2 Lender” means each Lender or Additional Lender party
to Amendment No. 10.
“2016 Incremental Term B-2 Loan Commitment” means, for each 2016 Incremental
Term B-2 Lender, the amount set forth opposite its name on Exhibit I of
Amendment No. 10.
“2016 Incremental Term B-2 Loans” means the 2016 Incremental Term B-2 Loans in
an aggregate principal amount of $150,000,000 provided to the Borrower on the
Amendment No. 10 Effective Date pursuant to the terms of Amendment No. 10.
“2017 Converting Term A-2 Lender” has the meaning assigned to such term in
Amendment No. 13.
“2017 Converting Term B-3 Lender” has the meaning assigned to such term in
Amendment No. 13.
“2017 Replacement Term A-2 Lender” has the meaning set forth in Amendment No.
13.
“2017 Replacement Term A-2 Loan Commitment” has the meaning set forth in
Amendment No. 13.
“2017 Replacement Term A-2 Loan Conversion” has the meaning assigned to such
term in Amendment No. 13.
“2017 Replacement Term A-2 Loan Conversion Amount” shall mean, with respect to
each 2017 Converting Term A-2 Lender, the amount determined by the
Administrative Agent and the Borrower as the final amount of such 2017
Converting Term A-2 Lender’s 2017 Replacement Term A-2 Loan Conversion on the
Amendment No. 13 Effective Date and notified to each such 2017 Converting Term
A-2 Lender by the Administrative Agent on or prior to the Amendment No. 13
Effective Date. The “2017 Replacement Term A-2 Loan Conversion Amount” of any
2017 Converting Term A-2 Lender shall not exceed (but may be less than) the
outstanding principal amount of such 2017 Converting Term A-2 Lender’s Existing
Term A Loans (determined immediately prior to the Amendment No. 13 Effective
Date). All such determinations made by the Administrative Agent and the Borrower
shall, absent manifest error, be final, conclusive and binding on the Borrower
and the Lenders, and the Administrative Agent and the Borrower shall have no
liability to any Person with respect to such determination absent gross
negligence or willful misconduct (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable judgment).
“2017 Replacement Term A-2 Loan Increase Commitment” has the meaning assigned to
such term in Amendment No. 13.
“2017 Replacement Term A-2 Loan Maturity Date” has the meaning set forth in the
definition of “Maturity Date.”




AMERICAS 94983783 (2K)
5
 




--------------------------------------------------------------------------------





“2017 Replacement Term A-2 Loans” has the meaning set forth in Amendment No. 13.
“2017 Replacement Term B-3 Lender” has the meaning assigned to such term in
Amendment No. 13.
“2017 Replacement Term B-3 Loan” has the meaning assigned to such term in
Section 2.01(a).
“2017 Replacement Term B-3 Loan Commitment” has the meaning assigned to such
term in Amendment No. 13.
“2017 Replacement Term B-3 Loan Conversion” has the meaning assigned to such
term in Amendment No. 13.
“2017 Replacement Term B-3 Loan Conversion Amount” shall mean, with respect to
each 2017 Converting Term B-3 Lender, the amount determined by the
Administrative Agent and the Borrower as the final amount of such 2017
Converting Term B-3 Lender’s 2017 Replacement Term B-3 Loan Conversion on the
Amendment No. 13 Effective Date and notified to each such 2017 Converting Term
B-3 Lender by the Administrative Agent on or prior to the Amendment No. 13
Effective Date. The “2017 Replacement Term B-3 Loan Conversion Amount” of any
2017 Converting Term B-3 Lender shall not exceed (but may be less than) the
outstanding principal amount of such 2017 Converting Term B-3 Lender’s Existing
Term B-2 Loans (determined immediately prior to the Amendment No. 13 Effective
Date). All such determinations made by the Administrative Agent and the Borrower
shall, absent manifest error, be final, conclusive and binding on the Borrower
and the Lenders, and the Administrative Agent and the Borrower shall have no
liability to any Person with respect to such determination absent gross
negligence or willful misconduct (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable judgment).
“2017 Replacement Term B-3 Loan Maturity Date” has the meaning set forth in the
definition of “Maturity Date.”
“2018 Incremental Term A-2 Lender” means each Lender or Additional Lender party
to Amendment No. 15.
“2018 Incremental Term A-2 Loan Commitment” means, for each 2018 Incremental
Term A-2 Lender, the amount set forth opposite its name on Exhibit I of
Amendment No. 15.
“2018 Incremental Term A-2 Loans” means the 2018 Incremental Term A-2 Loans in
an aggregate principal amount of $800,000,000 provided to the Borrower on the
Amendment No. 15 Effective Date pursuant to the terms of Amendment No. 15.
“2018 Incremental Term B-4 Lender” means each Lender party to Amendment No. 15.




AMERICAS 94983783 (2K)
6
 




--------------------------------------------------------------------------------





“2018 Incremental Term B-4 Loan Commitment” means, for each 2018 Incremental
Term B-4 Lender, the amount set forth opposite its name on Exhibit I of
Amendment No. 15.
“2018 Incremental Term B-4 Loans” means the 2018 Incremental Term B-4 Loans in
an aggregate principal amount of $600,000,000 provided to the Borrower on the
Amendment No. 15 Effective Date pursuant to the terms of Amendment No. 15.
“2018 Incremental Term B-4 Loan Maturity Date” has the meaning set forth in the
definition of “Maturity Date.”
“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).
“Acceptance Date” has the meaning set forth in Section 2.05(c)(ii).
“Acquisition” has the meaning set forth in the preliminary statements hereto.
“Additional Lender” has the meaning set forth in Section 2.14(a).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.16, provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed, to the extent that each such Additional
Refinancing Lender is not then an existing Lender, an Affiliate of a
then-existing Lender or an Approved Fund and (ii) the Borrower.
“Adjusted Total Assets” means the total assets of Holdings and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
calculated as if purchase accounting had been applied with respect to the
Transactions or the Sponsor Acquisition with resulting adjustments to goodwill
and other intangible assets.
“Administrative Agent” means (i) prior to the Amendment No. 7 Effective Date,
DBTCA, in its capacity as administrative agent under any of the Loan Documents,
and (ii) after the Amendment No. 7 Effective Date, DBNY, in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
in such capacity in accordance with Section 9.09.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advent” means Advent International Corporation, a Delaware corporation.




AMERICAS 94983783 (2K)
7
 




--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(i)(B).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agents and the Supplemental Agents (if
any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning set forth in the preliminary statements hereto.
“AHYDO Interest Payment” has the meaning set forth in Section 2.05(b)(v).
“Amendment No. 1” means Amendment No. 1 to the Original Credit Agreement, dated
as of February 10, 2011, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as the Administrative Agent and as the Replacement Term Lender (as
defined in Amendment No. 1), and the other Lenders party thereto.
“Amendment No. 1 Effective Date” means February 10, 2011 or, if different, the
date of the effectiveness of the Replacement Term Loan Amendment in accordance
with Section 4 of Amendment No. 1.
“Amendment No. 2” means Amendment No. 2 to the Original Credit Agreement, dated
as of February 27, 2012, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as the Administrative Agent, and the other Lenders party thereto.
“Amendment No. 2 Effective Date” means February 27, 2012.
“Amendment No. 3” means Amendment No. 3 to the Original Credit Agreement, dated
as of April 17, 2012, among Holdings, the Borrower, the other Loan Parties, the
Additional Lender (as defined in therein), the Administrative Agent and the
other Lenders party thereto.
“Amendment No. 4” means Amendment No. 4 to the Original Credit Agreement, dated
as of February 5, 2013, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as the Administrative Agent and the other Lenders party thereto.
“Amendment No. 4 Effective Date” means March 1, 2013.
“Amendment No. 5” means Amendment No. 5 to the Original Credit Agreement, dated
as of November 22, 2013, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as the Administrative Agent and the First Incremental Term Lenders party
thereto.




AMERICAS 94983783 (2K)
8
 




--------------------------------------------------------------------------------





“Amendment No. 6” means Amendment No. 6 to the Original Credit Agreement, dated
as of December 16, 2013, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as the Administrative Agent and the Second Incremental Term Lenders (as
defined in Amendment No. 6) party thereto.
“Amendment No. 7” means Amendment No. 7 to the Original Credit Agreement, dated
as of April 9, 2014, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as Existing Administrative Agent, Existing Collateral Agent, Existing
Swing Line Lender and Existing L/C Issuer (each as defined therein), DBNY, as
Successor Administrative Agent, Successor Collateral Agent, Successor Swing Line
Lender, Successor L/C Issuer and 2014 Replacement Term Lender (each as defined
therein) and the other Lenders party thereto.
“Amendment No. 7 Effective Date” means April 9, 2014.
“Amendment No. 8” means Amendment No. 8 to Credit Agreement, dated as of June 2,
2015, among Holdings, the Borrower, the other Loan Parties, DBNY, as
Administrative Agent, Collateral Agent, Swing Line Lender (as defined prior to
giving effect to Amendment No. 9 and the amendment of this Agreement on the
Amendment No. 9 Effective Date), L/C Issuer, the Revolving Credit Lenders party
thereto and the 2015 Term B-2 Lenders party thereto.
“Amendment No. 8 Effective Date” means June 2, 2015.
“Amendment No. 8 Required Lender Consent” has the meaning set forth in the
preliminary statements hereto.
“Amendment No. 9” means Amendment No. 9 to Credit Agreement, dated as of June
30, 2015, among Holdings, the Borrower, the other Loan Parties, DBNY, as
Administrative Agent, Collateral Agent and an L/C Issuer, the Revolving Credit
Lenders party thereto, the 2015 Term A Lenders party thereto and the other
parties party thereto.
“Amendment No. 9 Effective Date” means June 30, 2015 or, the date of the
effectiveness of Amendment No. 9 in accordance with Section 2 thereof.
“Amendment No. 10” means Amendment No. 10 to this Agreement, dated as of March
31, 2016, among Holdings, the Borrower, the other Loan Parties, DBNY, as the
Administrative Agent and the 2016 Incremental Term B-2 Lenders party thereto.
“Amendment No. 10 Effective Date” means March 31, 2016 or, if different, the
date of the effectiveness of Amendment No. 10 in accordance with Section 2
thereof.
“Amendment No. 11” means Amendment No. 11 to this Agreement, dated as of May 31,
2016, among Holdings, the Borrower, the other Loan Parties, DBNY, as the
Administrative Agent and the 2016 Incremental Term A Lenders party thereto.
“Amendment No. 11 Effective Date” means May 31, 2016 or, if different, the date
of the effectiveness of Amendment No. 11 in accordance with Section 2 thereof.




AMERICAS 94983783 (2K)
9
 




--------------------------------------------------------------------------------





“Amendment No. 12” means Amendment No. 12 to the Credit Agreement, dated as of
January 31, 2017, among Holdings, the Borrower, the other Loan Parties, the
Amendment No. 12 Lead Arrangers, DBNY, as Administrative Agent and Collateral
Agent, and the 2015 Term B-2 Lenders party thereto.
“Amendment No. 12 Lead Arrangers” has the meaning set forth in Amendment No. 12.
“Amendment No. 13” shall mean the Amendment No. 13 to Credit Agreement, dated as
of August 9, 2017, by and among the Loan Parties, the Administrative Agent, the
2017 Replacement Term B-3 Lenders, the Revolving Credit Lenders and the 2017
Replacement Term A-2 Lenders.
“Amendment No. 13 Effective Date” has the meaning assigned to such term in the
Amendment No. 13.
“Amendment No. 14” shall mean the Amendment No. 14 to Credit Agreement, dated as
of May 2, 2018, by and among the Loan Parties, the Administrative Agent and the
Lenders party thereto.
“Amendment No. 14 Effective Date” has the meaning assigned to such term in the
Amendment No. 14.
“Amendment No. 15” means Amendment No. 15 to this Agreement, dated as of June
19, 2018, among Holdings, the Borrower, the other Loan Parties, DBNY, as the
Administrative Agent, the 2018 Incremental Term A-2 Lenders party thereto and
the 2018 Incremental Term B-4 Lenders party thereto.
“Amendment No. 15 Effective Date” means the date of the effectiveness of
Amendment No. 15 in accordance with Section 3 thereof.
“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).
“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50.0% if
the Senior Secured Net Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is greater than 3.50:1.00, (b) 25.0% if the Senior
Secured Net Leverage Ratio as of the last day of the applicable Excess Cash Flow
Period is less than or equal to 3.50:1.00 and greater than 3.00:1:00 and (c) 0%
if the Senior Secured Net Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is less than or equal to 3.00:1.00.
“Applicable Rate” means a percentage per annum equal to:
(a)    (i) with respect to 2017 Replacement Term B-3 Loans at any time on or
after the Amendment No. 13 Effective Date, (A) for LIBOR Loans, 2.00% and (B)
for Base Rate Loans, 1.00%.; and




AMERICAS 94983783 (2K)
10
 




--------------------------------------------------------------------------------





(ii) with respect to 2018 Incremental Term B-4 Loans at any time on or after the
Amendment No. 15 Effective Date, (A) for LIBOR Loans, 2.00% and (B) for Base
Rate Loans, 1.00%,
(b)     with respect to 2017 Replacement Term A-2 Loans, on or after the
Amendment No. 13 Effective Date, (x) until delivery of financial statements for
the first fiscal quarter ending after the Amendment No. 13 Effective Date
pursuant to Section 6.01, (A) for LIBOR Loans, 1.50% and (B) for Base Rate
Loans, 0.50% and (y) thereafter, the following percentages per annum, based upon
the Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Total Net Leverage Ratio
LIBOR Loans
Base Rate
1
>3.75:1
1.75%
0.75%
2
≤3.75:1,
but > 2.25:1
1.50%
0.50%
3
< 2.25:1
1.25%
0.25%



(c)(i) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees prior to the Amendment No. 13 Effective
Date in respect of Revolving Credit Lenders with Revolving Credit Commitments
(each as defined prior to giving effect to Amendment No. 13 and the amendment of
this Agreement on the Amendment No. 13 Effective Date), the rates, as
applicable, set forth in clause (c)(ii) of the definition of “Applicable Rate”
(as defined prior to giving effect to Amendment No. 13 on the Amendment No. 13
Effective Date), and
(ii) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees in respect of Revolving Credit Lenders with Revolving
Credit Commitments established pursuant to Amendment No. 13, (x) until delivery
of financial statements for the first fiscal quarter ending after the Amendment
No. 13 Effective Date pursuant to Section 6.01, (A) for LIBOR Loans and Letter
of Credit fees, 1.50%, (B) for Base Rate Loans, 0.50% and (C) for unused
commitment fees, 0.25% and (y) thereafter, the following percentages per annum,
based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):




AMERICAS 94983783 (2K)
11
 




--------------------------------------------------------------------------------





Applicable Rate
Pricing Level
Total Net Leverage Ratio
LIBOR and Letter of
Credit Fees
Base Rate
Unused Commitment
Fee Rate
1
>3.75:1
1.75%
0.75%
0.30%
2
≤3.75:1, but > 2.25:1
1.50%
0.50%
0.25%
3
< 2.25:1
1.25%
0.25%
0.20%



In the case of each of immediately preceding clauses (a)(ii), (b)(y) and
(c)(ii)(y), as applicable, any increase or decrease in the Applicable Rate
resulting from a change in the Total Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided that, at the
option of the Administrative Agent (at the direction of the Required Lenders and
upon notice to the Borrower of such determination), the highest pricing level
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date immediately
prior to the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default shall have occurred and be continuing, and shall continue to so apply to
but excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
In the case of each of immediately preceding clauses (a)(ii), (b)(y) and
(c)(ii)(y), as applicable, in the event that any financial statements under
Section 6.01 or a Compliance Certificate is shown to be inaccurate at any time
and such inaccuracy, if corrected, would have led to a higher Applicable Rate
for any period (an “Applicable Period”) than the Applicable Rate applied for
such Applicable Period, then (i) the Borrower shall promptly (and in no event
later than five (5) Business Days thereafter) deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Lenders owe any amounts to the Borrower),
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
written demand (and in no event later than five (5) Business Days after written
demand) any additional interest owing as a result of such increased Applicable
Rate for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with the terms hereof. Notwithstanding
anything to the contrary in this Agreement, any additional interest hereunder
shall not be due and payable until written demand is made for such payment
pursuant to clause (iii) above and accordingly, any nonpayment of such interest
as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the Default Rate), at any time prior to the
date that is five (5) Business Days following such written demand.




AMERICAS 94983783 (2K)
12
 




--------------------------------------------------------------------------------





Notwithstanding the foregoing, after the Amendment No. 13 Effective Date, (x)
the Applicable Rate in respect of any tranche of Extended Revolving Credit
Commitments or any Extended Term Loans made after the Amendment No. 13 Effective
Date or Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments created after the Amendment No. 13 Effective Date shall be the
applicable percentages per annum set forth in the relevant Extension Offer and
(y) the Applicable Rate shall be increased as, and to the extent, necessary to
comply with the provisions of Section 2.15(b).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.
“Arrangers” means, as of the Amendment No. 1315 Effective Date, Deutsche Bank
Securities Inc., RBC Capital One, N.A., JPMorgan Chase Bank, N.A.Markets,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC and Capital Markets and
Wells Fargo Securities, LLCOne, N.A., in their respective capacities as joint
lead arrangers in connection with Amendment No. 1315 and this Agreement.
“Assignees” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F and accepted by the Administrative Agent and the Borrower,
as and to the extent required by Section 10.07.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Amendment No. 7 Effective Date.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries as of each of December 31, 2008 and 2009, and the
related audited consolidated statements of operations and of cash flows for
Holdings and its Subsidiaries for the fiscal years ended December 31, 2008 and
2009.
“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).




AMERICAS 94983783 (2K)
13
 




--------------------------------------------------------------------------------





“Available Additional Basket” means, at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to, without
duplication:
(a)    $40,000,000; plus
(b)    the Cumulative CNI Amount at such time (provided that, other than in
connection with determining the Available Additional Basket for the purpose of
Section 7.06(g) hereof, this clause (b) shall be deemed to be zero at any time
when the Senior Secured Net Leverage Ratio on a Pro Forma Basis for the then
most recently ended Test Period is equal to or greater than 4.50:1.00), plus
(c)    the cumulative amount of cash and Cash Equivalent proceeds from (i) the
sale of Equity Interests of Holdings or of any direct or indirect parent of
Holdings (other than Disqualified Equity Interests) after the Closing Date and
on or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower
and (ii) the Equity Interests of Holdings (or any direct or indirect parent of
Holdings) (other than Disqualified Equity Interests of Holdings) issued upon
conversion of Indebtedness issued after the Closing Date of Holdings or any
Restricted Subsidiary of Holdings owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party, in the case of each of subclause (i) and
subclause (ii), not previously applied for a purpose (including a Specified
Equity Contribution applied pursuant to Section 8.05) other than use in the
Available Additional Basket, plus
(d)    100.0% of the aggregate amount of contributions to the common capital of
Holdings (other than from a Restricted Subsidiary) received in cash and Cash
Equivalents after the Closing Date other than from a Specified Equity
Contribution pursuant to Section 8.05 which contributions have been contributed
as common equity to the capital of the Borrower, plus
(e)    without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 7.02, 100.0% of the aggregate
amount received after the Closing Date by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:
(i)    the sale (other than to the Borrower or any such Restricted Subsidiary)
of any Equity Interests of an Unrestricted Subsidiary or any minority
Investments, or
(ii)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority Investments, or
(iii)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments,
plus
(f)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary after the Closing Date, the fair market value of the
Investments of the Borrower and the Restricted




AMERICAS 94983783 (2K)
14
 




--------------------------------------------------------------------------------





Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus
(g)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary after the Closing Date in respect of any Investments made
pursuant to Section 7.02(l)(y), minus
(h)    any amount of the Available Additional Basket used to make Investments
pursuant to Section 7.02(l)(y) after the Closing Date and prior to such time,
minus
(i)    any amount of the Available Additional Basket used to make Restricted
Payments pursuant to Section 7.06(g) after the Closing Date and prior to such
time, minus
(j)    any amount of the Available Additional Basket used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.
“Base Incremental Amount” has the meaning set forth in Section 2.14(a).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the Prime Lending Rate at
such time and (c) LIBOR for an Interest Period of one month commencing on such
day plus 1.00% per annum; provided that in no event shall the Base Rate be less
than zero. For purposes of this definition, LIBOR shall be determined using
LIBOR as otherwise determined by the Administrative Agent in accordance with the
definition of LIBOR, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, LIBOR for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Effective Rate or such LIBOR shall be effective as of the opening
of business on the day of such change in the Prime Lending Rate, the Federal
Funds Effective Rate or such LIBOR, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Corporate Headquarters” means the Mortgaged Property located at 555
West Adams Street, Chicago, Illinois.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.




AMERICAS 94983783 (2K)
15
 




--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or Chicago, Illinois and if such day relates to
any LIBOR Loan, means any such day on which dealings in deposits are conducted
by and between banks in the London interbank eurodollar market.
“Callcredit Acquisition” means that certain acquisition of Equity Interests
pursuant to the Share Purchase Agreement, dated as of April 20, 2018, by and
among Crown Acquisition Topco Limited, a private limited company incorporated
and registered in England and Wales, Crown Holdco S.à r.l., a private limited
company (société à responsabilité limitée) organised under the laws of the Grand
Duchy of Luxembourg, the Persons set forth on the Schedule of EBT Beneficiary
Sellers attached thereto, the Persons set forth on the Schedule of Individual
Sellers attached thereto, Estera Trust (Jersey) Limited in its capacity as the
trustee of the Callcredit Employee Benefit Trust, a trust organized under the
laws of Jersey, Channel Islands, each other Person, if any, who becomes party
thereto by executing and delivering a joinder thereto pursuant to Section 7.17
thereof, Vail Holdings UK Ltd, a private limited company incorporated and
registered in England and Wales, as the purchaser, and TransUnion, a Delaware
corporation, solely for purposes of Section 11.21 thereof.
“Canadian Dollars” and “Cdn.” mean freely transferable lawful money of Canada
(expressed in Canadian Dollars).
“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by Holdings and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment and other deferred charges
included in Capital Expenditures reflected in the consolidated balance sheet of
Holdings and its Restricted Subsidiaries and (b) the value of all assets under
Capitalized Leases incurred by Holdings and its Restricted Subsidiaries during
such period (other than as a result of purchase accounting); provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration, repair or
improvement of assets to the extent financed with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, restored,
repaired or improved or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay Term Loans pursuant to Section
2.05(b), (iv) expenditures that are accounted for as capital expenditures by
Holdings or any Restricted Subsidiary and that actually are paid for by a Person
other than Holdings or any Restricted Subsidiary and for which neither Holdings
nor any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period), (v) expenditures
that constitute operating lease expenses in accordance with GAAP, (vi)
expenditures that constitute Permitted Acquisitions, the Repurchase Merger, the
Acquisition or other investments that consist of the purchase of a business
unit, line of business or a division of a Person or all or




AMERICAS 94983783 (2K)
16
 




--------------------------------------------------------------------------------





substantially all of the assets of a Person, (vii) any capitalized interest
expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of Holdings and the Restricted Subsidiaries or (viii)
any non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of Holdings and
the Restricted Subsidiaries.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP as in effect on the Amendment No. 7 Effective Date,
recorded as capitalized leases; provided that for all purposes hereunder the
amount of obligations under any Capitalized Lease shall be the amount thereof
accounted for as a liability on a balance sheet (excluding the notes thereto) in
accordance with GAAP as in effect on the Amendment No. 7 Effective Date.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at DBNY (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:
(a)    Dollars, Pounds Sterling, Canadian Dollars, Euro, or any national
currency of any participating member state of the EMU;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 in the case of U.S. banks
or $100,000,000 (or the Dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank in the foregoing clauses (i) or (ii)
being an “Approved Bank”), in each case with maturities not exceeding 12 months
from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed




AMERICAS 94983783 (2K)
17
 




--------------------------------------------------------------------------------





by, a corporation (other than structured investment vehicles and other than
corporations used in structured financing transactions) rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;
(e)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);
(f)    repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States or $100,000,000 (or the Dollar
equivalent as of the date of determination) in the case of non-U.S. banks, in
which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100.0% of the amount of the repurchase obligations;
(g)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(h)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    Investments, classified in accordance with GAAP as current assets of
Holdings or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition;
(j)    investment funds investing at least 95.0% of their assets in securities
of the types (including as to credit quality and maturity) described in clauses
(a) through (i) above; and
(k)    in the case of any Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) investments of comparable tenor and
credit quality to those described in the foregoing clauses (a) through (j)
customarily utilized in countries in which such Foreign Subsidiary operates for
short term cash management purposes.




AMERICAS 94983783 (2K)
18
 




--------------------------------------------------------------------------------





“Cash Management Bank” has the meaning set forth in the definition of “Cash
Management Obligations.”
“Cash Management Obligations” means obligations owed by Holdings or any Loan
Party to any Lender or any Affiliate of a Lender (or Person that was a Lender or
an Affiliate of a Lender at the time such arrangement was entered into or at the
time immediately prior to the Amendment No. 7 Effective Date) (a “Cash
Management Bank”) in respect of any overdraft and related liabilities arising
from treasury, depository, credit card, debit card, purchase card and cash
management services or any automated clearing house transfers of funds, in each
case, to the extent designated by the Borrower and such Lender or such Affiliate
of a Lender as “Cash Management Obligations” in writing to the Collateral Agent.
The designation of any Cash Management Obligations shall not create in favor of
the Lender or Affiliate thereof any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Collateral Documents.
“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.
“Change of Control” shall be deemed to occur if:
(a)    at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings;
(b)    at any time after a Qualified IPO (including the TransUnion IPO), any
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any “group” including
any Permitted Holders (provided, that in the case of any such “group,” the
Permitted Holders hold a majority of all voting interest in Holdings’ Equity
Interests held by all members of such “group”), shall have acquired beneficial
ownership of 35.0% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;
(c)    a “change of control” (or similar event) shall occur under (i) any Senior
Note Document (other than in connection with the Sponsor Acquisition) or (ii)
any Junior Financing or Credit Agreement Refinancing Indebtedness, in each case
with an aggregate principal amount in excess of the Threshold Amount, or any
Permitted Refinancing Indebtedness in respect of any of the foregoing with an
aggregate principal amount in excess of the Threshold Amount; or
(d)    Holdings shall cease to own directly or indirectly 100.0% of the Equity
Interests of the Borrower.




AMERICAS 94983783 (2K)
19
 




--------------------------------------------------------------------------------





“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments, Refinancing Revolving Credit Commitments, 2017 Replacement Term A-2
Loan Commitments, 2017 Replacement Term B-3 Loan Commitments, 2018 Incremental
Term A-2 Loan Commitments, 2018 Incremental Term B-4 Loan Commitments,
Refinancing Term Commitments or Commitments in respect of Replacement Term Loans
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
revolving credit loans under Extended Revolving Credit Commitments, revolving
credit loans under Refinancing Revolving Credit Commitments, 2017 Replacement
Term A-2 Loans, 2017 Replacement Term B-3 Loans, 2018 Incremental Term A-2
Loans, 2018 Incremental Term B-4 Loans, Refinancing Term Loans or Replacement
Term Loans. Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.
“Closing Date” means June 15, 2010.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means the “Collateral” as defined in the Security Agreement, the
“Collateral” as defined in the Pledge Agreement and any other assets pledged or
in which a Lien is granted pursuant to any Collateral Document, including,
without limitation, the Mortgaged Property (if any).
“Collateral Agent” means (i) prior to the Amendment No. 7 Effective Date, DBTCA,
in its capacity as collateral agent or pledgee in its own name under any of the
Loan Documents, and (ii) after the Amendment No. 7 Effective Date, DBNY, in its
capacity as collateral agent or pledgee in its own name under any of the Loan
Documents, or any permitted successor collateral agent appointed in accordance
with Section 9.09.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.02(e) of the Original Credit Agreement, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;
(b)    the Secured Obligations shall have been secured by a first-priority
(subject to Permitted Liens under Section 7.01(c)) security interest in (i) all
the Equity Interests of the Borrower, (ii) all Equity Interests of each
Restricted Subsidiary of Holdings that is not an Excluded Subsidiary directly
owned by any Loan Party, (iii) 65.0% of the voting and non-voting Equity
Interests collectively issued by Trans Union International, Inc. to any Loan
Party and (iv) 65.0% of any voting Equity Interests of any “first-tier” wholly
owned Foreign Subsidiary and 100.0% of




AMERICAS 94983783 (2K)
20
 




--------------------------------------------------------------------------------





any non-voting Equity Interests of any “first-tier” wholly owned Foreign
Subsidiary held by any Loan Party, in each case, subject to Permitted Liens
under Section 7.01(c), exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents pursuant to documents governed by
applicable state law; provided, that in no event shall any Loan Party be
required to deliver a pledge (i) in excess of 65.0% of any voting Equity
Interests of any “first-tier” Foreign Subsidiary or (ii) of any Equity Interest
of any “second-tier” or lower Subsidiary that is a Foreign Subsidiary;
(c)    the Secured Obligations shall have been secured by a perfected security
interest in, or Mortgage on, as applicable, substantially all tangible and
intangible assets of the Borrower and each Guarantor (including intercompany
debt, accounts, inventory, equipment, investment property, contract rights,
intellectual property in the United States, other general intangibles, Material
Real Property and proceeds of the foregoing), in each case, subject to Permitted
Liens, exceptions and limitations otherwise set forth in this Agreement (for the
avoidance of doubt, including the limitations and exceptions set forth in the
proviso of Section 4.02(e) of the Original Credit Agreement) and the Collateral
Documents pursuant to documents governed by applicable state law;
(d)    subject to limitations and exceptions of this Agreement (for the
avoidance of doubt, including the limitations and exceptions set forth in the
proviso of Section 4.02(e) of the Original Credit Agreement) and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property is required under Section 6.11 or 6.13 (together with any Material
Real Property that is subject to a Mortgage on the Closing Date, each, a
“Mortgaged Property”), the Administrative Agent shall have received (i)
counterparts of a Mortgage with respect to such Mortgaged Property duly executed
and delivered by the record owner of such property in form suitable for filing
or recording in all filing or recording offices that the Administrative Agent
may reasonably deem necessary to create a valid and subsisting perfected
first-priority Lien (subject only to Permitted Liens and other Liens permitted
in the relevant Mortgage) on the property and/or rights described therein in
favor of the Collateral Agent for the benefit of the Secured Parties, and
evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100.0% of the fair market value of the property at
the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and respective successors and assigns (the “Mortgage Policies”)
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent in form and substance and in an amount reasonably
acceptable to the Administrative Agent (not to exceed 100.0% of the fair market
value of the real properties covered thereby), insuring the Mortgages to be
valid subsisting first-priority Liens on the property described therein, free
and clear of all Liens other than Permitted Liens, which shall include (A) such
reinsurance arrangements (to the extent reasonably necessary, and with
provisions for direct access, if reasonably necessary) and endorsements as shall
be reasonably acceptable to the Collateral Agent, (B) a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated




AMERICAS 94983783 (2K)
21
 




--------------------------------------------------------------------------------





value of the insured property up to a stated maximum coverage amount), and (C)
such endorsements as shall be reasonably requested by the Collateral Agent
(including, to the extent reasonably requested by the Collateral Agent,
endorsements on matters relating to usury, first loss, zoning, contiguity,
revolving credit (if available after the applicable Loan Party uses commercially
reasonable efforts), doing business, non-imputation, public road access,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot and so-called comprehensive coverage over covenants and restrictions),
(iii) legal opinions, addressed to the Administrative Agent and the Collateral
Agent, reasonably acceptable to the Administrative Agent and the Collateral
Agent, (iv) a survey or express map of each Mortgaged Property sufficient in
form to delete the standard survey exception in the title insurance policy
insuring the Mortgage and provide Collateral Agent with endorsements to such
policy as shall be reasonably requested by the Collateral Agent and (v) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties; and
(e)    after the Closing Date, each Restricted Subsidiary of Holdings that is
not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 and a
party to the applicable Collateral Documents in accordance with Section 6.11;
provided that notwithstanding the foregoing provisions, any Subsidiary of
Holdings that Guarantees the Senior Notes shall be a Guarantor hereunder for so
long as it Guarantees such Indebtedness.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to, (i) any fee owned real property (other than Material Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters), (ii) (A) motor
vehicles and other assets subject to certificates of title and (B) commercial
tort claims where the amount of damages claimed by the applicable Loan Party is
less than $5,000,000, (iii) any particular asset, if the pledge thereof or the
security interest therein is prohibited by Law other than to the extent such
prohibition is expressly deemed ineffective under the Uniform Commercial Code or
other applicable Law notwithstanding such prohibition, (iv) Margin Stock and,
solely to the extent prohibited by the Organization Documents or any
shareholders agreement with shareholders that are not direct or indirect wholly
owned Restricted Subsidiaries of Holdings, Equity Interests in any Person other
than wholly owned Restricted Subsidiaries, (v) any rights of any Loan Party with
respect to any lease, license or other agreement to the extent a grant of
security interest therein is prohibited by such lease, license or other
agreement, would result in an invalidation thereof or would create a right of
termination in favor of any other party thereto (other than a Loan Party) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Laws or principle of equity notwithstanding
such prohibition, (vi) any property or assets that would result in adverse tax
consequences to Holdings, the Borrower or any of its Subsidiaries, as determined
by the Borrower (it being understood that the Lenders shall not require Holdings
or any of its




AMERICAS 94983783 (2K)
22
 




--------------------------------------------------------------------------------





Subsidiaries to enter into any security agreements or pledge agreements governed
under foreign law), (vii) intellectual property to the extent a security
interest is not perfected by filing of a UCC financing statement or in respect
of registered intellectual property, a filing in the USPTO (if required) or the
U.S. Copyright Office (it being understood that such assets are intended to
constitute Collateral, though perfection beyond UCC, USPTO and U.S. Copyright
Office filings is not required), (viii) Equity Interests of Unrestricted
Subsidiaries, (ix) assets specifically requiring perfection solely through
control agreements (e.g., deposit accounts and securities accounts) and (x) any
particular assets if, in the reasonable judgment of the Administrative Agent and
the Borrower, the burden, cost or consequences of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance is
excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents;
(B)    (i) the foregoing definition shall not require control agreements and
perfection by “control” with respect to any Collateral (including deposit
accounts, securities accounts, etc.) other than certificated Equity Interests of
the Borrower and, to the extent constituting Collateral, its Restricted
Subsidiaries; (ii) no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction other than the Dutch Pledge Agreement required pursuant to Section
6.11(d) hereof and the New Dutch Pledge Agreement required pursuant to Section
6.11(e) hereof); and (iii) except to the extent that perfection and priority may
be achieved by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, or, with respect to real
property and the recordation of Mortgages in respect thereof, as contemplated by
clauses (c) and (d) above, the Loan Documents shall not contain any requirements
as to perfection or priority with respect to any assets or property described in
this clause (B);
(C)    the foregoing definition shall not require the creation of security
interests in any assets of, or Equity Interests of, any Unrestricted
Subsidiaries;
(D)    the Administrative Agent in its reasonable discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or obtaining of title insurance or taking other actions with
respect to, particular assets (including extensions beyond the Closing Date) or
any other compliance with the requirements of this definition where it and the
Borrower reasonably determine that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; provided that the Collateral Agent shall have received on or prior to
the Closing Date, (i) UCC financing statements in appropriate form for filing
under the UCC in the jurisdiction of incorporation or organization of each Loan
Party, and (ii) any certificates or instruments representing or evidencing
Equity Interests of the Borrower and any Subsidiary Guarantors accompanied by
instruments of transfer and stock powers undated and endorsed in blank;




AMERICAS 94983783 (2K)
23
 




--------------------------------------------------------------------------------





(E)    in no event shall the Administrative Agent or any Lender be entitled to
exercise the voting power in respect of more than 65.0% of the voting Equity
Interests of any “first-tier” Foreign Subsidiary; and
(F)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the Mortgages, collateral assignments, security agreements,
pledge agreements, intellectual property security agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 4.02 of the
Original Credit Agreement, and Section 4.03, Section 6.11 or Section 6.13 hereof
(including, without limitation, the Dutch Pledge Agreement and the New Dutch
Pledge Agreement), and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.
“Commitment” means a Term Commitment, a Revolving Credit Commitment or an
Extended Revolving Credit Commitment of any Class, as the context may require.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Competitors” means any provider of one or more of the following data and
information management services: credit reports, credit scores, analytical
services, risk management, portfolio review, direct marketing, credit
monitoring, identification management, fraud detection, resources to help
consumers manage their credit, auto information solutions, and receivables
management services. Competitors include, but are not limited to, any of those
companies currently operating under the following corporate umbrellas: Equifax
Inc.; Experian Group Ltd.; Fair Isaac Corporation; Reed Elsevier Group
plc/Lexis; First Advantage Corporation; Innovis Inc.; Intersections, Inc.;
Moody’s Corp.; Axciom Corporation; Dun & Bradstreet Corp.; Fiserv Inc.; The
McGraw-Hill Companies, Inc.; Thomson Reuters Corporation; Wolters Kluwer N.V.;
Accenture plc; Automatic Data Processing, Inc.; Alliance Data Systems
Corporation; CyberSource Corporation; Fidelity National Information Services
Inc.; Paychex Inc.; SunGard Data Systems Inc.; and Volt Information Sciences,
Inc.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:




AMERICAS 94983783 (2K)
24
 




--------------------------------------------------------------------------------





(a)    without duplication and, except with respect to clause (v) or (viii)
below, to the extent deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to Holdings and its Restricted Subsidiaries:
(i)    total interest expense determined in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (a)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (c)
non-cash interest payments, (d) the interest component of Capitalized Leases,
(e) net payments, if any, pursuant to interest rate Swap Contracts with respect
to Indebtedness, (f) amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, (g) any expensing of bridge, commitment
and other financing fees and (h) commissions, discounts, yield and other fees
and charges (including related interest expenses) related to any Receivables
Facility) and, to the extent not reflected in such total interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed),
(ii)    provision for taxes based on income, profits or capital of Holdings and
the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as Delaware franchise tax) and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations,
(iii)    depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield and
other fees and charges (including interest expense) related to any Receivables
Facility, and amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits, of
Holdings and its Restricted Subsidiaries),
(iv)    severance and signing bonuses, stock options and other equity based
compensation expenses, management fees and expenses, including, without
limitation, any one time expense relating to enhanced accounting function or
other transaction costs, including those associated with becoming a public
company, relocation costs and expenses, Transaction Expenses, fees and expenses
incurred directly in connection with the Sponsor Acquisition, integration costs,
transition costs, consolidation and closing costs for facilities, costs incurred
in connection with any non-recurring strategic initiatives, costs incurred in
connection with acquisitions and non-recurring intellectual property development
after the Closing Date, other business optimization expenses (including costs
and expenses relating to business optimization programs and new systems design
and implementation costs), project start-up costs and other restructuring
charges, accruals or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure/consolidation of facilities,
retention charges, systems establishment costs and excess pension charges),
(v)    the portion attributable to Holdings and its Restricted Subsidiaries
(based on their percentage ownership) of the net income (loss) for such period
of any Person that is not a




AMERICAS 94983783 (2K)
25
 




--------------------------------------------------------------------------------





Subsidiary, or that is accounted for by the equity method of accounting (but in
any event excluding any Unrestricted Subsidiary), to the extent that the same
was not included or otherwise deducted (and not added back) in such period in
computing Consolidated Net Income,
(vi)    the amount of (A) management, consulting, monitoring and advisory fees
and related expenses paid to the Permitted Holders in an amount not to exceed
$5,000,000 in the aggregate in any calendar year and (B) payments by Holdings or
any of its Restricted Subsidiaries to any of the Permitted Holders made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures which payments are approved by a
majority of the Board of Directors of the Borrower in good faith,
(vii)    any costs or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests),
(viii)    the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrower in good faith to
be realized in connection with the Transactions or any Specified Transaction or
the implementation of an operational initiative after the Closing Date
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, other operating improvements and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by a Responsible Officer of the Borrower shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02(a), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably anticipated to be realized and factually supportable in the good
faith judgment of the Borrower, and (y) such actions are to be taken within (I)
in the case of any such cost savings, operating expense reductions, other
operating improvements and synergies in connection with the Transactions, 12
months after the Closing Date and (II) in all other cases, within 12 months
after the consummation of the acquisition, Disposition or the implementation of
an initiative, which is expected to result in such cost savings, expense
reductions, other operating improvements or synergies, (B) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (viii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (C) to the extent that any cost savings, operating
expense reductions, other operating improvements and synergies are not
associated with the Transactions or a Specified Transaction following the
Closing Date, all steps shall have been taken for realizing such savings and (D)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (viii) to the extent occurring more
than four full fiscal quarters after the specified action taken in order to
realize such projected cost savings, operating expense reductions, other
operating improvements and synergies,




AMERICAS 94983783 (2K)
26
 




--------------------------------------------------------------------------------





(ix)    any net loss from disposed, abandoned or discontinued operations,
(x)    any non-cash increase in expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization and variances),
(xi)    proceeds of business interruption insurance,
(xii)    other accruals, payments and expenses (including legal, tax,
structuring and other costs and expenses) incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated on the
Closing Date and any such transaction undertaken but not completed); provided,
that for the avoidance of doubt, the effects of expensing all transaction
related expenses in accordance with Financial Accounting Standards No. 141(R)
and gains or losses associated with FASB Interpretation No. 45 shall be
excluded,
(xiii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xiv)    the amount of loss on sales of Receivables Assets to a Receivables
Subsidiary in connection with a Receivables Facility, and
(xv)    non-cash expenses, charges and losses (including impairment charges or
asset write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense or expenses relating to the vesting of
warrants), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable or inventory; provided that if any
non-cash charges referred to in this clause (xv) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to such extent paid, and
(xvi)    the amount of any non-controlling interest consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income,
less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) extraordinary, unusual or non-recurring gains, (ii)
non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period) and (iii) any net gain from disposed,
abandoned or discontinued operations; provided that, for the avoidance of doubt,
any gain representing the reversal of any non-cash charge referred to in clause
(a)(xv)(B) above for a prior period shall be added




AMERICAS 94983783 (2K)
27
 




--------------------------------------------------------------------------------





(together with, without duplication, any amounts received in respect thereof to
the extent not increasing Consolidated Net Income) to Consolidated EBITDA in any
subsequent period to such extent so reversed (or received);
provided that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) gains or losses on Swap
Contracts,
(B)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations,
(C)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments, and
(D)    there shall be excluded in determining Consolidated EBITDA for any period
any after-tax effect of non-recurring items (including gains or losses and all
fees and expenses relating thereto) relating to curtailments or modifications to
pension and post-retirement employee benefit plans for such period.
“Consolidated Interest Expense” means, for any period, (1) total interest
expense of Holdings, the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (a)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (c)
non-cash interest payments (but excluding (i) any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Contracts
or other derivative instruments pursuant to GAAP and (ii) any non-cash imputed
interest expense associated with non-interest bearing Indebtedness issued at par
to the extent not included in Consolidated EBITDA), (d) the interest component
of Capitalized Leases and (e) net payments, if any, pursuant to interest rate
Swap Contracts with respect to Indebtedness, and excluding (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
(y) any expenses associated with bridge, commitment and other financing fees and
(z) commissions, discounts, yield and other fees and charges (including related
interest expenses) related to any Receivables Facility); plus (2) consolidated
capitalized interest of Holdings, the Borrower and the Restricted Subsidiaries
for such period, whether paid or accrued; less (3) interest income for such
period. For purposes of this definition, interest on a Capitalized Lease shall
be




AMERICAS 94983783 (2K)
28
 




--------------------------------------------------------------------------------





deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capitalized Lease in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided, however,
that, without duplication,
(a)    any pro forma after-tax effect (using a reasonable estimate based on
applicable tax rates) of extraordinary, non-recurring or unusual items
(including gains or losses and less all fees and expenses relating thereto) for
such period shall be excluded, provided that solely for the purpose of
calculating Consolidated Net Income in connection with determining the Available
Additional Basket for Section 7.06(g) hereof, the after-tax effect of severance,
relocation costs and curtailments or modifications to pension and
post-retirement benefits plans shall also be excluded,
(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,
(c)    accruals and reserves that are established or adjusted within twelve
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions in accordance with GAAP or changes as a result
of adoption or modification of accounting policies in accordance with GAAP shall
be excluded,
(d)    any net pro forma after-tax gains or losses on disposal of abandoned,
disposed or discontinued operations shall be excluded,
(e)    any net pro forma after-tax effect of gains or losses (less all fees,
expenses and charges) attributable to asset dispositions or the sale or other
disposition of any Equity Interests of any Person in each case other than in the
ordinary course of business, as determined in good faith by the Borrower, shall
be excluded,
(f)    the net income (loss) for such period of any Person that is not a
Subsidiary of Holdings, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that
Consolidated Net Income of Holdings shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to Holdings or a Restricted Subsidiary thereof in respect of such
period,
(g)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
(h)    any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated




AMERICAS 94983783 (2K)
29
 




--------------------------------------------------------------------------------





with the rollover, acceleration or payout of Equity Interests by management of
Holdings or any of its direct or indirect Restricted Subsidiaries in connection
with the Transactions, shall be excluded,
(i)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,
(j)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,
(k)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Holdings or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09 and Section 1.13), and
(l)    solely for the purpose of calculating Consolidated Net Income in
connection with determining the Available Additional Basket for Section 7.06(g)
hereof, (i) any fees and expenses incurred directly in connection with the
Sponsor Acquisition shall be excluded, (ii) fees and expenses incurred, or any
amortization thereof, in connection with any Investment, Permitted Acquisition
or any sale, conveyance, transfer or other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case to the extent not prohibited under this Agreement
shall be excluded and (iii) the after-tax effect of any gains or losses from the
early extinguishment of Indebtedness or any hedging obligation or other
derivative obligation, shall be excluded.
For the avoidance of doubt, revenue will be accounted for on a GAAP basis and
the recognition of any deferred revenue will be included in Consolidated Net
Income in the same period as recognized for GAAP.
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments (including the effects of such adjustments
pushed down to Holdings and its Restricted Subsidiaries) in component amounts
required or permitted by GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings and the




AMERICAS 94983783 (2K)
30
 




--------------------------------------------------------------------------------





Restricted Subsidiaries), as a result of the Transactions, any acquisition
consummated prior to the Closing Date, any Permitted Acquisitions or other
Investments, the Sponsor Acquisition, or the amortization or write-off of any
amounts thereof. However, to the extent that deferred revenue is reduced as a
result of the application of purchase accounting rules, revenue will be
increased in subsequent periods to reflect the amount of revenue that would be
recognized each period if there were no purchase accounting adjustments to
deferred revenue.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the impact on Indebtedness resulting from the
application of purchase accounting in connection with the Transactions, the
Sponsor Acquisition or any Permitted Acquisition and (y) any Indebtedness that
is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that is held by
Holdings and its Restricted Subsidiaries as of such date free and clear of all
Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), clauses (i), (ii) and (iii) of Section 7.01(k) and
Section 7.01(p), provided that Consolidated Total Net Debt shall not include
Indebtedness in respect of (i) letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder, provided that any
unreimbursed amount under trade letters of credit shall not be counted as
Consolidated Total Net Debt until three (3) Business Days after such amount is
drawn and (ii) Unrestricted Subsidiaries; it being understood, for the avoidance
of doubt, that obligations under Swap Contracts entered into for non-speculative
purposes do not constitute Consolidated Total Net Debt.
“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of purchase accounting or (c) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under Swap Contracts.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power or by contract. “Controlling” and
“Controlled” have meanings correlative thereto.




AMERICAS 94983783 (2K)
31
 




--------------------------------------------------------------------------------





“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt or (d) other Indebtedness incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, repurchase, retire or refinance, in whole or part,
any Class of existing Term Loans or any Class of existing Revolving Credit Loans
(or unused Revolving Credit Commitments) or any then-existing Credit Agreement
Refinancing Indebtedness (the “Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt, (ii) such Indebtedness shall not
have a greater principal amount than the principal amount (or accreted value, if
applicable) of the Refinanced Debt plus accrued interest, fees, premiums (if
any) and penalties thereon and fees and expenses associated with the
refinancing, plus an amount equal to any existing commitments unutilized
thereunder, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above, but including with respect to pricing
and optional prepayment or redemption terms) reflect market terms and conditions
(as reasonably determined by the Borrower) at the time of incurrence or issuance
of such Credit Agreement Refinancing Indebtedness, (iv) the “effective” yield
with respect such Credit Agreement Refinancing Indebtedness shall be determined
by the Borrower and the lenders providing such Credit Agreement Refinancing
Indebtedness, (v) such Refinanced Debt shall be repaid, repurchased, retired,
defeased or satisfied and discharged, and all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained, (vi)
such Indebtedness is not at any time guaranteed by any Person other than
Guarantors, (vii) to the extent secured, such Indebtedness is not secured by
property other than the Collateral, (viii) if the Refinanced Debt is
subordinated in right of payment to, or to the Liens securing, the Obligations,
then any Credit Agreement Refinancing Indebtedness shall be subordinated in
right of payment to, or to the Liens securing, the Obligations, as applicable,
on terms (A) at least as favorable (taken as a whole) (as reasonably determined
by the Borrower) to the Lenders as those contained in the documentation
governing the Refinanced Debt or (B) otherwise reasonably acceptable to the
Administrative Agent, (ix) any Credit Agreement Refinancing Indebtedness shall
be pari passu or junior in right of payment and, if secured, secured on a pari
passu or junior basis with respect to security, with respect to the Revolving
Credit Facility and the Term Loans, to the extent outstanding, (x) if such
Credit Agreement Refinancing Indebtedness is secured, the requirements in the
proviso at the end of Section 7.03 have been satisfied, and (xi) no Credit
Agreement Refinancing Indebtedness that is a Term Loan shall be voluntarily or
mandatorily prepaid prior to repayment in full of (or, if junior in right of
payment or as to security, on a junior basis with respect to) any Class of
then-existing Term Loans unless, solely in the case such Credit Agreement
Refinancing Indebtedness that is pari passu in right of payment and security
with such Class of then-existing Term Loans, accompanied by at least a ratable
payment of such Class of then-existing Term Loans, and any such Credit Agreement
Refinancing Indebtedness that is pari passu in right of payment and security
with any Class of then-existing Term Loans may participate on a pro rata basis
or on less than a pro rata basis (but not greater than pro rata basis) in any
mandatory prepayments hereunder.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.




AMERICAS 94983783 (2K)
32
 




--------------------------------------------------------------------------------





“Cumulative CNI Amount” means (a) at any time prior to the date on which
financial statements have been delivered pursuant to Section 6.01(b) in respect
of the fiscal quarter ending September 30, 2010, zero, and (b) at any time
thereafter, 50.0% of the aggregate amount of Consolidated Net Income accrued
during the period (treated as one accounting period) from July 1, 2010 to the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b).
“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Holdings and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding (i) assets
held for sale, (ii) loans (permitted) to third parties, (iii) Pension Plan
assets, (iv) deferred bank fees, (v) derivative financial instruments and (vi)
in the event that a Receivables Facility is accounted for off-balance sheet, (x)
gross accounts receivable comprising a part of the Receivables Assets subject to
such Receivables Facility less (y) collection against the amount sold pursuant
to clause (x)).
“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Holdings and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue, (f) any Revolving
Credit Exposure and (g) the current portion of pension liabilities.
“DBNY” means Deutsche Bank AG New York Branch and its successors.
“DBTCA” means Deutsche Bank Trust Company Americas and its successors.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a LIBOR Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.




AMERICAS 94983783 (2K)
33
 




--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations, within one Business Day of the
date required to be funded by it hereunder (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in writing) has not been satisfied),
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent or the Borrower, to confirm in a
manner satisfactory to the Administrative Agent and the Borrower that it will
comply with its funding obligations, (d) has failed, within two Business Days
after request by the Administrative Agent, to pay any amounts owing to the
Administrative Agent or the other Lenders or (e) has, or has a direct or
indirect parent company that has (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Designated Non-cash Consideration” means the fair market value of non-cash
consideration (including, without limitation, services) received by Holdings or
a Restricted Subsidiary in connection with a Disposition that is so designated
as Designated Non-cash Consideration pursuant to an officer’s certificate,
setting forth the basis of such valuation, executed by a Responsible Officer of
the Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of or collection on such Designated Non-cash
Consideration.
“Designation Date” has the meaning set forth in Section 6.14.
“Discount Range” has the meaning set forth in Section 2.05(c)(ii).
“Discounted Prepayment Option Notice” has the meaning set forth in Section
2.05(c)(ii).
“Discounted Voluntary Prepayment” has the meaning set forth in Section
2.05(c)(i).




AMERICAS 94983783 (2K)
34
 




--------------------------------------------------------------------------------





“Discounted Voluntary Prepayment Notice” has the meaning set forth in Section
2.05(c)(v).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale-Leaseback Transaction and any sale or issuance
of Equity Interests in a Restricted Subsidiary of Holdings) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable (including pursuant to any
Receivables Facility) or any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests or solely at the direction of the issuer), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than if the issuer has the option to settle
for Qualified Equity Interests and cash in lieu of fractional shares), in whole
or in part, (c) requires the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the latest Maturity Date
applicable to any then-outstanding Term Loans on the date of issuance of such
Equity Interest; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings (or any direct or indirect parent
thereof), the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
if its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of Holdings which is a Domestic Subsidiary.
“Domestic Subsidiary” means any Subsidiary (i) that is organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii)
otherwise designated by Holdings as a “Domestic Subsidiary” in an officer’s
certificate delivered by a Responsible Officer of Holdings to the Administrative
Agent (such Subsidiary being deemed a “Domestic Subsidiary” until such time, if
any, that a Responsible Officer of Holdings shall deliver to the Administrative
Agent a subsequent officer’s certificate certifying that such Subsidiary is no
longer deemed a “Domestic Subsidiary”. Notwithstanding the foregoing, for
purposes of clause (ii) of the immediately preceding sentence, Holdings may only
deem that any such Subsidiary is no longer a “Domestic Subsidiary” if (x)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing and (y) all transactions involving such
Subsidiary since the Closing Date (including, without limitation, all
Investments in such Subsidiary) would




AMERICAS 94983783 (2K)
35
 




--------------------------------------------------------------------------------





have been permitted if such Subsidiary was not deemed to be a “Domestic
Subsidiary” at all times from and after the Closing Date.
“Dutch Holdco” means (i) Vail, prior to the transfer of Equity Interests thereof
to New Dutch Holdco pursuant to Section 7.05(u) and (ii) New Dutch Holdco, at
any time thereafter.
“Dutch Pledge Agreement” has the meaning set forth in Section 6.11(d).
“ECF Test Date” has the meaning set forth in Section 2.05(b).
“Eligible Assignee” means and includes a commercial bank, an insurance company,
a finance company, a financial institution, any fund that invests in loans or
any other “accredited investor” (as defined in Regulation D of the Securities
Act) (other than a natural person) but in any event excluding (x) any Competitor
and (y) except to the extent provided in Section 2.05(c), 10.07(k) and 10.07(n),
the Sponsor, Holdings or any Subsidiary of Holdings.
“Embargoed Person” has the meaning set forth in Section 6.16.
“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means the common law and any applicable Laws, in any case,
relating to pollution or the protection of the Environment, or the protection of
human health (to the extent relating to exposure to Hazardous Materials) and
safety as it relates to the environment, including any applicable provisions of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the
Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.




AMERICAS 94983783 (2K)
36
 




--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests, unless and until any such instruments are so
converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or insolvency, or
the receipt by any Loan Party, any Restricted Subsidiary or any ERISA Affiliate
of any notice that a Multiemployer Plan is in endangered or critical status
under Section 305 of ERISA; or the failure to make any required contribution to
a Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code, whether or not waived; a determination that any Pension
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; a Loan Party or any Restricted
Subsidiary or any ERISA Affiliate incurring any liability under Section 436 of
the Code, or a violation of Section 436 of the Code with respect to a Pension
Plan; (g) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in liability to a Loan Party or any Restricted Subsidiary; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.
“Euros” and the sign “€” mean the currency introduced on January 1, 1999 at the
start of the third stage of European Economic and Monetary Union pursuant to
the Treaty establishing the European Community being the Treaty of Rome of March
25, 1957, as amended by the Single European Act 1986, the Maastricht Treaty
(which was signed at Maastricht on February 7, 1992) and the Treaty of Amsterdam
(which was signed in Amsterdam on October 2, 1997).




AMERICAS 94983783 (2K)
37
 




--------------------------------------------------------------------------------





“Event of Default” has the meaning set forth in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital and long-term accounts
receivable of Holdings and its Restricted Subsidiaries for such period (other
than any such decreases arising from acquisitions or dispositions by Holdings
and its Restricted Subsidiaries completed during such period) and (iv) an amount
equal to the aggregate net non‑cash loss on Dispositions by Holdings and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income minus (b) the sum, without duplication, of (i) an amount equal to the
amount of all non-cash credits included in arriving at such Consolidated Net
Income and cash charges included in clauses (a) through (k) of the definition of
Consolidated Net Income, (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Capital Expenditures
or acquisitions of intellectual property to the extent not expensed during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash or borrowings under the Revolving Credit
Facility and were not made by utilizing the Cumulative CNI Amount, (iii) the
aggregate amount of all principal payments of Indebtedness of Holdings or its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases, (B) the amount of any scheduled repayment of Term
Loans pursuant to Section 2.07 and (C) any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding (X) all other voluntary and mandatory
prepayments of Term Loans, (Y) all other prepayments of Revolving Credit Loans,
in each case, made during such period and (Z) all payments in respect of any
other revolving credit facility made during such period, except in the case of
clause (Z) to the extent there is an equivalent permanent reduction in
commitments thereunder), to the extent financed with internally generated cash,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) increases in Consolidated Working
Capital and long-term accounts receivable of Holdings and its Restricted
Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by Holdings and its Restricted Subsidiaries during
such period), (vi) cash payments by Holdings and its Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings and its
Restricted Subsidiaries other than Indebtedness, (vii) without duplication of
amounts deducted pursuant to clause (xi) below in prior fiscal years, the amount
of Investments and acquisitions made during such period by Holdings and its
Restricted Subsidiaries on a consolidated basis pursuant to Section 7.02 to the
extent that such Investments and acquisitions were financed with internally
generated cash and were not made by utilizing the Cumulative CNI Amount, (viii)
the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f) to the extent such Restricted Payments were financed with
internally generated cash or borrowings under the Revolving Credit Facility,
(ix) the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (x) the aggregate amount of any




AMERICAS 94983783 (2K)
38
 




--------------------------------------------------------------------------------





premium, make-whole or penalty payments actually paid in cash by Holdings and
its Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, (xi) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by Holdings and its Restricted
Subsidiaries pursuant to binding contracts or executed letters of intent (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, acquisitions, Investments or Capital Expenditures or
acquisitions of intellectual property (to the extent not expensed) to be
consummated or made, plus any restructuring cash expenses, pension payments or
tax contingency payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made, in each case during the period of four
consecutive fiscal quarters of Holdings following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
not utilizing the Cumulative CNI Amount actually utilized to finance such
Permitted Acquisitions, acquisitions, Investments, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, (xii) the amount of cash taxes
(including penalties and interest) or the tax reserves set aside in a prior
period to the extent paid in cash in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset, (xv) reimbursable or insured expenses incurred
during such fiscal year to the extent that reimbursement has not yet been
received, and (xvi) cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income. Notwithstanding anything in the definition of any term used in the
definition of Excess Cash Flow to the contrary, all components of Excess Cash
Flow shall be computed for Holdings and its Restricted Subsidiaries on a
consolidated basis.
“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 31, 2014.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Affiliate” means, with respect to any Person, Affiliates of such
Person that are (i) engaged as principals primarily in private equity, mezzanine
financing or venture capital, (ii) customers of Holdings and its Subsidiaries or
(iii) Competitors.
“Excluded Information” has the meaning set forth in Section 2.05(c)(i).
“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of Holdings, (b) any Subsidiary (an
“Immaterial Subsidiary”) that does not have (i) the greater of (A) assets
representing 1.0% or more of the Adjusted Total Assets of Holdings or (B) total
assets in excess of $15,000,000 or more, in each case, excluding intercompany
indebtedness, or (ii) revenues representing the greater of (A) 1.0% or more of
the consolidated revenues of Holdings or (B) $15,000,000, in each case, as of
the end of or for the most recent period of four consecutive fiscal quarters of
Holdings for which financial statements have been delivered




AMERICAS 94983783 (2K)
39
 




--------------------------------------------------------------------------------





pursuant to Section 6.01(a) or (b) (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of Holdings most recently ended prior to the date of this
Agreement), (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations that are in existence on the Closing Date or at the time
of acquisition of such Subsidiary and not entered into in contemplation thereof
from guaranteeing the Obligations or if guaranteeing the Obligation would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval license or authorization has been
obtained), (d) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any Foreign Subsidiary, (f) any non-for-profit
Subsidiaries, (g) any Unrestricted Subsidiaries, (h) any special purpose
securitization vehicle or a captive insurance subsidiary, (i) any direct or
indirect Domestic Subsidiary all or substantially all of the assets of which
consist of the Equity Interests of one or more Foreign Subsidiaries, (j) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary and (k) any
Receivables Subsidiary; provided that no Subsidiary that guarantees the Senior
Notes or any Junior Financing shall be deemed to be an Excluded Subsidiary at
any time any such guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as all or a portion
of the Guaranty of such Guarantor of, or the grant by such Guarantor of a Lien
to secure, as applicable, such Swap Obligation (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and counterparty applicable to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer), or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document, (a)
any Taxes imposed on (or measured by) its net income or net profits (or any
franchise or similar Taxes in lieu thereof) by the jurisdiction under the laws
of which such recipient is organized, in which its principal office is located
or in which it is otherwise doing business or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in
any Loan or Loan Document) or, in the case of any Lender, in which its Lending
Office is located, (b) any Taxes in the nature of branch profits tax within the
meaning of section 884(a) of the Code or any similar tax imposed by




AMERICAS 94983783 (2K)
40
 




--------------------------------------------------------------------------------





any jurisdiction described in (a), (c) other than in the case of an assignee
pursuant to a request by the Borrower under Section 3.07, any withholding Tax
that is imposed on any interest payable to any Lender pursuant to any Law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new Lending Office), except to the extent that such Lender (or its assignor,
if any) was entitled, at the time of designation of a new applicable Lending
Office (or assignment), to receive additional amounts with respect to such
United States federal withholding Tax pursuant to Section 3.01(a), (d) any
withholding tax (including backup withholding tax) that is attributable to such
Lender’s failure to comply with Section 3.01(d), or (e) any United States
federal withholding tax imposed under FATCA.
“Executive Order” has the meaning set forth in Section 6.16.
“Existing Indebtedness” has the meaning set forth in Section 4.02(h) of the
Original Credit Agreement.
“Existing Term A Loans” has the meaning set forth in Amendment No. 13.
“Existing Term B-2 Loans” has the meaning set forth in Amendment No. 13.
“Extended Revolving Credit Commitment” means, on and after the Amendment No. 13
Effective Date, any Revolving Credit Commitment which is deemed to be an
“Extended Revolving Credit Commitment” pursuant to Section 2.15 hereof.
“Extending Revolving Credit Lender” means on and after the Amendment No. 13
Effective Date, any Revolving Credit Lender which is deemed to be an “Extending
Revolving Credit Lender” pursuant to Section 2.15 hereof.
“Extending Term Lender” has the meaning set forth in Section 2.15(a).
“Extended Term Loans” has the meaning set forth in Section 2.15(a).
“Extension” has the meaning set forth in Section 2.15(a).
“Extension Offer” has the meaning set forth in Section 2.15(a).
“Facility” means the 2015 Term A Loans, the 2015 Term B-2 Loans, the 2017
Replacement Term A-2 Loans, the 2017 Replacement Term B-3 Loans, the 2018
Incremental Term A-2 Loans, the 2018 Incremental Term B-4 Loans, the Revolving
Credit Facility, the Extended Term Loans, or Loans extended pursuant to any
Extended Revolving Credit Commitment, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official governmental agreement with respect to the foregoing.




AMERICAS 94983783 (2K)
41
 




--------------------------------------------------------------------------------





“FCPA” has the meaning set forth in Section 5.18.
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent in its reasonable
judgment (rounded upward, if necessary, to a whole multiple of 1/100 of 1.00%).
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Amended and Restated Credit Agreement” has the meaning set forth in the
preliminary statements hereto.
“First Incremental Term Lender” means each Lender or Additional Lender party to
Amendment No. 5.
“Fixed Charge Coverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated EBITDA for the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to Section
6.01(a) or (b), to (b) the Fixed Charges for such Test Period; provided that the
Fixed Charge Coverage Ratio shall be determined for the relevant Test Period on
a Pro Forma Basis.
“Fixed Charges” shall mean, with respect to Holdings for any period, the sum,
without duplication, of:
(a)    Consolidated Interest Expense of Holdings and its Restricted Subsidiaries
that was paid or payable in cash during such period,
(b)    all cash dividend payments or other distributions paid (excluding items
eliminated in consolidation) on any series of preferred stock during such period
(other than distributions paid in Equity Interests (other than Disqualified
Equity Interests) of Holdings and its Subsidiaries, and
(c)    all cash dividend payments or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests
during such period (other than distributions paid in Equity Interests (other
than Disqualified Equity Interests) of Holdings and its Subsidiaries.
“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(x).
“Foreign Disposition” has the meaning set forth in Section 2.05(b)(x).




AMERICAS 94983783 (2K)
42
 




--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings which is not a Domestic Subsidiary.
“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in Section
2.05(b)(ix).
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata share of the
outstanding L/C Obligations to such L/C Issuer other than L/C Obligations to
such L/C Issuer as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (a) the amount
of any Indebtedness under GAAP with respect to a Capitalized Lease shall be
determined in accordance with the definition of Capitalized Leases and (b) if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning set forth in Section 10.07(h).
“GS” means GS Capital Partners VI, L.P., a Delaware limited partnership.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance of such Indebtedness, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of




AMERICAS 94983783 (2K)
43
 




--------------------------------------------------------------------------------





income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any contractual
arrangement, including, but not limited to, any acquisition, capital
expenditure, investment or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” means Holdings and the Subsidiaries of Holdings (including the
Borrower (solely with respect to its Obligations other than its direct
Obligations as a primary obligor (as opposed to a guarantor) under the Loan
Documents or any Secured Hedge Agreement) and excluding any Excluded Subsidiary)
and any other Domestic Subsidiary that, at the option of the Borrower, issues a
Guarantee of the Obligations after the Closing Date. Notwithstanding any
provision set forth herein or in any other Loan Documents to the contrary, and
for avoidance of doubt, in no event shall (x) any Subsidiary that is not a
Domestic Subsidiary (or an entity that is a direct or indirect Subsidiary of
such Subsidiary) be required to guarantee the obligations of the Borrower or any
Domestic Subsidiary, (y) the assets of any Subsidiary that is not a Domestic
Subsidiary (or an entity that is a direct or indirect Subsidiary of such
Subsidiary) directly or indirectly constitute security or secure payment of the
obligations of the Borrower or any Domestic Subsidiary, or (z) a Loan Party
deliver a pledge (A) in excess of 65.0% of any voting Equity Interest of any
“first-tier” Subsidiary that is not a Domestic Subsidiary or (B) of any Equity
Interest of any “second-tier” or lower Subsidiary that is not a Domestic
Subsidiary.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions, that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.
“Hedge Bank” has the meaning specified in the definition of Secured Hedge
Agreement.




AMERICAS 94983783 (2K)
44
 




--------------------------------------------------------------------------------





“Holdings” has the meaning set forth in the preamble hereto.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Immaterial Subsidiary” has the meaning set forth in the definition of “Excluded
Subsidiary.”
“Incremental Amendment” has the meaning set forth in Section 2.14(a).
“Incremental Term A-2A Loans” has the meaning set forth in Section 2.14(a).
“Incremental Term B-3B Loans” has the meaning set forth in Section 2.14(a).
“Incremental Term Loans” has the meaning set forth in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all monetary
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and trade), bankers’ acceptances, bank guaranties, surety
bonds, performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
non-contingent liability on the balance sheet of such Person in accordance with
GAAP and (iii) liabilities and expenses accrued in the ordinary course);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness; and
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and




AMERICAS 94983783 (2K)
45
 




--------------------------------------------------------------------------------





(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) shall
exclude obligations in respect of Receivables Facilities. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning set forth in Section 10.08.
“Initial Lenders” means DBTCA, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Credit Suisse AG, Cayman Islands and U.S. Bank National Association.
“Intellectual Property Security Agreement” means any agreement substantially in
the form of Annex A, B or C to the Security Agreement.
“Intercreditor Agreement” means an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and that are otherwise
Permitted Liens providing that all proceeds of Collateral shall first be applied
to repay the Secured Obligations in full prior to being applied to any
obligations under the Indebtedness secured by such junior Liens and that until
the termination of the Aggregate Commitments and the repayment in full (or cash
collateralization of Letters of Credit) of all Secured Obligations (other than
contingent obligations not then due and payable), the Collateral Agent shall
have the sole right to exercise remedies against the Collateral (subject to
customary exceptions and the expiration of any standstill provisions) and
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
“Interest Determination Date” means, with respect to any LIBOR Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
LIBOR Loan.
“Interest Payment Date” means, (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date of the Facility
under which such Loan was made; provided that if any Interest Period for a LIBOR
Loan exceeds three months, the




AMERICAS 94983783 (2K)
46
 




--------------------------------------------------------------------------------





respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months thereafter or, to the
extent agreed by each Lender of such LIBOR Loan, twelve months or any other date
thereafter (or such period of less than one month as may be consented to by the
Administrative Agent), as selected by the Borrower in its Committed Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment but giving effect to any returns or distributions received by
such Person with respect thereto.
“IP Rights” has the meaning set forth in Section 5.15.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).




AMERICAS 94983783 (2K)
47
 




--------------------------------------------------------------------------------





“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
an L/C Issuer and the Borrower (or any Subsidiary) or in favor of an L/C Issuer
and relating to such Letter of Credit.
“Joint Venture Basket Amount” has the meaning set forth in Section 7.02(r)(i).
“Junior Financing” has the meaning set forth in Section 7.13(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Junior Lien Incremental Facility” has the meaning set forth in Section 2.14(a).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Cash Collateral Account” has the meaning set forth in Section 2.03(g).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the face amount thereof.
“L/C Issuer” means, as of the Amendment No. 9 Effective Date, each of (1) DBNY,
(2) JPMorgan Chase Bank, N.A., (3) Bank of America, N.A., and (4) any other
Revolving Credit Lender that becomes an L/C Issuer in accordance with Section
2.03(k) or 10.07(j), in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that, if any Extension or Extensions of Revolving Credit Commitments is
or are effected in accordance with Section 2.15, then on the occurrence of the
Revolving Credit Maturity Date and on each later date which is or was at any
time a Maturity Date with respect to Revolving Credit Commitments (each, an “L/C
Issuer Termination Date”), each L/C Issuer at such time shall have the right to
resign as an L/C Issuer on, or on any date within twenty (20) Business Days
after, the respective L/C Issuer Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as an L/C Issuer with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance




AMERICAS 94983783 (2K)
48
 




--------------------------------------------------------------------------------





with the terms hereof until their respective expirations) but shall not be
required to issue any further Letters of Credit hereunder. If at any time and
for any reason (including as a result of resignations as contemplated by the
last proviso to the preceding sentence), each L/C Issuer has resigned in such
capacity in accordance with the preceding sentence, then no Person shall be a
L/C Issuer hereunder obligated to issue Letters of Credit unless and until (and
only for so long as) a Revolving Credit Lender (or affiliate of a Lender)
reasonably satisfactory to the Administrative Agent and the Borrower agrees to
act as L/C Issuer hereunder. Notwithstanding anything to the contrary, for the
purposes of this Agreement, the term “L/C Issuer” as used herein shall refer to
(w) each L/C Issuer, (x) the L/C Issuers, (y) the applicable L/C Issuer or (z)
with respect to any Letter of Credit, the L/C Issuer of such Letter of Credit,
in each case determined as the context requires.
“L/C Issuer Termination Date” has the meaning set forth in the definition of
“L/C Issuer.”
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LCT Election” has the meaning set forth in Section 1.13.
“LCT Test Date” has the meaning set forth in Section 1.13.
“Lender” has the meaning set forth in the preamble to this Agreement and, as the
context requires, includes each L/C Issuer and their respective permitted
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a trade letter of credit or a standby letter of credit.
“Letter of Credit Commitment” means as to each L/C Issuer, the commitment of
such L/C Issuer to issue Letters of Credit expressed as an amount representing
the maximum possible aggregate amount of such L/C Issuer’s L/C Obligations
hereunder, as such commitment may be reduced, terminated or increased from time
to time pursuant to the provisions of this Agreement. The initial amount of each
L/C Issuer’s L/C Commitment is (a) the lesser of (x) $25,000,000 and (y) such
L/C Issuer’s Revolving Credit Commitment or (b) as set forth in the Assignment
and Assumption pursuant to which such L/C Issuer becomes party hereto.




AMERICAS 94983783 (2K)
49
 




--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the latest scheduled Maturity Date then
in effect for the Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Request” means an application and agreement pursuant to which
the Borrower shall request the issuance or amendment of a Letter of Credit in
the form of Exhibit C hereto, appropriately completed (or in such other form as
from time to time in use by the respective L/C Issuer).
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.
“LIBOR” means, with respect to any Borrowing of LIBOR Loans for any Interest
Period, (a) the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollars (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR” shall be the interest rate
per annum (rounded upward to the next 1/100th of 1.00%) determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Interest Period, in each case, divided by (b) a
percentage equal to 100.0% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), and if LIBOR, as determined above, shall at any
time be less than zero, LIBOR shall be deemed to be zero at such time for all
purposes of this Agreement.
“LIBOR Loan” means a Loan that bears interest at a rate based on LIBOR.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing). For the avoidance of doubt, “Lien” shall not be
deemed to include any licenses of IP Rights.
“Limited Condition Transaction” means (i) any Permitted Acquisition or
Investment by the Borrower or one or more of its Restricted Subsidiaries whose
consummation is not conditioned upon the availability of, or on obtaining, third
party financing or any asset sale, (ii) any repayment, repurchase or refinancing
of Indebtedness with respect to which an irrevocable notice of repayment




AMERICAS 94983783 (2K)
50
 




--------------------------------------------------------------------------------





(or similar irrevocable notice) is required to be delivered or (iii) any
dividends or distributions on, or redemptions of equity interests permitted to
be issued pursuant to this Agreement requiring irrevocable notice in advance
thereof. For the avoidance of doubt, “Limited Condition Transaction” shall
include the Callcredit Acquisition for which the LCT Test Date occurred prior to
the Amendment No. 14 Effective Date.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loan and any extensions of credit under any Revolving Commitment Increase
and any Extended Term Loans and any extensions of credit under any Extended
Revolving Credit Commitment).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) each Letter of Credit Request, (v) any
Refinancing Amendment, (vi) any Intercreditor Agreement and any pari passu
intercreditor and/or subordination agreements and (vii) any amendment,
modification or supplement to any of the foregoing (including any Incremental
Amendment).
“Loan Parties” means, collectively, the Borrower, each Guarantor and, without
duplication, each Pledgor under and as defined in the Pledge Agreement.
“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.
“Margin Stock” has the meaning set forth in Regulation U.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (i) on or prior to the Closing Date, a Company
Material Adverse Effect and (ii) after the Closing Date, (a) a material adverse
effect on the business, operations, assets, liabilities or financial condition
of Holdings and its Restricted Subsidiaries, taken as a whole; (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which Holdings or any of the Loan Parties is a party; or (c) a material adverse
effect on the material rights and remedies available to the Lenders or the
Collateral Agent under any Loan Document.
“Material Real Property” means any fee owned real property owned by any Loan
Party (other than any owned real property subject to a Lien permitted by clause
(t) or (v) of Section 7.01 to the extent and for so long as the documentation
governing such Lien prohibits the granting of a Mortgage thereon to secure the
Obligations) with a fair market value in excess of $5,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith); provided that if at any time the fair market value of all fee owned
real properties that are not “Material Real Property” owned by the Loan Parties
would exceed $20,000,000 in the aggregate, the Loan Parties shall designate
additional fee owned real properties as “Material Real Property” and comply with
the




AMERICAS 94983783 (2K)
51
 




--------------------------------------------------------------------------------





Collateral and Guarantee Requirement with respect thereto such that such
threshold is no longer exceeded.
“Maturity Date” means (i) on and after the Amendment No. 1315 Effective Date,
(a) with respect to the 2017 Replacement Term B-3 Loans that have not been
extended pursuant to Section 2.15, April 9, 2023 (the “2017 Term B-3 Loan
Maturity Date”), (b) with respect to the 2017 Replacement Term A-2 Loans that
have not been extended pursuant to Section 2.15, August 9, 2022 (the “2017 Term
A-2 Loan Maturity Date”) and, (c) with respect to the Revolving Credit
Commitments that have not been extended pursuant to Section 2.15, August 9, 2022
(the “Revolving Credit Maturity Date”) and (d) with respect to the 2018
Incremental Term B-4 Loans that have not been extended pursuant to Section 2.15,
June 19, 2025 (the “2018 Incremental Term B-4 Loan Maturity Date), and (ii) with
respect to any other tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Offer accepted by the respective Lender or Lenders; provided that if any such
day is not a Business Day, the applicable Maturity Date shall be the Business
Day immediately succeeding such day.
“Maximum Accrual” has the meaning set forth in Section 2.05(b)(v).
“Maximum Rate” has the meaning set forth in Section 10.10.
“Minimum Extension Condition” has the meaning set forth in Section 2.15(c).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property, in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Loan Party or any Restricted
Subsidiary makes or is obligated to make contributions, or has any liability or
contingent liability (including liability or contingent liability on account of
any ERISA Affiliate).
“Net Proceeds” means:
(a)    100.0% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition (other than sales of Receivables Assets pursuant




AMERICAS 94983783 (2K)
52
 




--------------------------------------------------------------------------------





to a Receivables Facility) or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) any amount
required to repay (x) Indebtedness (other than pursuant to the Loan Documents)
that is secured by a Lien on the assets disposed of and, if such assets
constitute Collateral, which Lien ranks prior to the Lien securing the
Obligations or (y) Indebtedness or other obligations of any Subsidiary that is
disposed of in such transaction, (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, (v) any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition
(provided that to the extent that any amounts are released from such escrow to
Holdings or a Restricted Subsidiary, such amounts net of any related expenses
shall constitute Net Proceeds) and (vi) without duplication of clause (v) above,
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by Holdings or any of the Restricted Subsidiaries
including, without limitation, Pension Plan and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that, if no Event of
Default exists, Holdings and its Restricted Subsidiaries may reinvest any
portion of such proceeds in assets useful for their businesses within 12 months
of such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 12‑month period but within such
12‑month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within 18
months of initial receipt, such remaining portion shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso; it being understood that such proceeds shall constitute Net Proceeds
notwithstanding any investment notice if there is a Specified Default at the
time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless the aggregate net proceeds exceed $5,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)),
(b)    100.0% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any of the Restricted Subsidiaries of any Indebtedness for borrowed
money, net of all taxes paid or reasonably estimated to be payable as a result
thereof and fees (including investment banking fees and discounts), commissions,
costs and other expenses, in each case incurred in connection with such issuance
or sale, and




AMERICAS 94983783 (2K)
53
 




--------------------------------------------------------------------------------





(c)    with respect to any Receivables Facility, 100.0% of the cash proceeds of
(i) any sale of Receivables Assets by Holdings or any of its Restricted
Subsidiaries, (ii) the repayment by Holdings or any of its Restricted
Subsidiaries of any loan solely to finance the purchase from Holdings or any
Restricted Subsidiary of Receivables Assets and (iii) any return of capital
invested by Holdings or any Restricted Subsidiary in the Receivables Subsidiary
for such Receivables Facility, in each case (x) to the extent funded by a
“borrowing” or increase in investment under such Receivables Facility and (y)
net of upfront fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
the Receivables Facility.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.
“New 2017 Replacement Term A-2 Lender” has the meaning assigned to such term in
Amendment No. 13.
“New 2017 Replacement Term A-2 Loan” has the meaning assigned to such term in
Amendment No. 13.
“New 2017 Replacement Term B-3 Lender” has the meaning assigned to such term in
Amendment No. 13.
“New 2017 Replacement Term B-3 Loan” has the meaning assigned to such term in
Amendment No. 13.
“New Dutch Holdco” means the wholly-owned Subsidiary of Trans Union
International, Inc. to be formed under the laws of The Netherlands after the
Amendment No. 4 Effective Date, the Equity Interests of which shall be subject
to the New Dutch Pledge Agreement pursuant to Section 6.11(e).
“New Dutch Pledge Agreement” has the meaning set forth in Section 6.11(e).
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), and (b) was not previously applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose. The Borrower shall
promptly notify the Administrative Agent of any application of such amount as
contemplated by (b) above.




AMERICAS 94983783 (2K)
54
 




--------------------------------------------------------------------------------





“Note” means a Term A-2 Note, a Term B-3 Note, a Term B-4 Note or a Revolving
Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that the Administrative Agent, the Collateral Agent or any
Lender, in its sole discretion consistent with the Loan Documents, may elect to
pay or advance on behalf of such Loan Party; provided that, for purposes of
determining any Obligations of any Guarantor under Article XI of this Agreement,
the definition of “Obligations” shall not create any guarantee by any Guarantor
of any Excluded Swap Obligations of such Guarantor.
“OFAC” has the meaning set forth in Section 5.18.
“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).
“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” means the Credit Agreement, dated as of June 15,
2010, by and among Holdings, the Borrower, the Guarantors party thereto, DBTCA,
as Administrative Agent and Collateral Agent, and each Lender from time to time
party thereto.
“Other Taxes” has the meaning set forth in Section 3.01(b).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans, Extended Term Loans or Loans made under any Extended Revolving Credit
Commitment,




AMERICAS 94983783 (2K)
55
 




--------------------------------------------------------------------------------





as applicable, on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing), Extended Term Loans or Loans made under any Extended Revolving
Credit Commitment, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Parent” means TransUnion Holding Company, Inc.
“Participant” has the meaning set forth in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV or Section 302 of ERISA or Section 412 of the Code and is
sponsored or maintained by any Loan Party or any Restricted Subsidiary or to
which any Loan Party or any Restricted Subsidiary contributes or has an
obligation to contribute, or has any liability or contingent liability
(including liability or contingent liability on account of an ERISA Affiliate).
“Perfection Certificate” means a certificate in the form of Exhibit N or any
other form reasonably approved by the Collateral Agent and the Borrower, as the
same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(g).
“Permitted Holders” means each of the Sponsor and the Management Stockholders;
provided that if the Management Stockholders own beneficially or of record more
than ten percent (10.0%) of the outstanding voting Equity Interests of Holdings
in the aggregate, they shall be treated as Permitted Holders of only ten percent
(10.0%) of the outstanding voting Equity Interests of Holdings at such time.
“Permitted Junior Refinancing Debt” means secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower or any other Loan Party in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that (i)
such Indebtedness is secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations and the obligations
in respect of any Permitted Pari Passu Refinancing Debt, (ii) such Indebtedness
otherwise meets the requirements contained in the proviso to the definition of
“Credit Agreement Refinancing Indebtedness” and (iii) such Indebtedness meets
the Permitted Other Debt Conditions. Permitted Junior Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.




AMERICAS 94983783 (2K)
56
 




--------------------------------------------------------------------------------





“Permitted Liens” means those Liens permitted pursuant to Section 7.01 hereof.
“Permitted Other Debt Conditions” means that such applicable Indebtedness (i)
does not mature or have scheduled amortization payments or payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations (except (x) customary asset sale, initial public offering or
change of control or similar event provisions that provide for the prior
repayment in full of the Loans and all other Obligations, (y) maturity payments
for a customary bridge financing which, subject to customary conditions,
provides for automatic conversion or exchange into Indebtedness that otherwise
complies with the requirements of this definition or (z) AHYDO payments), in
each case prior to 91 days following the latest Maturity Date at the time such
Indebtedness is incurred.
“Permitted Pari Passu Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of senior secured notes or
loans; provided that such Indebtedness meets the requirements contained in the
proviso to the definition of “Credit Agreement Refinancing Indebtedness”.
Permitted Pari Passu Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, restructuring, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees (including original issue discount) and expenses
incurred, in connection with such modification, refinancing, restructuring,
refunding, renewal, replacement or extension plus an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, restructuring, refunding, renewal,
replacement or extension at the time of incurrence has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, restructure, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Sections 7.03(e) or (f), at the
time thereof, no Event of Default shall have occurred and be continuing and (d)
if such Indebtedness being modified, refinanced, restructured, refunded,
renewed, replaced or extended is Indebtedness permitted pursuant to Section
7.03(b), 7.03(o) or 7.13(a) or is otherwise a Junior Financing, (i) to the
extent such Indebtedness being modified, refinanced, restructured, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, restructuring, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
(x) on terms (taken as a whole) at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, restructured, refunded, renewed, replaced or extended or (y) on
terms reasonably satisfactory to the Administrative Agent, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and




AMERICAS 94983783 (2K)
57
 




--------------------------------------------------------------------------------





redemption premium) of any such modified, refinanced, restructure, refunded,
renewed, replaced or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, restructured, refunded, renewed,
replaced or extended, taken as a whole; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, restructuring, refunding, renewal,
replacement or extension is incurred by the Person who is the obligor or
guarantor of the Indebtedness being modified, refinanced, restructured,
refunded, renewed, replaced or extended.
“Permitted Unsecured Ratio Debt” means unsecured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower or any other Loan Party in
the form of one or more series of senior unsecured notes or loans; provided that
(i) such Indebtedness is either (x) pari passu or (y) subordinated in right of
payment to the Obligations; (ii) such Indebtedness meets the Permitted Other
Debt Conditions; (iii) such Indebtedness has a Weighted Average Life to Maturity
equal to or greater than the 2017 Replacement2018 Incremental Term B-34 Loans
outstanding on the Amendment No. 1315 Effective Date; (iv) immediately after
giving effect thereto and the use of proceeds thereof on a Pro Forma Basis, (x)
no Default of Event of Default shall exist or result therefrom and (y) the Fixed
Charge Coverage Ratio (calculated on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), as applicable) shall be no less
than 2.00:1.00; (v) such Indebtedness is not issued with covenants that are more
restrictive (taken as a whole) (as reasonably determined by the Borrower) with
respect to Holdings and the Restricted Subsidiaries than the covenants in this
Agreement; and (vi) such Indebtedness complies with the requirements of the
proviso at the end of Section 7.03 and (vii) the aggregate amount of any such
Indebtedness incurred or guaranteed by a Restricted Subsidiary that is not a
Loan Party (including any Permitted Refinancing thereof, to the extent incurred
or guaranteed by a Restricted Subsidiary that is not a Loan Party) pursuant to
Section 7.03(cc) outstanding at the time of incurrence thereof and calculated on
a Pro Forma Basis does not exceed the greater of (x) $100,000,000 and (y) 2.5%
of Adjusted Total Assets.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower or any other Loan
Party in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness and (ii) meets the Permitted Other Debt Conditions. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




AMERICAS 94983783 (2K)
58
 




--------------------------------------------------------------------------------





“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by any Loan
Party, any Restricted Subsidiary or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV or Section 302 of ERISA, any
ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01.
“Pledge Agreement” means the Pledge Agreement substantially in the form of
Exhibit H, as amended, amended and restated, modified, supplemented or extended
from time to time in accordance with the terms thereof and hereof.
“Pounds Sterling” and the sign “£” mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).
“Prime Lending Rate” means the rate which the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
“Principal L/C Issuer” means DBNY and any other L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of
$10,000,000.
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(i).
“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.
“Pro Forma Compliance” means, with respect to the covenant in Section 7.11,
compliance on a Pro Forma Basis with such covenant in accordance with Section
1.09.
“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(a).
“Pro Rata Facilities” means the Revolving Credit Facility and the 20152017
Replacement Term A FacilityA-2 Loans.
“Pro Rata Lenders” means the Revolving Credit Lenders and the 20152017
Replacement Term AA-2 Lenders.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender




AMERICAS 94983783 (2K)
59
 




--------------------------------------------------------------------------------





immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
2.05(c)(ii).
“Public Lender” has the meaning set forth in Section 6.01.
“Purchase Agreement” has the meaning set forth in the preliminary statements
hereto.
“Purchase Documents” means the Purchase Agreement and all other material
operative agreements relating to the Repurchase Merger and the Acquisition, as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
“Purchaser” has the meaning set forth in the preliminary statements hereto.
“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
makes a Discounted Voluntary Prepayment pursuant to Section 2.05(c).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) (i) pursuant to an effective registration statement filed with the
U.S. Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or (ii) after
which the common Equity Interests of Holdings or any direct or indirect parent
of Holdings are listed on an internationally recognized securities exchange or
dealer quotation system. The TransUnion IPO shall constitute a Qualified IPO for
all purposes hereunder.
“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).
“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).
“Ratio-Based Incremental Facility” has the meaning set forth in Section 2.14(a).
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment.
“Receivables Assets” means any accounts receivable owed to Holdings or any
Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts




AMERICAS 94983783 (2K)
60
 




--------------------------------------------------------------------------------





receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, all proceeds of such
accounts receivable and other assets (including contract rights) which are of
the type customarily transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and which are sold, conveyed, assigned or otherwise transferred by Holdings or a
Restricted Subsidiary to either (A) a Person that is not a Restricted Subsidiary
or (B) a Receivables Subsidiary that in turn sells its Receivables Assets to a
Person that is not a Restricted Subsidiary.
“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Holdings or any of its Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any of its Restricted
Subsidiaries sells, conveys, assigns, grants an interest in or otherwise
transfers their Receivables Assets to either (A) a Person that is not a
Restricted Subsidiary or (B) a Receivables Subsidiary that in turn sells its
Receivables Assets to a Person that is not a Restricted Subsidiary.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any Receivables Assets or participation interests
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages in one or more Receivables Facilities and other activities
reasonably related thereto.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the refinancing transactions described in Section 4.02(h) of
the Original Credit Agreement.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.16.
“Refinancing Revolving Credit Commitments” means one or more Classes of
revolving credit commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Credit Loans” means one or more Classes of revolving
credit loans that result from a Refinancing Amendment.




AMERICAS 94983783 (2K)
61
 




--------------------------------------------------------------------------------





“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same “effective” yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of term loans hereunder that
result from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect.
“Rejection Notice” has the meaning set forth in Section 2.05(b)(vii).
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Replacement Term Loan Amendment” has the meaning set forth in Amendment No. 1.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Representative” means, with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral




AMERICAS 94983783 (2K)
62
 




--------------------------------------------------------------------------------





agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.
“Repricing Transaction” means (1) the incurrence by Holdings or any of its
Restricted Subsidiaries of any Indebtedness (including, without limitation, any
new or additional term loans under this Agreement (including Replacement Term
Loans), whether incurred directly or by way of the conversion of 2017
Replacement2018 Incremental Term B-34 Loans into a new tranche of replacement
term loans under this Agreement) that is broadly marketed or syndicated to banks
and other institutional investors in financings similar to the facilities
provided for in this Agreement (i) having an “effective” yield for the
respective Type of such Indebtedness that is less than the “effective” yield for
2017 Replacement2018 Incremental Term B-34 Loans of the respective Type (with
the comparative determinations to be made in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fees or
“original issue discount”, in each case, shared with all lenders or holders of
such Indebtedness or 2017 Replacement2018 Incremental Term B-34 Loans, as the
case may be, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such Indebtedness or 2017 Replacement2018
Incremental Term B-34 Loans, as the case may be, and without taking into account
any fluctuations in LIBOR or comparable rate), but excluding Indebtedness
incurred in connection with a Change of Control, and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of 2017 Replacement2018
Incremental Term B-34 Loans or (2) any effective reduction in the Applicable
Rate for 2017 Replacement2018 Incremental Term B-34Loans (e.g., by way of
amendment, waiver or otherwise) (with such determination to be made in the
reasonable judgment of the Administrative Agent, consistent with generally
accepted financial practices). Any such determination by the Administrative
Agent as contemplated by preceding clauses (1) and (2) shall be conclusive and
binding on all Lenders holding 2017 Replacement2018 Incremental Term B-34 Loans.
“Repurchase Merger” has the meaning set forth in the preliminary statements
hereto.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Request.
“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50.0% of the
sum of the (a) Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.




AMERICAS 94983783 (2K)
63
 




--------------------------------------------------------------------------------





“Required Pro Rata Lenders” means, as of any date of determination, 20152017
Replacement Term AA-2 Lenders and Revolving Credit Lenders having more than 50%
of the sum of the (a) Outstanding Amount of 2017 Replacement Term A-2 Loans, (b)
the aggregate unused 2017 Replacement Term A-2 Loan Commitments and, (c) the
aggregate unused 2018 Incremental Term A-2 Loans and (d)(i) the aggregate unused
Revolving Credit Commitments or (ii) after the termination of the Revolving
Credit Commitments, the Revolving Credit Exposure; provided that the unused 2017
Replacement Term A-2 Loan Commitment, the unused 2018 Incremental Term A-2 Loan
Commitment and unused Revolving Credit Commitment of, and the Outstanding Amount
of 2017 Replacement Term A-2 Loans and the Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making
any determination of Required Pro Rata Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% of (a) the Revolving Credit Commitments or (b)
after the termination of the Revolving Credit Commitments, the Revolving Credit
Exposure; provided that the unused Revolving Credit Commitment and the Revolving
Credit Exposure of any Defaulting Lender shall be excluded for the purposes of
making a determination of Required Revolving Credit Lenders.
“Required Term A-2 Lenders” means, as of any date of determination, 2017
Replacement Term A-2 Lenders having more than 50.0% of the sum of the (a)
Outstanding Amount of 2017 Replacement Term A-2 Loans and (b) aggregate unused
2017 Replacement Term A-2 Loan Commitments; provided that the unused 2017
Replacement Term A-2 Loan Commitment of, and the Outstanding Amount of 2017
Replacement Term A-2 Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making any determination of Required Term A-2
Lenders.
“Required Term B-3 Lenders” means, as of any date of determination and subject
to the limitations set forth in Section 10.07(l), 2017 Replacement Term B-3
Lenders having more than 50.0% of the sum of the (a) Outstanding Amount of 2017
Replacement Term B-3 Loans and (b) aggregate unused 2017 Replacement Term B-3
Loan Commitments; provided that the unused 2017 Replacement Term B-3 Loan
Commitment of, and the Outstanding Amount of 2017 Replacement Term B-3 Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making any determination of Required Term B-3 Lenders.
“Required Term B-4 Lenders” means, as of any date of determination and subject
to the limitations set forth in Section 10.07(l), 2018 Incremental Term B-4
Lenders having more than 50.0% of the sum of the (a) Outstanding Amount of 2018
Incremental Term B-4 Loans and (b) aggregate unused 2018 Incremental Term B-4
Loan Commitments; provided that the unused 2018 Incremental Term B-4 Loan
Commitment of, and the Outstanding Amount of 2018 Incremental Term B-4 Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making any determination of Required Term B-4 Lenders
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan




AMERICAS 94983783 (2K)
64
 




--------------------------------------------------------------------------------





Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower; provided, that cash or Cash Equivalents maintained by any Foreign
Subsidiary that is subject to minority shareholder approval before being
distributed to Borrower (a “Shareholder Restriction”) shall not be deemed
“Restricted Cash” as a result of such Shareholder Restriction.
“Restricted Payment” means any dividend, payment or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
Holdings or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’ or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Restricted Subsidiary Investment Basket Amount” has the meaning set forth in
Section 7.02(g)(vi).
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period made by each of the Revolving Credit Lenders pursuant
to Section 2.01(b).
“Revolving Credit Commitment” means, (i) as to each Revolving Credit Lender
immediately prior to the Amendment No. 13 Effective Date, its obligation to (a)
make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b) and (b)
purchase participations in L/C Obligations in respect of Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A (as in effect
immediately prior to the Amendment No. 13 Effective Date), or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14 and Section 10.07(b)) and (ii) as to each
Revolving Credit Lender on and after the Amendment No. 13 Effective Date after
giving effect to Amendment No. 13, its obligation to (a) make Revolving Credit
Loans to the Borrower pursuant to Section 2.01(b) and (b) purchase
participations in L/C Obligations in respect of Letters of Credit, in an
aggregate principal amount at any one time outstanding not to




AMERICAS 94983783 (2K)
65
 




--------------------------------------------------------------------------------





exceed the amount set forth opposite such Lender’s name on Schedule 1 to
Amendment No. 13 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.14 and
Section 10.07(b)). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $300,000,000 as of the Amendment No. 13 Effective Date,
as such amount may be adjusted from time to time in accordance with the terms of
this Agreement.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C Obligations at
such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).
“Revolving Credit Maturity Date” has the meaning set forth in the definition of
“Maturity Date.”
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sale-Leaseback Transaction” means an arrangement relating to property owned by
Holdings, the Borrower or any other Restricted Subsidiary whereby Holdings, the
Borrower or such Restricted Subsidiary sells or transfers such property to any
Person in contemplation of Holdings, the Borrower or any other Subsidiary
leasing such property from such Person or its Affiliates.
“Same Day Funds” means immediately available funds.
“Sanctions” has the meaning set forth in Section 5.18.
“Scheduled Incremental Repayments” has the meaning set forth in Section 2.07(a).
“Scheduled Repayments” has the meaning set forth in Section 2.07(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.




AMERICAS 94983783 (2K)
66
 




--------------------------------------------------------------------------------





“Second Amended and Restated Credit Agreement” has the meaning set forth in the
preliminary statements hereto.
“Secured Hedge Agreement” means any Swap Contract (other than an Excluded Swap
Obligation) permitted under Article VII that is entered into by and between any
Loan Party and any Person that is a Lender or an Affiliate of a Lender (or was a
Lender or an Affiliate of a Lender at the time such Swap Contract was entered
into or at the time immediately prior to the Amendment No. 9 Effective Date (a
“Hedge Bank”)), in each case, to the extent designated by the Borrower and such
Lender as a Secured Hedge Agreement in writing to the Collateral Agent (it being
understood that one notice with respect to a specified Master Agreement may
designate all transactions thereunder as being “Secured Hedge Agreements,”
without the need for separate notices for each individual transaction
thereunder). The designation of any hedge agreement as a Secured Hedge Agreement
shall not create in favor of the Lender or Affiliate thereof that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Collateral
Documents.
“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by Holdings or any
Loan Party under any Secured Hedge Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit G, as amended, amended and restated, modified, supplemented or extended
from time to time in accordance with the terms thereof and hereof.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Sellers” has the meaning set forth in the preliminary statements hereto.
“Senior Exchange Notes” has the meaning specified in the definition of Senior
Notes.
“Senior Note Documents” means the Senior Notes, the Senior Note Indenture and
all other documents executed and delivered with respect to the Senior Notes or
Senior Note Indenture (other than the Senior Exchange Notes), as in effect on
the Closing Date, and the Senior Exchange Notes, in each case as the same may be
amended, amended and restated, modified, supplemented and/or extended from time
to time in accordance with the terms hereof and thereof.
“Senior Note Indenture” means the Indenture, dated as of June 15, 2010, among
Holdings, the Borrower, TransUnion Financing, the Subsidiary Guarantors and
Wells Fargo,




AMERICAS 94983783 (2K)
67
 




--------------------------------------------------------------------------------





National Bank, as trustee, as in effect on the Closing Date and as thereafter
amended, amended and restated, modified, supplemented and/or extended from time
to time in accordance with the terms hereof and thereof.
“Senior Notes” means the Borrower’s and TransUnion Financing’s 113/8% Senior
Notes due 2018, issued pursuant to the Senior Note Indenture, as in effect on
the Closing Date and as the same may be amended, amended and restated, modified,
supplemented and/or extended from time to time in accordance with the terms
hereof and thereof, and any notes issued in exchange or replacement of the
foregoing on substantially identical terms (the “Senior Exchange Notes”).
“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) the Consolidated Total Net Debt (other than (x) the Senior Notes
(or any Permitted Refinancing thereof, if unsecured) and (y) any portion of
Consolidated Total Net Debt that is unsecured or is secured solely by a Lien
that is subordinated to the Liens securing the Obligations pursuant to an
Intercreditor Agreement) as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Separate Facility” has the meaning set forth in Section 2.14(a).
“Separate Facility Loan Documents” means any documents or agreements executed in
connection with Indebtedness incurred pursuant to a Separate Facility as
contemplated by Section 2.14.
“Shareholder Agreement” means, (i) prior to the Amendment No. 2 Effective Date,
collectively, (a) that certain TransUnion Corp. 2010 U.S. Stockholders’
Agreement, dated as of June 15, 2010, by and among Holdings, each Person (used
in this clause (a) as defined therein) identified on Schedule 1 thereto, each
Person identified on Schedule 2 thereto, and any other Person who becomes a
party to such agreement pursuant to the provisions thereof and (b) that certain
TransUnion Corp. 2010 Non-U.S. Stockholders’ Agreement, dated as of June 15,
2010, by and among Holdings, each Person (used in this clause (b) as defined
therein) identified on Schedule 1 thereto, each Person identified on Schedule 2
thereto, and any other Person who becomes a party to such agreement pursuant to
the provisions thereof, in each case, as amended, amended and restated, modified
or supplemented from time to time and (ii) after the Amendment No. 2 Effective
Date, the shareholder agreement entered into in connection with the Sponsor
Acquisition.
“Shareholder Restriction” has the meaning specified in the definition of
Restricted Cash.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property




AMERICAS 94983783 (2K)
68
 




--------------------------------------------------------------------------------





would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Default” means an Event of Default under Section 8.01(a), (f) or (g).
“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.
“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Incremental Term Loan or Revolving
Commitment Increase or Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the Borrower
or a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise.
“Sponsor” means (i) prior to the Amendment No. 2 Effective Date, Madison
Dearborn Partners, LLC and its Affiliates (other than their respective portfolio
companies and natural persons) and (ii) after the Amendment No. 2 Effective
Date, Advent, GS and their respective Affiliates (other than their respective
portfolio companies and natural persons).
“Sponsor Acquisition” means the acquisition directly or indirectly by Advent and
GS (and/or their respective affiliates) of the Equity Interests of Holdings
pursuant to the terms of the Sponsor Acquisition Agreement on the Amendment No.
2 Effective Date.
“Sponsor Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of February 17, 2012, by and among Spartan Parent Holdings Inc., Spartan
Acquisition Sub Inc., Holdings and MDCPVI TU Holdings, LLC, solely in its
capacity as Stockholder Representative pursuant to Article 11 thereof (as may
amended, supplemented or modified in accordance with the terms thereof).
“Subsequent Transaction” has the meaning set forth in Section 1.13.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all




AMERICAS 94983783 (2K)
69
 




--------------------------------------------------------------------------------





references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Successor Company” has the meaning set forth in Section 7.04(d).
“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the maximum aggregate amount (giving effect
to any netting agreements) that would be required to be paid if such Swap
Contract were terminated at such time.
“Tax Group” has the meaning set forth in Section 7.06(h)(iii).
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority in the nature of a tax, whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions to tax) with respect to the
foregoing.




AMERICAS 94983783 (2K)
70
 




--------------------------------------------------------------------------------





“Term A-2 Note” means a promissory note of the Borrower payable to any 2017
Replacement Term A-2 Lender or its registered assigns, in substantially the form
of Exhibit D-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such 2017 Replacement Term A-2 Lender resulting from the 2017 Replacement Term
A-2 Loans made by such 2017 Replacement Term A-2 Lender..
“Term B-3 Note” means a promissory note of the Borrower payable to any 2017
Replacement Term B-3 Lender or its registered assigns, in substantially the form
of Exhibit D-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such 2017 Replacement Term B-3 Lender resulting from the 2017 Replacement Term
B-3 Loans made by such 2017 Replacement Term B-3 Lender.
“Term B-4 Note” means a promissory note of the Borrower payable to any 2018
Incremental Term B-4 Lender or its registered assigns, in substantially the form
of Exhibit D-4 hereto, evidencing the aggregate Indebtedness of the Borrower to
such 2018 Incremental Term B-4 Lender resulting from the 2018 Incremental Term
B-4 Loans made by such 2018 Incremental Term B-4 Lender.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a), Section
2.15 or under any Incremental Amendment or Refinancing Amendment.
“Term Commitment” means, (a) with respect to each 2017 Replacement Term A-2
Lender on or after the Amendment No. 13 Effective Date, its obligation to make
the 2017 Replacement Term A-2 Loans to the Borrower pursuant to Amendment No.
13, or in the Assignment and Assumption pursuant to which a 2017 Replacement
Term A-2 Lender becomes a party hereto, as applicable, as such amounts may be
adjusted from time to time in accordance with this Agreement (including Section
2.14), Amendment No. 13, any Refinancing Amendment or the incurrence of
Replacement Term Loans and, (b) with respect to each 2017 Replacement Term B-3
Lender on the Amendment No. 13 Effective Date, its obligation to make the 2017
Replacement Term B-3 Loans to the Borrower pursuant to Amendment No. 13, or in
the Assignment and Assumption pursuant to which a 2017 Replacement Term B-3
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.14),
Amendment No. 13, any Refinancing Amendment or the incurrence of Replacement
Term Loans., (c) with respect to each 2018 Incremental Term B-4 Lender on the
Amendment No. 15 Effective Date, its obligation to make the 2018 Incremental
Term B-4 Loans to the Borrower pursuant to Amendment No. 15, or in the
Assignment and Assumption pursuant to which a 2018 Incremental Term B-4 Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14), Amendment
No. 15, any Refinancing Amendment or the incurrence of Replacement Term Loans
and (d) with respect to each 2018 Incremental Term A-2 Lender on the Amendment
No. 15 Effective Date, its respective 2018 Incremental Term A-2 Loan Commitment.




AMERICAS 94983783 (2K)
71
 




--------------------------------------------------------------------------------





“Term Facilities” means the 2017 Replacement Term A-2 Loans, the 2017
Replacement Term B-3 Loans, the 2018 Incremental Term B-4 Loans and any
Incremental Term Loans.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means (a) prior to the Amendment No. 1315 Effective Date, 2015 Term
B-2 Loans, 2015 Term A Loans, 2016 Incremental Term B-2 Loans, 2016 Incremental
Term A Loans2017 Replacement Term B-3 Loans, 2017 Replacement Term A-2 Loans,
Incremental Term Loans, Refinancing Term Loans or Replacement Term Loans, as the
context may require; and (b) on or after the Amendment No. 1315 Effective Date,
(i) 2017 Replacement Term B-3 Loans made pursuant to Amendment No. 13, (ii) 2017
Replacement Term A-2 Loans made pursuant to Amendment No. 13 and, (iii) 2018
Incremental Term B-4 Loans made pursuant to Amendment No. 15, (iv) 2018
Incremental Term A-2 Loans made pursuant to Amendment No. 15 and (v) Extended
Term Loans, Incremental Term Loans, Refinancing Term Loans or Replacement Term
Loans, as the context may require.
“Test Period” means, for any date of determination under this Agreement, the
then most recently ended period of four consecutive fiscal quarters of Holdings.
“Threshold Amount” means $50,000,000.
“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” means the Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq.
“tranche” has the meaning set forth in Section 2.15(a).
“Transaction Expenses” means any costs, fees or expenses incurred or paid by the
Sponsor, the Purchaser, Holdings, the Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.
“Transactions” means, collectively, (a) the Repurchase Merger, the Acquisition
and other related transactions contemplated by the Purchase Agreement, (b) the
execution, delivery and performance by each Loan Party of the Senior Note
Documents to which it is a party, the issuance of the Senior Notes and the use
of proceeds thereof, in each case, on the Closing Date, (c) the funding of the
Loans on the Closing Date and the execution and delivery of Loan Documents to be
entered into on the Closing Date, (d) the funding of any amounts into escrow on
the Closing Date in




AMERICAS 94983783 (2K)
72
 




--------------------------------------------------------------------------------





connection with any escrow identified to the Initial Lenders on or prior to the
Closing Date, (e) the repayment of certain Indebtedness of Holdings and its
subsidiaries existing on the Closing Date pursuant to the Refinancing and (g)
the payment of Transaction Expenses.
“Transferred Guarantor” has the meaning set forth in Section 11.09.
“TransUnion Financing” means TransUnion Financing Corporation, a Delaware
corporation.
“TransUnion IPO” means a Qualified IPO by Parent in an underwritten primary
public offering pursuant to the registration statement on Form S-1 (File No.
333-203110) filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act, as such Form S-1 may be amended.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.
“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheet of Holdings and its Subsidiaries as of March 31, 2010 and (b) the related
unaudited consolidated statements of income and cash flows for Holdings and its
Subsidiaries for the fiscal quarter ended March 31, 2010.
“Unfunded Pension Liability” of any Pension Plan means the amount, if any, by
which the value of the accumulated plan benefits under the Pension Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets of such
Pension Plan (excluding any accrued but unpaid contributions).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed on
Schedule 1.01B as of the Closing Date and (ii) any Subsidiary of Holdings
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the Closing Date.
“Unsecured Incremental Facility” has the meaning set forth in Section 2.14(a).




AMERICAS 94983783 (2K)
73
 




--------------------------------------------------------------------------------





“USA Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act,
Pub. L. 109-177 (signed into law March 9, 2009) (as amended from time to time).
“Vail” has the meaning set forth in Section 6.11(d).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to other Persons to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
Section 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(i)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(ii)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(iii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iv)    The term “including” is by way of example and not limitation.
(v)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(vi)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(vii)    Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
(viii)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of Holdings means the actual knowledge of a Responsible Officer.




AMERICAS 94983783 (2K)
74
 




--------------------------------------------------------------------------------





(ix)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(x)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
Section 1.03     Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding anything to the contrary contained herein, all financial
statements shall be prepared, and all financial covenants and other financial
calculations contained herein or in any other Loan Document shall be calculated,
in each case, without giving effect to any election under FASB ASC 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.
Section 1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).
Section 1.05     References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, amendments and restatements, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, amendments and restatements, restatements, extensions,
supplements and other modifications are permitted by the Loan Documents; and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law
(including by succession of comparable successor laws).
Section 1.06     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07     Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.




AMERICAS 94983783 (2K)
75
 




--------------------------------------------------------------------------------





Section 1.08     Available Additional Basket Transactions. If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Available Additional
Basket immediately prior to the taking of such action, the permissibility of the
taking of each such action shall be determined independently and in no event may
any two or more such actions be treated as occurring simultaneously.
Section 1.09     Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Fixed Charge Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.09, when calculating the
Total Net Leverage Ratio and the Senior Secured Net Leverage Ratio, as
applicable, for purposes of (i) the Applicable ECF Percentage of Excess Cash
Flow and (ii) determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with Section 7.11, the events described in this
Section 1.09 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.
(b)    For purposes of calculating the Total Net Leverage Ratio, the Senior
Secured Net Leverage Ratio and the Fixed Charge Coverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable Test Period and (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into Holdings or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Fixed Charge Coverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Borrower in good faith to be
reasonably anticipated to be realized within 12 months after the closing date of
such Specified Transaction (provided, that to the extent any such operational
changes are not associated with a transaction, such changes shall be limited to
those for which all steps have been taken for realizing such savings and are
factually supportable, reasonably identifiable and supported by an officer’s
certificate delivered to the Administrative Agent) (calculated on a pro forma
basis as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period as
if such cost savings, operating expense reductions, other operating improvements
and synergies were realized during the entirety of such period) relating to such
Specified Transaction, net of the amount of actual benefits realized during such
period from such actions; provided that any increase in Consolidated EBITDA as a
result of cost savings,




AMERICAS 94983783 (2K)
76
 




--------------------------------------------------------------------------------





operating expense reductions, other operating improvements and synergies shall
be subject to the limitations set forth in the definition of Consolidated
EBITDA.
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Fixed Charge Coverage Ratio, as the case may be (in each case,
other than Indebtedness incurred or repaid under any revolving credit facility
in the ordinary course of business for working capital purposes), (i) during the
applicable Test Period and (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Total Net Leverage Ratio, the Senior Secured
Net Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.
Section 1.10     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
Section 1.11     Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.
Section 1.12     Currency Translation. For purposes of determining compliance as
of any date with Sections 7.01, 7.02, 7.03, 7.04, 7.05, 7.06 or 7.08, amounts
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the exchange rates in effect on the first Business Day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made, as such exchange rates shall be determined in good
faith by the Borrower based on commonly used financial reporting sources. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Section 7.01, 7.02, 7.03, 7.04, 7.05, 7.06 or
7.08 or paragraph (e) or (h) of Section 8.01 being exceeded solely as a result
of changes in currency exchange rates from those applicable on the first day of
the fiscal quarter in which such determination occurs or in respect of which
such determination is made (it being understood that such changes shall
nonetheless be taken into account in determining the remaining availability (if
any) under any such limitation or threshold).
Section 1.13     Limited Condition Transactions Notwithstanding anything to the
contrary herein, in connection with any action being taken solely in connection
with a Limited Condition Transaction, for purposes of:




AMERICAS 94983783 (2K)
77
 




--------------------------------------------------------------------------------





(a)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the Senior
Secured Net Leverage Ratio, Total Net Leverage Ratio and Fixed Charge Coverage
Ratio (and, for the avoidance of doubt, the financial ratios set forth in
Sections 2.14, 7.02(x) and 7.03(g)); or
(b)    testing availability under baskets set forth in this Agreement;
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (or, in respect of any
transaction described in clauses (ii) or (iii) of the definition of a Limited
Condition Transaction, the date of delivery of irrevocable notice, declaration
of dividend or similar event (and not at the time of consummation of such
Limited Condition Transaction)) (the “LCT Test Date”), and if, after giving
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) on a Pro Forma Basis as if they had occurred at
the beginning of the most recent Test Period for which financial statements were
(or were required to be) delivered pursuant to Section 6.01(a) or (b) ending
prior to the LCT Test Date (for income statement purposes) or at the end of such
most recent Test Period (for balance sheet purposes), the Borrower would have
been permitted to take such action on the relevant LCT Test Date in compliance
with such ratio, test or basket, such ratio, test or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrower has made an
LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Adjusted Total Assets of the Borrower or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have been exceeded as a result of such fluctuations. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Restricted
Payments, the making of any permitted Investment, mergers, the conveyance, lease
or other transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice, declaration of dividend or
similar event for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated; provided, that with
respect to any such Subsequent Transaction that is a Restricted Payment, any
such ratio or basket shall also be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated. It is




AMERICAS 94983783 (2K)
78
 




--------------------------------------------------------------------------------





understood and agreed that the Borrower shall be deemed to have made an LCT
Election in respect of the Callcredit Acquisition, and the LCT Test Date
applicable thereto shall be April 20, 2018.
ARTICLE II

The Commitments and Credit Extensions
Section 2.01     The Loans.
(a)    The Term Borrowings. (A) 2015 Term A Loans. Subject to and upon the terms
and conditions set forth herein, each 2015 Term A Lender with a 2015 Term A
Commitment severally, and not jointly with the other 2015 Term A Lenders, agrees
to make 2015 Term A Loans to the Borrower, which 2015 Term A Loans (i) may be
incurred at any time after the Amendment No. 9 Effective Date and on or before
the 2015 Term A Commitment Termination Date pursuant to a single drawing on the
2015 Term A Loan Funding Date, (ii) except as hereinafter provided, shall, if
incurred, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or LIBOR Loans, provided that except as
otherwise specifically provided in Section 3.06(c), all 2015 Term A Loans
comprising the same Borrowing shall at all times be of the same Type; and (iii)
shall be made by each such 2015 Term A Lender in that aggregate principal amount
which does not exceed the lesser of (x) the 2015 Term A Commitment of such
Lender on the 2015 Term A Loan Funding Date and (y) such 2015 Term A Lender’s
2015 Term A Commitment as set forth on Schedule 1.01A.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.
(B)    2015 Term B-2 Loans. (A) Subject to the terms and conditions set forth in
Amendment No. 8, each of the 2015 Term B-2 Lenders severally, and not jointly
with the other 2015 Term B-2 Lenders, agrees to make to the Borrower on the
Amendment No. 8 Effective Date term loans denominated in Dollars in an aggregate
amount not to exceed the amount of such Lender’s 2015 Term B-2 Commitment.
Amounts borrowed under this Section 2.01(a)(ii)(A) pursuant to Amendment No. 8
and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans
or LIBOR Loans, as further provided herein.
(A)    On the Amendment No. 8 Effective Date, the aggregate outstanding
principal amount of all Term Loans held by a Term Lender that committed to
convert its Term Loans into 2015 Term B-2 Loans pursuant to such Lender’s
executed counterpart of Amendment No. 8 delivered to the Administrative Agent in
accordance with the terms thereof shall be automatically converted into 2015
Term B-2 Loans of the Borrower in a like principal amount denominated in
Dollars.
(B)    2016 Incremental Term B-2 Loans. Subject to the terms and conditions set
forth in Amendment No. 10, each of the 2016 Incremental Term B-2 Lenders
severally, and not jointly with the other 2016 Incremental Term B-2 Lenders,
agrees to make to the Borrower on the Amendment No. 10 Effective Date a 2016
Incremental Term B-2 Loan denominated in Dollars in a principal amount equal to
such 2016 Incremental Term B-2 Lender’s 2016 Incremental Term B-2 Loan
Commitment. Amounts borrowed under this




AMERICAS 94983783 (2K)
79
 




--------------------------------------------------------------------------------





Section 2.01(a)(iii) pursuant to Amendment No. 10 and repaid or prepaid may not
be reborrowed. 2016 Incremental Term B-2 Loans may be Base Rate Loans or LIBOR
Loans, as further provided herein.
(C)    2016 Incremental Term A Loans. Subject to the terms and conditions set
forth in Amendment No. 11, each of the 2016 Incremental Term A Lenders
severally, and not jointly with the other 2016 Incremental Term A Lenders,
agrees to make to the Borrower on the Amendment No. 11 Effective Date a 2016
Incremental Term A Loan denominated in Dollars in a principal amount equal to
such 2016 Incremental Term A Lender’s 2016 Incremental Term A Loan Commitment.
Amounts borrowed under this Section 2.01(a)(iii) pursuant to Amendment No. 11
and repaid or prepaid may not be reborrowed. 2016 Incremental Term A Loans may
be Base Rate Loans or LIBOR Loans, as further provided herein.
(D)    2017 Replacement Term B-3 Loans. Subject to the terms and conditions set
forth in Amendment No. 13, on the Amendment No 13 Effective Date, (A) each 2017
Replacement Term B-3 Lender that is a 2017 Converting Term B-3 Lender severally
agrees that, without further action by any party to this Agreement, a portion of
such 2017 Replacement Term B-3 Lender’s 2017 Replacement Term B-3 Loans equal to
such 2017 Replacement Term B-3 Lender’s 2017 Replacement Term B-3 Loan
Conversion Amount shall automatically be converted into a 2017 Replacement Term
B-3 Loan to the Borrower in dollars and in like principal amount and (B) each
New 2017 Replacement Term B-3 Lender severally agrees to make a New 2017
Replacement Term B-3 Loan to the Borrower on the Amendment No. 13 Effective Date
denominated in dollars in a principal amount not to exceed its 2017 Replacement
Term B-3 Loan Commitment. Each New 2017 Replacement Term B-3 Lender’s 2017
Replacement Term B-3 Loan Commitment shall terminate immediately and without
further action on the Amendment No. 13 Effective Date after giving effect to the
funding of such 2017 Replacement Term B-3 Lender’s 2017 Replacement Term B-3
Loan Commitment on such date. Amounts borrowed under this Section 2.01(a)(v)
pursuant to Amendment No. 13 and repaid or prepaid may not be reborrowed.  2017
Replacement B-3 Term Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein.
(E)    2017 Replacement Term A-2 Loans. Subject to the terms and conditions set
forth in Amendment No. 13, on the Amendment No 13 Effective Date, (A) each 2017
Replacement Term A-2 Lender that is a 2017 Converting Term A-2 Lender severally
agrees that, without further action by any party to this Agreement, a portion of
such 2017 Replacement Term A-2 Lender’s 2017 Replacement Term A-2 Loans equal to
such 2017 Replacement Term A-2 Lender’s 2017 Replacement Term A-2 Loan
Conversion Amount shall automatically be converted into a 2017 Replacement Term
A-2 Loan to the Borrower in dollars and in like principal amount, (B) each New
2017 Replacement Term A-2 Lender severally agrees to make a New 2017 Replacement
Term A-2 Loan to the Borrower on the Amendment No. 13 Effective Date denominated
in dollars in a principal amount not to exceed its 2017 Replacement Term A-2
Loan Commitment and (C) immediately following the 2017 Replacement Term A-2 Loan
Conversion and the incurrence of the




AMERICAS 94983783 (2K)
80
 




--------------------------------------------------------------------------------





New 2017 Replacement Term A-2 Loans pursuant to the preceding clause (B) (and
the application of the proceeds thereof as provided in Amendment No. 13), each
applicable New 2017 Replacement Term A-2 Lender severally agrees to make a 2017
Replacement Term A-2 Loan to the Borrower on the Amendment No. 13 Effective Date
denominated in dollars in a principal amount not to exceed its 2017 Replacement
Term A-2 Loan Increase Commitment. Each New 2017 Replacement Term A-2 Lender’s
2017 Replacement Term A-2 Loan Commitment and 2017 Replacement Term A-2 Loan
Increase Commitment shall terminate immediately and without further action on
the Amendment No. 13 Effective Date after giving effect to the funding of such
New 2017 Replacement Term A-2 Lender’s 2017 Replacement Term A-2 Loan Commitment
and its 2017 Replacement Term A-2 Loan Increase Commitment. Amounts borrowed
under this Section 2.01(a)(vi) pursuant to Amendment No. 13 and repaid or
prepaid may not be reborrowed.  2017 Replacement A-2 Term Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.
(i)    2018 Incremental Term B-4 Loans. Subject to the terms and conditions set
forth in Amendment No. 15, each of the 2018 Incremental Term B-4 Lenders
severally, and not jointly with the other 2018 Incremental Term B-4 Lenders,
agrees to make to the Borrower on the Amendment No. 15 Effective Date a 2018
Incremental Term B-4 Loan denominated in Dollars in a principal amount equal to
such 2018 Incremental Term B-4 Lender’s 2018 Incremental Term B-4 Loan
Commitment. Amounts borrowed under this Section 2.01(a)(vii) pursuant to
Amendment No. 15 and repaid or prepaid may not be reborrowed. 2018 Incremental
Term B-4 Loans may be Base Rate Loans or LIBOR Loans, as further provided
herein.
(ii)    2018 Incremental Term A-2 Loans. Subject to the terms and conditions set
forth in Amendment No. 15, each of the 2018 Incremental Term A-2 Lenders
severally, and not jointly with the other 2018 Incremental Term A-2 Lenders,
agrees to make to the Borrower on the Amendment No. 15 Effective Date a 2018
Incremental Term A-2 Loan denominated in Dollars in a principal amount equal to
such 2018 Incremental Term A-2 Lender’s 2018 Incremental Term A-2 Loan
Commitment. Amounts borrowed under this Section 2.01(a)(viii) pursuant to
Amendment No. 15 and repaid or prepaid may not be reborrowed. 2018 Incremental
Term A-2 Loans may be Base Rate Loans or LIBOR Loans, as further provided
herein.
(b)    The Revolving Credit Borrowings. On and after the Amendment No. 13
Effective Date, subject to the terms and conditions set forth herein each
Revolving Credit Lender severally agrees to make revolving loans denominated in
Dollars pursuant to Section 2.02 to the Borrower from its applicable Lending
Office (each such revolving loan, a “Revolving Credit Loan”) from time to time,
on any Business Day during the period from the Closing Date until the latest
Maturity Date of the Revolving Credit Facility, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitments, and subject to the
other terms




AMERICAS 94983783 (2K)
81
 




--------------------------------------------------------------------------------





and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05 (without premium or penalty (other than as set forth
in Section 3.05), and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.
Section 2.02     Borrowings, Conversions and Continuations of Loans. (a). Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
LIBOR Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 11:00 a.m. (New York
City time) three (3) Business Days prior to the requested date of any Borrowing
or continuation of LIBOR Loans or any conversion of Base Rate Loans to LIBOR
Loans, and (ii) 11:00 a.m. (New York City time) one (1) Business Day prior to
the requested date of any Borrowing of Base Rate Loans. Notwithstanding the
foregoing, a Revolving Credit Borrowing of Base Rate Loans may be made on a
same-day basis; provided that (i) the aggregate principal amount of the
Revolving Credit Loans made pursuant to such a Revolving Credit Borrowing shall
not exceed $35,000,000 and (ii) the Borrower’s irrevocable notice in respect of
such Revolving Credit Borrowing must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) on the requested Business Day of such
Revolving Credit Borrowing of Base Rate Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.14(a), each Borrowing of, conversion to or continuation of
LIBOR Loans shall be in a minimum principal amount of $2,500,000 or a whole
multiple of $500,000, in excess thereof. Except as provided in Section 2.03(c),
2.14(a) or the last sentence of this paragraph, each Borrowing of or conversion
to Base Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (unless the remaining unutilized
Revolving Credit Commitments is less). Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of LIBOR
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of LIBOR Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the




AMERICAS 94983783 (2K)
82
 




--------------------------------------------------------------------------------





Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a). In
the case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of DBNY with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing and second, to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Lenders may require that no Loans may be converted to or
continued as LIBOR Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate on each Interest Determination Date.
The determination of LIBOR by the Administrative Agent shall be conclusive in
the absence of manifest error. At any time that Base Rate Loans are outstanding,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in the Prime Lending Rate used in determining the Base Rate promptly following
the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect with respect to all Revolving Credit Borrowings, not more than five (5)
Interest Periods in effect with respect to all Term Borrowings in respect of
2017 Replacement Term A-2 Loans and, not more than five (5) Interest Periods in
effect with respect to all Term Borrowings in respect of 2017 Replacement Term
B-3 Loans and not more than five (5) Interest Periods in effect with respect to
all Term Borrowings in respect of 2018 Incremental Term B-4 Loans.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.




AMERICAS 94983783 (2K)
83
 




--------------------------------------------------------------------------------





Section 2.03     Letters of Credit.
(a)    The Letter of Credit Commitment. (A) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend, renew or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03 (including, for avoidance of doubt, that
certain Letter of Credit issued to the Borrower on February 21, 2014 by DBNY);
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Lender’s Revolving Credit Commitment or (y) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit.
Letters of Credit shall be issued on a sight basis only. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
(B)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
(B)    except for an Auto-Extension Letter of Credit, the expiry date of such
requested Letter of Credit would occur (x) in the case of a standby Letter of
Credit, more than twelve months after the date of issuance or last renewal, and
(y) in the case of a trade Letter of Credit, more than 180 days after the date
of issuance, unless, in each case, the Lenders holding a majority of the
Revolving Credit Commitments have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have




AMERICAS 94983783 (2K)
84
 




--------------------------------------------------------------------------------





approved such expiry date (or such Letter of Credit is cash collateralized in
accordance with Section 2.03(g) prior to the Letter of Credit Expiration Date);
(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
(E)    such Letter of Credit is denominated in a currency other than Dollars;
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion;
(G)    such Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount as approved by such L/C Issuer in its sole discretion); or
(H)    unless otherwise agreed by the applicable L/C Issuer in its sole
discretion, the amount of such Letter of Credit exceeds such L/C Issuer’s Letter
of Credit Commitment.
(C)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (A) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) substantially in the form
of a Letter of Credit Request, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Request must be
received by the relevant L/C Issuer and the Administrative Agent not later than
11:00 a.m. (New York City time) at least five (5) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its reasonable discretion. In the case of a request for
an initial issuance of a Letter of Credit, such Letter of Credit Request shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer




AMERICAS 94983783 (2K)
85
 




--------------------------------------------------------------------------------





(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.
(B)    Promptly after receipt of any Letter of Credit Request, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.
(C)    If the Borrower so requests in any applicable Letter of Credit Request in
respect of a standby Letter of Credit, the relevant L/C Issuer shall agree to
issue a standby Letter of Credit that has provisions that automatically extend
the expiry date of such standby Letter of Credit for successive periods of up to
twelve months (each, an “Auto-Extension Letter of Credit”); provided that any
such Auto-Extension Letter of Credit must permit the relevant L/C Issuer to
prevent any such extension at least once in each twelve month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall (A) not be required to permit any such
extension if the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), and (B) shall not permit any such extension if it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-extension Notice Date from the
Administrative Agent, the Required Lenders or the Borrower that one or more of
the applicable conditions specified in Section 4.01 is not then satisfied.
(D)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.




AMERICAS 94983783 (2K)
86
 




--------------------------------------------------------------------------------





(c)    Drawings and Reimbursements; Funding of Participations. (A) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. The Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing in Dollars not later than 2:00 p.m. (New York City time) on the
Business Day immediately following the date of any such payment (the “Honor
Date”). The relevant L/C Issuer shall notify the Borrower of the occurrence of
such Honor Date on such Honor Date and of the amount of the drawing paid on such
date. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.01 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(B)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(C)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason within one Business
Day of the Honor Date, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate for
Revolving Credit Loans. In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.




AMERICAS 94983783 (2K)
87
 




--------------------------------------------------------------------------------





(D)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(E)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans (but not L/C Advances) pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.01 (other than
delivery by the Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(F)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. (A) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.




AMERICAS 94983783 (2K)
88
 




--------------------------------------------------------------------------------





(B)    If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(A)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(B)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(C)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(D)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(E)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(F)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a




AMERICAS 94983783 (2K)
89
 




--------------------------------------------------------------------------------





defense available to, or a discharge of, any Loan Party (other than payment or
performance);
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence, bad faith or willful misconduct as determined in
a final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Request. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct, bad faith or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final and non-appealable judgment by a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event




AMERICAS 94983783 (2K)
90
 




--------------------------------------------------------------------------------





of Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) if an Event of Default set forth under Section 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in each case, in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses (i)
through (iii), (1) the Business Day that the Borrower receives notice thereof,
if such notice is received on such day prior to 10:00 A.M., New York City time,
or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, promptly upon the written request of the
Administrative Agent or an L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (solely after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Lenders, as collateral
for the L/C Obligations, cash, Cash Equivalents reasonably acceptable to the
Administrative Agent or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, Cash Equivalents, deposit accounts and all balances therein and all
proceeds of the foregoing contained in the L/C Cash Collateral Account (as
defined below). Cash Collateral shall be maintained in a blocked account at the
Administrative Agent (the “L/C Cash Collateral Account”) and may be invested in
readily available Cash Equivalents for the benefit of the Borrower. If at any
time the Administrative Agent determines that any funds held in the L/C Cash
Collateral Account are expressly subject to any right or claim of any Person
other than (i) the Administrative Agent (on behalf of itself or the Secured
Parties) or (ii) nonconsensual Liens permitted under Section 7.01(c) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon written demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied, to the
extent permitted under applicable Law, to reimburse the relevant L/C Issuer. To
the extent the amount of Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be promptly refunded to the Borrower. To the extent
any Event of Default giving rise to the requirement to Cash Collateralize any
Letter of Credit pursuant to this Section 2.03(g) is cured or otherwise waived
by the Required Lenders, then so long as no other Event of Default has occurred
and is continuing, all Cash Collateral pledged to Cash Collateralize such Letter
of Credit shall be promptly refunded to




AMERICAS 94983783 (2K)
91
 




--------------------------------------------------------------------------------





the Borrower. If at any time the Administrative Agent reasonably determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or Liens described above, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly following written demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate for Revolving Credit Loans outstanding as
LIBOR Loans times the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided that (x) if any portion of a
Defaulting Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Revolving Credit
Lenders pursuant to Section 2.03(a)(iv), then the Borrower shall not be required
to pay a Letter of Credit fee with respect to such portion of such Defaulting
Lender’s Pro Rata Share so long as it is Cash Collateralized by the Borrower or
reallocated to the other Revolving Credit Lenders and (y) if any portion of a
Defaulting Lender’s Pro Rata Share is not Cash Collateralized or reallocated
pursuant to Section 2.03(a)(iv), then the Letter of Credit fee with respect to
such Defaulting Lender’s Pro Rata Share shall be payable to the applicable L/C
Issuer until such Pro Rata Share is Cash Collateralized or such Lender ceases to
be a Defaulting Lender. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding the foregoing, the provisions of
this Section 2.03(h), solely to the extent otherwise applicable to fees payable
on that portion (if any) of Letters of Credit participated in by Revolving
Credit Lenders pursuant to Extended Revolving Credit Commitments, shall be
subject to modification as expressly provided in Section 2.15.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it to the
Borrower equal to the greater of (x) 0.25% per annum (or such other amount as
may be mutually agreed by the Borrower and the applicable L/C Issuer) of the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) and (y) to the extent an L/C Issuer is the Administrative
Agent or an Affiliate thereof, $500 per annum. Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable in Dollars on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration




AMERICAS 94983783 (2K)
92
 




--------------------------------------------------------------------------------





Date and thereafter on demand. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account with respect to each Letter of Credit issued
to the Borrower the customary and reasonable issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within
ten (10) Business Days of written demand (including documentation reasonably
supporting such request) and are nonrefundable.
(j)    Conflict with Letter of Credit Request. Notwithstanding anything else to
the contrary in this Agreement, any Letter of Credit Request or any other Issuer
Document, (i) in the event of any conflict between the terms hereof and the
terms of any Letter of Credit Request or any other Issuer Document, the terms
hereof shall control in all respects and (ii) any grant of a security interest
in any Letter of Credit Request shall be null and void (other than, in the case
of trade Letters of Credit, the goods subject to such Letters of Credit and the
documents relating to such goods).
(k)    Addition of an L/C Issuer. Any Revolving Credit Lender not already an L/C
Issuer hereunder may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender. The Administrative Agent shall notify the other
Revolving Credit Lenders of any such additional L/C Issuer.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.
Section 2.04     [Reserved].
Section 2.05     Prepayments.
(a)    Optional. (A) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty (except as provided
in Section 2.09 (d); provided that




AMERICAS 94983783 (2K)
93
 




--------------------------------------------------------------------------------





(1) such notice must be received by the Administrative Agent not later than 1:00
p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of LIBOR Loans and (B) one (1) Business Day prior to any date of
prepayment of Base Rate Loans; (2) any prepayment of LIBOR Loans shall be in a
minimum principal amount of $2,500,000, or a whole multiple of $500,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
provided further that no notice shall be required in connection with (i) the
incurrence of the 2017 Replacement Term B-3 Loans on the Amendment No. 13
Effective Date and repayment of the Existing Term B-2 Loans with the proceeds
thereof and (ii) the incurrence of the 2017 Replacement Term A-2 Loans on the
Amendment No. 13 Effective Date and repayment of the Existing Term A Loans with
the proceeds thereof. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of Borrowing(s)
to be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or, if such prepayment is being made pursuant to Section 2.05(c),
such Lender’s share, of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.05.
In the case of each prepayment of the Loans pursuant to this Section 2.05(a),
the Borrower may in its sole discretion select the Borrowing or Borrowings (and
the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares of the Borrowing or Borrowings to be prepaid (or otherwise as
provided in Section 2.05(c)). For the avoidance of doubt, the Borrower may, at
the time of any prepayment of 2017 Replacement Term A-2 Loans or, 2017
Replacement Term B-3 Loans or 2018 Incremental Term B-4 Loans made pursuant to
this Section 2.05(a), select application of such prepayment to be applied to
2017 Replacement Term A-2 Loans and/or, 2017 Replacement Term B-3 Loans and/or
2018 Incremental Term B-4 Loans on a non-ratable basis.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed. Each
prepayment of Term Loans pursuant to this Section 2.05(a) or any applicable
Incremental Amendment shall be applied to repayments required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a) or any applicable Incremental Amendment.
(b)    Mandatory. (A). Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ended December 31, 2014) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a) (the “ECF Test Date”), the Borrower shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to (A)
the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess Cash
Flow Period covered by such financial statements minus (B) the sum of (1) all
voluntary prepayments of Term Loans during such fiscal year pursuant to Section
2.05(a), (2) the amount




AMERICAS 94983783 (2K)
94
 




--------------------------------------------------------------------------------





expended by any Purchasing Borrower Party to prepay any Term Loans pursuant to
Section 2.05(c), (3) all voluntary prepayments of Revolving Credit Loans, in
each case, during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments and (4) the
amount equal to all payments in cash paid by the Borrower in connection with the
buyback of Term Loans pursuant to Section 10.07(n), in the case of each of the
immediately preceding clauses (1), (2), (3) and (4), to the extent such
prepayments are not funded with the proceeds of Indebtedness.
(B)    If (1) Holdings or any Restricted Subsidiary of Holdings Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a)(i), (b), (c), (d), (e), (f), (g), (h), (i), (l),
(n), (p), (q) or (r), but for clarity including, without limitation, any
Disposition pursuant to a Receivables Facility), or (2) any Casualty Event
occurs which results in the realization or receipt by Holdings or any Restricted
Subsidiary of Holdings of Net Proceeds, the Borrower shall cause to be offered
to be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by Holdings or any Restricted Subsidiary of
Holdings of such Net Proceeds an aggregate principal amount of Term Loans in an
amount equal to 100.0% of all Net Proceeds received; provided that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repurchase Permitted Pari Passu Refinancing Debt and the Permitted
Refinancing of any such Indebtedness (to the extent secured by Liens on the
Collateral on a pari passu basis with the Obligations), in each case pursuant to
the terms of the documentation governing such Indebtedness with the net proceeds
of any such Disposition or Casualty Event of, or with respect to, any property
or assets constituting Collateral (such Permitted Pari Passu Refinancing Debt
(or the Permitted Refinancing of any such Indebtedness) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrower may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such Other Applicable
Indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof.
(C)    If Holdings or any Domestic Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date that (A) is not permitted to be incurred
pursuant to Section 7.03 or (B) is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans (or, in
the case of preceding clause (B), such Class of




AMERICAS 94983783 (2K)
95
 




--------------------------------------------------------------------------------





Term Loans) in an amount equal to 100.0% of all Net Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt by
Holdings or such Domestic Restricted Subsidiary of such Net Proceeds.
(D)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.
(E)    If a Loan would otherwise constitute an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code and at the end
of any accrual period (as defined in Section 1272(a)(5) of the Code) ending
after the fifth anniversary of the date on which such Loan was issued, the
aggregate amount of the accrued and unpaid original issue discount (as defined
in Section 1273(a)(1) of the Code) on such Loan would, but for this paragraph,
exceed an amount equal to the product of such Loan’s issue price (as defined in
Sections 1273(b) and 1274(a) of the Code) multiplied by the yield to maturity
(as defined in Treasury Regulation Section 1.1272-1(b)(1)(i)) (the “Maximum
Accrual”), all accrued and unpaid interest and original issue discount on such
Loan as of the end of such accrual period in excess of an amount equal to the
Maximum Accrual shall be paid in cash by Borrower to the Lenders (the “AHYDO
Interest Payment”) and will be applied against and reduce the outstanding
principal amount of such Loan. For the avoidance of doubt, this Section
2.05(b)(v) shall be construed so as to cause the Loans to not be treated as
having been issued with “significant original issue discount” within the meaning
of Section 163(i)(2) of the Code.
(F)    Except as otherwise provided in any Refinancing Amendment, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied in
direct order of maturity to repayments thereof required pursuant to Section
2.07(a); (B) each prepayment of Term Loans pursuant to this Section 2.05(b)
shall be applied ratably to each Class of Term Loans then outstanding (provided
that any prepayment of Term Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Debt); and (C) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to clause (vii) of
this Section 2.05(b). Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Section 2.05(b)(vi) to the extent otherwise
applicable to Extended Term Loans shall be subject to modification as expressly
provided in Section 2.15.
(G)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (ii)
of this Section 2.05(b) at least four (4) Business Days prior to the date of
such prepayment. Each




AMERICAS 94983783 (2K)
96
 




--------------------------------------------------------------------------------





such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment. Each Term Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clause (ii) of this Section 2.05(b)
by providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. (New York City time) one (1)
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided however in no event may
the proceeds of any Credit Agreement Refinancing Indebtedness be rejected. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Declined Proceeds shall be retained by the Borrower.
(H)    All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a LIBOR Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such LIBOR
Loan pursuant to Section 3.05. Notwithstanding any of the other provisions of
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
(I)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable Organization Documents, an amount equal to the portion of such
Foreign Subsidiary Excess Cash Flow that would be so affected were the Borrower
to attempt to repatriate such cash will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05 so long, but only so long,
as the applicable local law or applicable Organization Documents would not
otherwise permit repatriation to the United States (the Borrower hereby agrees
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation, even if the Borrower does not intend to actually
repatriate such cash, so that an amount equal to




AMERICAS 94983783 (2K)
97
 




--------------------------------------------------------------------------------





the full amount of such Foreign Subsidiary Excess Cash Flow will otherwise be
subject to repayment under this Section 2.05), and if within one year following
the date on which the respective prepayment would otherwise have been required
such repatriation of any of such affected Foreign Subsidiary Excess Cash Flow is
permissible under the applicable local law or applicable Organization Documents
(even if such cash is actually not repatriated), an amount equal to the amount
of the Foreign Subsidiary Excess Cash Flow that could be repatriated will be
promptly (and in any event not later than two Business Days) applied (net of an
amount equal to the additional taxes that would be payable or reserved against
as a result of a repatriation and any additional costs that would be incurred as
a result of a repatriation, whether or not a repatriation actually occurs) by
the Borrower to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any Foreign Subsidiary Excess Cash Flow would have adverse tax
cost consequences with respect to such Foreign Subsidiary Excess Cash Flow, an
amount equal to such Foreign Subsidiary Excess Cash Flow that would be so
affected will not be subject to repayment under this Section 2.05; provided that
(A) for purposes of this Section 2.05 Excess Cash Flow shall be deemed allocable
to each Foreign Subsidiary, with respect to any period, in an amount equal to
(i) the Consolidated EBITDA of such Foreign Subsidiary for such period, divided
by (ii) the Consolidated EBITDA of Holdings and its Restricted Subsidiaries for
such period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the Obligations and the Senior Notes) and (B) (1) Holdings and its
Restricted Subsidiaries shall be entitled to reduce Excess Cash Flow owed to the
Lenders pursuant to Section 2.05(b)(i) in respect of any Excess Cash Flow Period
by the lesser of (x) the aggregate amount of Excess Cash Flow attributable to
Foreign Subsidiaries subject to the limitations and restrictions described above
in this clause (ix) for such Excess Cash Flow Period and (y) $20,000,000 and (2)
Excess Cash Flow attributable to Foreign Subsidiaries subject to the limitations
and restrictions described above in this clause (ix) in excess of the
$20,000,000 referred to in clause (1) above in respect of any Excess Cash Flow
Period shall be reduced by estimated deductions for the additional taxes and
other costs that would relate to a repatriation of any such Excess Cash Flow
from such Foreign Subsidiaries to the Borrower.
(J)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary
(“Foreign Casualty Event”) would be (x) prohibited or delayed by applicable
local law, (y) restricted by applicable Organization Documents or (z) subject to
other onerous organizational or administrative impediments, an amount equal to
the Net Proceeds that would be so affected were the Borrower to attempt to
repatriate such cash will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05 so long, but only so long, as the
applicable local law, applicable Organization Documents or other impediment
would not otherwise permit repatriation to the United States (the Borrower
hereby agrees to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on or impediments to repatriation even if the
Borrower does not intend to actually repatriate such cash, so that an amount
equal to




AMERICAS 94983783 (2K)
98
 




--------------------------------------------------------------------------------





the full amount of such Net Proceeds will otherwise be subject to repayment
under this Section 2.05), and if within one year following the date on which the
respective prepayment would otherwise have been required such repatriation of
any of such affected Net Proceeds is permissible under the applicable local law
or applicable Organization Documents or the impediment to such repatriation has
ceased to exist, even if such cash is not actually repatriated at such time, an
amount equal to the amount of the Net Proceeds will be promptly (and in any
event not later than two Business Days) applied (net of an amount equal to the
additional taxes that would be payable or reserved against and any additional
costs that would be incurred as a result of a repatriation, whether or not a
repatriation actually occurs) by the Borrower to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Casualty Event would have adverse tax cost
consequences with respect to such Net Proceeds, an amount equal to such Net
Proceeds that would be so affected will not be subject to repayment under this
Section 2.05; provided that (A) the aggregate amount of Net Proceeds of Foreign
Dispositions not required to be applied to repay Term Loans pursuant to this
clause (x) shall not exceed $75,000,000 during the term of this Agreement, and
(B) the aggregate amount of Net Proceeds of Foreign Casualty Events not required
to be applied to repay Term Loans pursuant to this clause (x) shall not exceed
$75,000,000 during the term of this Agreement.
(c)    (A) Notwithstanding anything to the contrary in Section 2.05(a), 2.12(a)
or 2.13 (which provisions shall not be applicable to this Section 2.05(c)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Term Loans to the Lenders at a discount to the par value of such Term
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.05(c); provided that (A)
no Discounted Voluntary Prepayment shall be made from the proceeds of any
Revolving Credit Loan, (B) immediately after giving effect to any Discounted
Voluntary Prepayment, the sum of (x) the excess of the aggregate Revolving
Credit Commitments at such time less the aggregate Revolving Credit Exposure
plus (y) the amount of unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries shall be not less than $50,000,000, (C) any
Discounted Voluntary Prepayment shall be offered to all Lenders of the relevant
Class of Term Loans on a pro rata basis, (D) such Purchasing Borrower Party
shall deliver to the Administrative Agent a certificate stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment (after giving effect to any related waivers
or amendments obtained in connection with such Discounted Voluntary Prepayment)
and (2) each of the conditions to such Discounted Voluntary Prepayment contained
in this Section 2.05(c) has been satisfied and (E) each Lender participating in
any Discounted Voluntary Prepayments acknowledges and agrees that in connection
with such Discounted Voluntary Prepayment, (1) the Borrower then may have, and
later may come into possession of, information regarding the Term Loans or the
Loan Parties hereunder that is not known to such Lender and that may be material
to a decision by such Lender to participate in such Discounted Voluntary
Prepayment (“Excluded Information”), (2) such Lender has independently and,
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in such Discounted Voluntary Prepayment
notwithstanding such Lender’s lack of knowledge of the




AMERICAS 94983783 (2K)
99
 




--------------------------------------------------------------------------------





Excluded Information and (3) none of the Borrower, its Subsidiaries, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
its Subsidiaries, the Administrative Agent and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Discounted Voluntary
Prepayment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.
(B)    To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit J hereto (each,
a “Discounted Prepayment Option Notice”) that such Purchasing Borrower Party
desires to prepay Term Loans in an aggregate principal amount specified therein
by the Purchasing Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
not be less than $5,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount of the relevant Class of Term
Loans, (B) a discount range (which may be a single percentage) selected by the
Purchasing Borrower Party with respect to such proposed Discounted Voluntary
Prepayment (representing the percentage of par of the principal amount of the
relevant Class of Term Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
(C)    Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.05(c)(ii), the Administrative Agent shall promptly notify each Term
Lender of the relevant Class thereof. On or prior to the Acceptance Date, each
such Term Lender may specify by written notice substantially in the form of
Exhibit K hereto (each, a “Lender Participation Notice”) to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80.0% of the par value of the Term Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans with respect to which such Term Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”). Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Purchasing Borrower Party,
shall determine the applicable discount for such Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.05(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that




AMERICAS 94983783 (2K)
100
 




--------------------------------------------------------------------------------





such Proposed Discounted Prepayment Amount cannot be repaid in full at any
Acceptable Price, the Applicable Discount shall be the highest Acceptable Price
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Term Loans of the relevant Class whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans of the relevant Class at any
discount to their par value within the Applicable Discount.
(D)    The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
(E)    Each Discounted Voluntary Prepayment shall be made within four Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit L hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 11:00
a.m. (New York City time), three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Term Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Term
Lenders, subject to the Applicable Discount on the applicable Term Loans, on the
date specified therein together with accrued interest (on the par principal
amount) to but not including such date on the amount prepaid.
(F)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to




AMERICAS 94983783 (2K)
101
 




--------------------------------------------------------------------------------





timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(c)(iii) above) established by the Administrative Agent and the
Borrower.
(G)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
Section 2.06     Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $1,000,000, as applicable, or any whole multiple of $250,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments or the Letter of Credit Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess. The amount of any such Commitment reduction shall not otherwise be
applied to the Letter of Credit Sublimit unless otherwise specified by the
Borrower. Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Commitments if such termination would have
resulted from a refinancing of all or any portion of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.
(b)    Mandatory. The 2017 Replacement Term B-3 Loan Commitment of each 2017
Replacement Term B-3 Lender shall terminate in its entirety on the Amendment No.
13 Effective Date (after giving effect to the increase of the 2017 Replacement
Term B-3 Loans on such date). The 2017 Replacement Term A-2 Loan Commitment of
each 2017 Replacement Term A-2 Lender shall automatically terminate in its
entirety on the Amendment No. 13 Effective Date (after giving effect to the
incurrence of the 2017 Replacement Term A-2 Loans on such date). The 2018
Incremental Term B-4 Loan Commitment of each 2018 Incremental Term B-4 Lender
shall terminate in its entirety on the Amendment No. 15 Effective Date (after
giving effect to the incurrence of the 2018 Incremental Term B-4 Loans on such
date). The 2018 Incremental Term A-2 Loan Commitment of each 2018 Incremental
Term A-2 Lender shall terminate in its entirety on the Amendment No. 15
Effective Date (after giving effect to the incurrence of the 2018 Incremental
Term A-2 Loans on such date). The Revolving Credit Commitment (other than any
Extended Revolving Credit Commitment) of each Revolving Credit Lender shall
automatically and permanently terminate on the Revolving Credit Maturity Date.
On the respective Maturity Date applicable thereto, the Extended Revolving
Credit Commitment of each Extending Revolving Credit Lender shall automatically
and permanently terminate.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Commitments of any Class
under this Section 2.06. Upon any reduction of unused Commitments of any Class,
the Commitment of each Lender of such Class shall be reduced by such Lender’s
Pro Rata Share of the amount by which such




AMERICAS 94983783 (2K)
102
 




--------------------------------------------------------------------------------





Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
Section 2.07     Repayment of Loans.
(a)    Term Loans. (A) 2017 Replacement Term A-2 Loans. The Borrower shall repay
to the Administrative Agent for the ratable account of the 2017 Replacement Term
A-2 Lenders (without premium or penalty, except as expressly set forth in
Section 3.05), (A) on the last Business Day of each March, June, September and
December, commencing with the first full fiscal quarter ending after the
Amendment No. 13 Effective Date the percentage as set forth below, of the
aggregate principal amount of 2017 Replacement Term A-2 Loans incurred by the
Borrower on the 2017 Replacement Term A-2 Loan Funding Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) (such payments, together
with payments made pursuant to Section 2.01(a)(ii)(A) below, the “Scheduled
Repayments”)
Scheduled Repayments of 2017 Replacement Term A-2 Loans
Percentage
December 31, 2017
0.625%
March 31, 2018
0.625%
June 30, 2018
0.625%
September 30, 2018
0.625%
December 31, 2018
0.625%
March 31, 2019
0.625%
June 30, 2019
0.625%
September 30, 2019
0.625%
December 31, 2019
1.25%
March 31, 2020
1.25%
June 30, 2020
1.25%
September 30, 2020
1.25%
December 31, 2020
1.25%
March 31, 2021
1.25%
June 30, 2021
1.25%
September 30, 2021
1.25%
December 31, 2021
1.25%
March 31, 2022
1.25%
June 30, 2022
1.25%



and (B) on the 2017 Replacement Term A-2 Loan Maturity Date (or, with respect to
any Extended Term Loans, the Maturity Date applicable thereto), the aggregate
principal amount of all 2017 Replacement Term A-2 Loans (or Extended Term Loans,
as the case may be) outstanding on such




AMERICAS 94983783 (2K)
103
 




--------------------------------------------------------------------------------





date; provided that, to the extent specified in the respective Extension Offer,
amortization payments with respect to Extended Term Loans for periods prior to
the 2017 Replacement Term A-2 Loan Maturity Date may be reduced (but not
increased) and amortization payments required with respect to Extended Term
Loans for periods after the 2017 Replacement Term A-2 Loan Maturity Date shall
be as specified in the respected Extension Offer.
(B)    2017 Replacement Term B-3 Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the 2017 Replacement Term B-3
Lenders (without premium or penalty, except as expressly set forth in Section
3.05), (A) on the last Business Day of each March, June, September and December,
commencing with the first full fiscal quarter ending after the Amendment No. 13
Effective Date, an aggregate amount equal to 0.25% of the sum of the aggregate
principal amount of 2017 Replacement Term B-3 Loans outstanding on the Amendment
No. 13 Effective Date (after giving effect thereto) (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the 2017 Replacement
Term B-3 Loan Maturity Date (or, with respect to any Extended Term Loans, the
Maturity Date applicable thereto), the aggregate principal amount of all 2017
Replacement Term B-3 Loans (or Extended Term Loans, as the case may be)
outstanding on such date; provided that, to the extent specified in the
respective Extension Offer, amortization payments with respect to Extended Term
Loans for periods prior to the 2017 Replacement Term B-3 Loan Maturity Date may
be reduced (but not increased) and amortization payments required with respect
to Extended Term Loans for periods after the 2017 Replacement Term B-3 Loan
Maturity Date shall be as specified in the respected Extension Offer.
(iii)    2018 Incremental Term B-4 Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the 2018 Incremental Term B-4
Lenders (without premium or penalty, except as expressly set forth in Section
3.05), (A) on the last Business Day of each March, June, September and December,
commencing with the first full fiscal quarter ending after the Amendment No. 15
Effective Date, an aggregate amount equal to 0.25% of the sum of the aggregate
principal amount of 2018 Incremental Term B-4 Loans outstanding on the Amendment
No. 15 Effective Date (after giving effect thereto) (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the 2018 Incremental
Term B-4 Loan Maturity Date (or, with respect to any Extended Term Loans, the
Maturity Date applicable thereto), the aggregate principal amount of all 2018
Incremental Term B-4 Loans (or Extended Term Loans, as the case may be)
outstanding on such date; provided that, to the extent specified in the
respective Extension Offer, amortization payments with respect to Extended Term
Loans for periods prior to the 2018 Incremental Term B-4 Loan Maturity Date may
be reduced (but not increased) and amortization payments required with respect
to Extended Term Loans for periods after the 2018 Incremental Term B-4 Loan
Maturity Date shall be as specified in the respected Extension Offer
(iv)    (iii) In addition, the Borrower shall be required to make, with respect
to any Incremental Term Loans pursuant to an Incremental Amendment, to the
extent then outstanding, scheduled amortization payments of Incremental Term
Loans on the dates and in the principal amounts set forth in the respective
Incremental Amendment (each such repayment, as the same may be reduced as
provided in Section 2.05, “Scheduled Incremental Repayments”); provided, that if




AMERICAS 94983783 (2K)
104
 




--------------------------------------------------------------------------------





any Incremental Term Loans are incurred which will be added to (and form part
of) an existing tranche of Term Loans, then each Scheduled Repayment of such
tranche to be made after such increase becomes effective shall be increased by
an amount equal to (i) the aggregate principal amount of the increase in the
Incremental Term Loans of such tranche pursuant to Section 2.14(a) multiplied by
(ii) (x) in the case of Incremental Term A Loans (including, for the avoidance
of doubt, the 2018 Incremental Term A-2 Loans), the then-applicable percentage
set forth in clause (i)(A) of this Section 2.07 and, (y) in the case of
Incremental2017 Replacement Term B-3 Loans, 0.25% and (z) in the case of 2018
Incremental Term B-4 Loans, 0.25%.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (without premium or
penalty, except as expressly set forth in Section 3.05), the aggregate principal
amount of all of the Borrower’s outstanding Revolving Credit Loans on the
Revolving Credit Maturity Date (or, with respect to any Revolving Credit Loans
outstanding with respect to an Extended Revolving Credit Commitment, the
Maturity Date applicable thereto).
Section 2.08     Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each LIBOR Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to LIBOR, for such Interest
Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    During the continuance of a Specified Default (or, during the continuance
of any other Event of Default, upon the request of the Required Lenders), the
Borrower shall pay interest on all outstanding Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws; provided that no interest at the Default Rate
shall accrue or be payable to a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Accrued and unpaid interest on such amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    The provisions of this Section 2.08 (and the interest rates applicable to
the various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.15.
Section 2.09     Fees.
In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to commitment fees times the




AMERICAS 94983783 (2K)
105
 




--------------------------------------------------------------------------------





actual daily amount by which the aggregate Revolving Credit Commitment exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations; provided that (x) any commitment fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time and (y) no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date during the
first full fiscal quarter to occur after the Closing Date, and on the Maturity
Date for the Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding the foregoing, the provisions of
this Section 2.09(a) to the extent otherwise applicable to Extended Revolving
Credit Commitments shall be subject to modification as expressly provided in
Section 2.15.
(b)    [Intentionally Omitted].
(c)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when due and paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
(d)    Prepayment Premium on 2017 Replacement2018 Incremental Term B-34 Loans.
At the time of the effectiveness of any Repricing Transaction that is
consummated on or prior to the six month anniversary of the Amendment No. 1315
Effective Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with outstanding 2017 Replacement2018 Incremental
Term B-34 Loans which are repaid or prepaid pursuant to such Repricing
Transaction (including each Lender that withholds its consent to such Repricing
Transaction and is replaced as a Non-Consenting Lender under Section 3.07), a
fee in an amount equal to 1.00% of (x) in the case of a Repricing Transaction of
the type described in clause (1) of the definition thereof, the aggregate
principal amount of all 2017 Replacement2018 Incremental Term B-34 Loans prepaid
(or converted) in connection with such Repricing Transaction and (y) in the case
of a Repricing Transaction described in clause (2) of the definition thereof,
the aggregate principal amount of all 2017 Replacement2018 Incremental Term B-34
Loans outstanding on such date that are subject to an effective reduction of the
Applicable Rate pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.
Section 2.10     Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Lending Rate
shall be made on




AMERICAS 94983783 (2K)
106
 




--------------------------------------------------------------------------------





the basis of a year of three hundred sixty-five (365) days, or three hundred
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
Section 2.11     Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as non-fiduciary agent for the Borrower, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Promptly following the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. The Borrower shall have the right to review
the entries made in the accounts maintained pursuant to this clause (a) from
time to time upon reasonable prior notice during normal business hours.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such




AMERICAS 94983783 (2K)
107
 




--------------------------------------------------------------------------------





account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.
Section 2.12     Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Same Day Funds not later than 2:00
p.m. (New York City time) on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided in Section 2.05(b)(vii) or as otherwise provided herein) of
such payment in like funds as received by wire transfer to such Lender’s
applicable Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. (New York City time), shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of LIBOR Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(A)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and
(B)    if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together




AMERICAS 94983783 (2K)
108
 




--------------------------------------------------------------------------------





with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
written demand therefor upon the Borrower, and the Borrower shall pay such
amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.




AMERICAS 94983783 (2K)
109
 




--------------------------------------------------------------------------------





(h)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.12(c) or 2.13, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
(i)    Amounts to be applied to the prepayment of Term Loans or Revolving Credit
Loans shall be applied, as applicable, first to reduce outstanding Base Rate
Loans. Any amounts remaining after each such application shall be applied to
prepay LIBOR Loans.
Section 2.13     Sharing of Payments. If, other than as expressly provided in
Section 2.05(b)(vii), Section 2.05(c) or Section 10.07(k) or as otherwise
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Loans or such participations, as the case
may be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding anything to the
contrary contained in this Section 2.13 or elsewhere in this Agreement, the
Borrower may extend the final maturity of Term Loans and/or Revolving Credit
Commitments in connection with an Extension that is permitted under Section 2.15
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension (i) shall constitute a
payment or prepayment of any Term Loans or Revolving Credit Loans, as
applicable, for purposes of this Section 2.13 or (ii) shall reduce the amount of
any scheduled amortization payment due under Section 2.07(a), except that the
amount of any scheduled amortization payment due to a Lender of Extended Term




AMERICAS 94983783 (2K)
110
 




--------------------------------------------------------------------------------





Loans may be reduced to the extent provided pursuant to the express terms of the
respective Extension Offer) without giving rise to any violation of this Section
2.13 or any other provision of this Agreement. Furthermore, the Borrower may
take all actions contemplated by Section 2.15 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments), and
in each case such actions shall be permitted, and the differing payments
contemplated therein shall be permitted without giving rise to any violation of
this Section 2.13 or any other provision of this Agreement.
Section 2.14     Incremental Credit Extensions. (a) The Borrower may at any time
or from time to time after the Amendment No. 7 Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (a) one or more additional tranches or
additions to an existing tranche of term A loans (the “Incremental Term A-2A
Loans”), (b) one or more additional tranches or additions to anthe existing
tranche of term B loans (the “Incremental Term B-3B Loans”, and together with
the Incremental Term A-2A Loans, the “Incremental Term Loans”) or (c) one or
more increases in the amount of the Revolving Credit Commitments on the same
terms as the Revolving Credit Commitments created pursuant to Amendment No. 13
(a “Revolving Commitment Increase”), provided that (i) no Event of Default shall
exist immediately prior to or after giving effect to the incurrence of
Incremental Term Loans or Revolving Commitment Increase (except in connection
with any Permitted Acquisition or Investment, where (x) no Event of Default
shall exist at the time elected by the Borrower pursuant to the LCT Election and
no Event of Default pursuant to Section 8.01(a), (f) or (g) shall exist at the
time of incurrence of the Incremental Term Loans or Revolving Commitments) and
(ii) at the time of incurrence of any Incremental Term Loans or Revolving
Commitment Increase, the Borrower shall be in compliance with the covenant set
forth in Section 7.11 determined on a Pro Forma Basis as of the date of the most
recently ended Test Period, as if such Incremental Term Loans or any borrowings
under any such Revolving Commitment Increases, as applicable, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith (except in connection with any acquisition or other
Investment, where such compliance shall be tested at the time elected by the
Borrower pursuant to the LCT Election). Each tranche of Incremental Term Loans
shall be in an aggregate principal amount that is not less than $25,000,000 and
each Revolving Commitment Increase shall be in an aggregate principal amount
that is not less than $10,000,000, and in each case shall be in an increment of
$1,000,000 (provided that such amount may be less than $25,000,000 or
$10,000,000, as the case may be, if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans and the Revolving Commitment Increases shall not exceed the greater of (x)
$675,000,000 and (y) 100% of Consolidated EBITDA (the “Base Incremental
Amount”); provided that the Borrower may incur additional Incremental Term Loans
and/or Revolving Commitment Increases (a “Ratio-Based Incremental Facility”) so
long as the Senior Secured Net Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable, in each case, as if such Ratio-Based Incremental Facility
(and Revolving Credit Loans in an amount equal to the full amount of any such
Revolving Commitment Increase) had been outstanding on the last day of such
four-quarter period, shall not exceed 4.25 to 1.00 (it being understood that the
Borrower shall be deemed to have utilized amounts available, if any, under the
Ratio-Based Incremental Facility prior




AMERICAS 94983783 (2K)
111
 




--------------------------------------------------------------------------------





to utilization of the Base Incremental Amount); provided further that the
aggregate principal amount of all Incremental Term A-2A Loans shall not exceed
the amount otherwise set forth in this sentence based on the Ratio-Based
Incremental Facility plus the Base Incremental Amount. The Incremental Term
Loans (a) shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans (provided that Incremental Term B-3B
Loans may rank junior in right of security with the Revolving Credit Loans and
the Term Loans (a “Junior Lien Incremental Facility”) or be unsecured (an
“Unsecured Incremental Facility”) so long as (x) if requested by the
Administrative Agent, such Incremental Term B-3B Loans are extended under a
separate facility (each, a “Separate Facility”) from the Facilities, (y) with
respect to any Junior Lien Incremental Facility, (1) an Intercreditor Agreement
shall be entered into with the representative of such providers of Incremental
Term B-3B Loans in form and substance reasonably satisfactory to the Collateral
Agent and (2) the Senior Secured Net Leverage Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable, in each case, as if such Junior Lien
Incremental Facility had been outstanding on the last day of such four-quarter
period, shall not exceed 5.25 to 1.00 (in which case, solely for purposes of
determining the Senior Secured Net Leverage Ratio pursuant to this clause
(y)(2), such Junior Lien Incremental Facility shall be deemed to be included for
purposes of calculating Consolidated Total Net Debt, notwithstanding the
definition of “Senior Secured Net Leverage Ratio”) (it being understood and
agreed that this clause (y)(2) shall not apply to a Junior Lien Incremental
Facility using the Base Incremental Amount the proceeds of which are used to
refinance Indebtedness of Holdings or its Restricted Subsidiaries other than
Junior Financing unless permitted by Sections 7.03 and 7.13)) and (z) with
respect to any Unsecured Incremental Facility, the Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) and (b), as applicable, in each case, as if such
Unsecured Incremental Facility had been outstanding on the last day of such
four-quarter period, shall not exceed 6.75 to 1.00 (it being understood and
agreed that this clause (z) shall not apply to an Unsecured Incremental Facility
the proceeds of which are used to refinance Indebtedness of Holdings or its
Restricted Subsidiaries other than Junior Financing unless permitted by Sections
7.03 and 7.13)), (b) shall not mature earlier than 91 days following the
Maturity Date with respect to the Term Loans; provided, however, that the
Maturity Date for any Incremental Term A-2A Loans may be the same as or later
(but not earlier) than the 2017 Replacement Term A-2 Loan Maturity Date, (c)
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of then-existing Term Loans; provided,
however, that the Weighted Average Life to Maturity for any Incremental Term
A-2A Loans may be shorter than the remaining Weighted Average Life to Maturity
of any other then outstanding Term Loans so long as it is not shorter than the
remaining Weighted Average Life to Maturity of the then outstanding 2017
Replacement Term A-2 Loans and (d) shall have an Applicable Rate and, subject to
clause (c) above, amortization, as determined by the Borrower and the applicable
new Lenders; provided, however, that, with respect to Incremental Term B-3B
Loans (other than the Incremental Term B-3B Loans that are extended pursuant to
a Junior Lien Incremental Facility or an Unsecured Incremental Facility), (i)
the interest rate margins for the Incremental Term B-3B Loans shall not be
greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to 2017 Replacement Term B-3 Loans, the
2018 Incremental Term B-4 Loans or any other previously incurred Incremental
Term B-3B Loans, respectively, plus 50 basis points (unless the interest rate




AMERICAS 94983783 (2K)
112
 




--------------------------------------------------------------------------------





margins applicable to the 2017 Replacement Term B-3 Loans and such, the 2018
Incremental Term B-4 Loans, and/or such other previously incurred Incremental
Term B-3B Loans, as applicable, are increased to the extent necessary to achieve
the foregoing), (ii) solely for purposes of the foregoing clause (i), the
interest rate margins applicable to any 2017 Replacement Term B-3 Loans or, 2018
Incremental Term B-34 Loans or any other Incremental Term B Loans, respectively,
shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower generally to the Lenders providing such 2017
Replacement Term B-3 Loans, such 2018 Incremental Term B-4 Loans or such
Incremental Term B-3B Loans, as applicable, based on the shorter of (x) the
Weighted Average Life to Maturity of such 2017 Replacement Term B-3 Loans, such
2018 Incremental Term B-4 Loans or such Incremental Term B-3B Loans,
respectively, and (y) an assumed four‑year life to maturity, but shall be deemed
to exclude any arrangement, structuring or other fees payable in connection with
such 2017 Replacement Term B-3 Loans, such 2018 Incremental Term B-4 Loans or
such Incremental Term B-3B Loans, as applicable, that are not shared with all
Lenders providing such 2017 Replacement Term B-3 Loans, such 2018 Incremental
Term B-4 Loans or such Incremental Term B-3B Loans, respectively, and (iii) if
the lowest permissible LIBOR is greater than 0.75% or the lowest permissible
Base Rate is greater than 1.75% for such Incremental Term B-3B Loans, the
difference between such “floor” and 0.75%, in the case of LIBOR Incremental Term
B-3B Loans, or 1.75%, in the case of Base Rate Incremental Term B-3B Loans,
shall be equated to interest rate margin for purposes of clause (i) above;
provided that except as provided above, the terms and conditions applicable to
Incremental Term Loans constituting an additional tranche of Term Loans may be
materially different from those of the Term Loans, including, without
limitation, the application of optional or voluntary prepayments among the
Incremental Term Loans and the existing Term Loans and such other differences as
are reasonably satisfactory to the Administrative Agent. Each notice from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Revolving Commitment
Increases. Incremental Term Loans may be made, and Revolving Commitment
Increases may be provided, by any existing Lender (but each existing Lender will
not have an obligation to make a portion of any Incremental Term Loan or any
portion of any Revolving Commitment Increase) or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”), provided that the Administrative Agent, and to
the extent of a Revolving Commitment Increase, each L/C Issuer, shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases to the extent any such consent would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Incremental Term Loans and Revolving Commitment Increases shall
become Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, with the consent of the
Borrower and the Administrative Agent, but without the consent of any other Loan
Party, Agents or Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14.




AMERICAS 94983783 (2K)
113
 




--------------------------------------------------------------------------------





The Borrower will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section 2.14, (a) if the increase relates to the
Revolving Credit Facility, each Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Credit Facility
only), a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment and (b) if, on the date of such increase, there are any
Revolving Credit Loans under the applicable Facility outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(b)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
(c)    Notwithstanding anything to the contrary in this Agreement, the Lenders
committing to provide Incremental Term Loans the proceeds of which are,
substantially concurrently with the receipt thereof, to be used by the Borrower
to finance in whole or in part a Permitted Acquisition or other Investment may
agree to waive or modify the conditions to such borrowing of Incremental Term
Loans set forth in Section 4.01.
Section 2.15     Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans with a like Maturity Date or
Revolving Credit Commitments with a like Maturity Date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be) and on the same terms to each such Lender, the
Borrower may from time to time extend the maturity date of any Term Loans of any
Class and/or Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation,




AMERICAS 94983783 (2K)
114
 




--------------------------------------------------------------------------------





by increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans of any Class or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans of such Class and the original Revolving Credit Commitments (in each
case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity, the Revolving Credit Commitment of any Revolving Credit
Lender (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.03(l) to the extent dealing with Letters of Credit which
mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their Pro Rata Share of the Revolving Credit
Facility (and except as provided in Section 2.03(l), without giving effect to
changes thereto on an earlier Maturity Date with respect to Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than five different Maturity Dates, (iii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined by the Borrower
and set forth in the relevant Extension Offer), the Term Loans of any Term
Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer, (iv) the final maturity date of any Extended
Term Loans shall be no earlier than the then latest Maturity Date hereunder of
the Class of Term Loans to which such Extended Term Loans relate and the
amortization schedule applicable to each Class of Term Loans pursuant to Section
2.07(a) for periods prior to the Maturity Date of the Class of Term Loans to
which such Extended Term Loans relate may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Credit Commitments,
as the case may be, in respect of which Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension




AMERICAS 94983783 (2K)
115
 




--------------------------------------------------------------------------------





Offer shall exceed the maximum aggregate principal amount of Term Loans or
Revolving Credit Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Credit Loans, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer, (viii) all documentation in
respect of such Extension shall be consistent with the foregoing, and (ix) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.
(b)    If, at the time any Extension of Revolving Credit Commitments becomes
effective, there will be Extended Revolving Credit Commitments which remain in
effect from a prior Extension, then if the “effective interest rate”, “effective
unused commitment fee rate” or “effective letter of credit fronting fee rate”
(which, for this purpose, shall, in each case, be reasonably determined by the
Administrative Agent and shall take into account any interest rate floors or
similar devices and be deemed to include (without duplication) all fees (except
to the extent independently taken into account as commitment fees under Section
2.09(a) or Letter of Credit fronting fees under Section 2.03(i)), including up
front or similar fees or original issue discount (amortized over the shorter of
(x) the life of such new Extended Revolving Credit Commitments and (y) the four
years following the date of the respective Extension) payable to Lenders with
such Extended Revolving Credit Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant extending Lenders) and customary consent fees paid
generally to consenting Lenders in respect of the Extended Revolving Credit
Commitments (and related extensions of credit) shall at any time (over the life
of the Extended Revolving Credit Commitments and related extensions of credit)
exceed by more than 0.25% the “effective interest rate”, “effective unused
commitment fee rate” or “effective letter of credit fronting fee rate”
applicable to Revolving Credit Commitments (or outstanding extensions of credit
pursuant thereto) which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Rate and/or Letter of Credit fronting fee
applicable thereto shall be increased to the extent necessary so that at all
times thereafter the Extended Revolving Credit Commitments made pursuant to
previous Extensions (and related extensions of credit) do not receive less
“effective interest rate”, “effective unused commitment fee rate” and/or
“effective letter of credit fronting fees” than are applicable to the Revolving
Credit Commitments (and related extensions of credit) made (or extended)
pursuant to such Extension. If at the time any Extension of Term Loans becomes
effective, there will be Extended Term Loans which remain outstanding from a
prior Extension, then if the “effective interest rate” (which, for this purpose,
shall be reasonably determined by the Administrative Agent and shall take into
account any interest rate floors or similar devices and be deemed to include
(without duplication) all fees, including up front or similar fees or original
issue discount (amortized over the shorter of (x) the life of such new Extended
Term Loans and (y) the four years following the date of the respective
Extension) payable to Lenders with such Extended Term Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant extending Lenders) in respect of the
Extended Term Loans shall at any time (over the life of the Extended Term Loans)
exceed by more than 0.50% the “effective interest rate” applicable to Term Loans
which were extended pursuant to one or more prior Extensions (determined on the




AMERICAS 94983783 (2K)
116
 




--------------------------------------------------------------------------------





same basis as provided in the first parenthetical in this sentence), then the
Applicable Rate applicable thereto shall be increased to the extent necessary so
that at all times thereafter the Extended Term Loans made pursuant to previous
Extensions do not receive less “effective interest rate” than are applicable to
the Term Loans made (or extended) pursuant to such Extension.
(c)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
tranches be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 2.15
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.15.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15.
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.15(d) and, if either the Administrative Agent or
the Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Borrower in accordance with any instructions
actually received by such Required Lenders and shall also be entitled to refrain
from entering into such amendments with the Borrower unless and until it shall
have received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent or the Collateral Agent for
any such advice or concurrence, all such amendments entered into with the
Borrower by the Administrative Agent or the Collateral Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent).
(e)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the




AMERICAS 94983783 (2K)
117
 




--------------------------------------------------------------------------------





Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.15.
Section 2.16     Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this Section 2.16(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans pursuant to a Refinancing Amendment; provided that notwithstanding
anything to the contrary in this Section 2.16 or otherwise, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Refinancing Revolving Credit Commitments (and related outstandings),
(B) repayments required upon the maturity date of the Refinancing Revolving
Credit Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (2) subject to the
provisions of Section 2.03(l) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(l), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore issued),
(3) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in
Section 4.01 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested




AMERICAS 94983783 (2K)
118
 




--------------------------------------------------------------------------------





by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.16(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.16, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.
Section 2.17     Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default has occurred and is continuing), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or L/C Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against that Defaulting Lender as a result
of that Defaulting Lender’s breach




AMERICAS 94983783 (2K)
119
 




--------------------------------------------------------------------------------





of its obligations under this Agreement; seventh, so long as no Default or Event
of Default has occurred and is continuing, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.01 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the “Pro Rata
Share” of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default has occurred and is continuing; and (ii) the
aggregate obligation of each Non-Defaulting Lender under a Revolving Credit
Facility to acquire, refinance or fund participations in Letters of Credit shall
not exceed the positive difference, if any, of (1) the Commitment of that
Non-Defaulting Lender under such Revolving Credit Facility minus (2) the sum of
(A) the aggregate Outstanding Amount of the Revolving Credit Loans and (B) the
aggregate Outstanding Amount of the Pro Rata Share of the L/C Obligations, in
each case, under such Revolving Credit Facility of that Revolving Credit Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders at par or take




AMERICAS 94983783 (2K)
120
 




--------------------------------------------------------------------------------





such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE III    

Taxes, Increased Costs Protection and Illegality
Section 3.01     Taxes.
(a)Unless required by applicable Laws (as determined in good faith by the
applicable withholding agent), any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction or withholding for Taxes. If the Loan Party or other applicable
withholding agent shall be required by any Laws to withhold or deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) with respect to Indemnified Taxes and Other Taxes,
the sum payable by such Loan Party shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
applicable withholding agent shall make such deductions or withholdings, (iii)
the applicable withholding agent shall pay the full amount deducted or withheld
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty (30) days after the date of such payment
(or, if receipts or evidence are not available within thirty (30) days, as soon
as possible thereafter), if the relevant Loan Party is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
acceptable to such Agent or Lender.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other property Taxes, or charges or
levies of the same character, imposed by any Governmental Authority (the “Other
Taxes”), which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document, excluding any such Taxes that are imposed as
a result of a Lender’s voluntary assignment in such Lender’s interest in the
Loan hereunder, other than any such assignment that is a result of a transfer or
assignment pursuant to Section 3.01(e) or otherwise at the request of the
Borrower.
(c)    Each of the Loan Parties agrees to indemnify each Agent and each Lender
for (i) the full amount of Indemnified Taxes and Other Taxes payable by such
Agent or such Lender




AMERICAS 94983783 (2K)
121
 




--------------------------------------------------------------------------------





(whether or not such Taxes are legally imposed) and (ii) any reasonable expenses
arising therefrom or with respect thereto; provided, however, that a Loan Party
shall only be required to indemnify an Agent or Lender for Indemnified Taxes and
Other Taxes pursuant to this Section 3.01(c) so long as such Taxes have accrued
on or after the day which is 180 days prior to the date on which Agent or such
Lender first made a written demand therefor. Such Agent or Lender, as the case
may be, shall provide the relevant Loan Party with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts.
Such statement shall be conclusive absent manifest error.
(d)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:
(A)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.
(B)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in




AMERICAS 94983783 (2K)
122
 




--------------------------------------------------------------------------------





the form of Exhibit I (any such certificate a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, or
W-8BEN-E, as applicable, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information from each beneficial owner, as
applicable (provided that, if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner). Each Lender
shall deliver to the Borrower and the Administrative Agent two further original
copies of any previously delivered form or certification (or any applicable
successor form) on or before the date that any such form or certification
expires or becomes obsolete or inaccurate and promptly after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower or the Administrative Agent, or promptly notify the Borrower and
the Administrative Agent that it is unable to do so. Each Lender shall promptly
notify the Administrative Agent at any time it determines that it is no longer
in a position to provide any previously delivered form or certification to the
Borrower or the Administrative Agent, or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.




AMERICAS 94983783 (2K)
123
 




--------------------------------------------------------------------------------





(f)    Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall, upon the reasonable request of the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
be inconsistent with the policies of such Lender and result in any unreimbursed
cost or expense or be otherwise materially disadvantageous to such Lender.
(g)    If any Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by any Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to the Loan Party, net of all out-of-pocket expenses of the Lender or the
Administrative Agent, as the case may be and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund net
of any Taxes payable by the Administrative Agent or Lender on such interest);
provided that the Loan Party, upon the request of the Lender or the
Administrative Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the Lender or the
Administrative Agent be required to pay any amount to a Loan Party pursuant to
this paragraph (g) the payment of which would place the Lender or the
Administrative Agent in a less favorable net after-Tax position than the Lender
or the Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to Taxes that it deems confidential) to the
Borrower or any other person.
Section 3.02     Illegality. If any Lender determines that any Law enacted after
the Amendment No. 7 Effective Date has made it unlawful, or that any
Governmental Authority has asserted after the Amendment No. 7 Effective Date
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBOR Loans, or to determine or charge interest rates based
upon LIBOR, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
applicable LIBOR Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such LIBOR Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice




AMERICAS 94983783 (2K)
124
 




--------------------------------------------------------------------------------





and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
Section 3.03     Inability to Determine Rates. If the Administrative Agent or
the Required Lenders determine that for any reason adequate and reasonable means
do not exist for determining the applicable LIBOR for any requested Interest
Period with respect to a proposed LIBOR Loan, or that LIBOR for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such LIBOR Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, notwithstanding anything to the contrary contained herein, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of such LIBOR Loans or, failing that, will be deemed to have converted such
request, if applicable, into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
Section 3.04     Increased Cost and Reduced Return; Capital Adequacy. (a) If any
Lender reasonably determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Amendment
No. 7 Effective Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Loans (or in the case of Taxes, any Loan) or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
(which are covered by Section 3.01), or any Excluded Taxes or (ii) reserve
requirements for which Lenders are compensated pursuant to the definition of
“LIBOR” or otherwise contemplated by Section 3.04(c)) and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining the LIBOR Loan (or of maintaining its obligations to make any Loan),
or to reduce the amount of any sum received or receivable by such Lender, then
from time to time within fifteen (15) days after written demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the Amendment No. 7 Effective Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon written demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional




AMERICAS 94983783 (2K)
125
 




--------------------------------------------------------------------------------





amounts as will compensate such Lender for such reduction within fifteen (15)
days after receipt of such written demand.
(c)    The Borrower shall pay to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any LIBOR Loans of the
Borrower (other than those for which Lenders are compensated pursuant to the
definition of “LIBOR”), such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior written notice (with a copy to
the Administrative Agent) of such additional interest or cost from such Lender.
If a Lender fails to give written notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such written notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).
(f)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or other regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change after the Amendment No. 7
Effective Date in a requirement of Law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 3.04).
Section 3.05     Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any LIBOR Loan of
the Borrower on a day other than the last day of the Interest Period for such
Loan; or




AMERICAS 94983783 (2K)
126
 




--------------------------------------------------------------------------------





(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan of
the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
Section 3.06     Matters Applicable to All Requests for Compensation. (a) Any
Agent or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
LIBOR Loan, or, if applicable, to convert Base Rate Loans into LIBOR Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested in accordance with the terms hereof.
(c)    If the obligation of any Lender to make or continue any LIBOR Loan, or to
convert Base Rate Loans into LIBOR Loans shall be suspended pursuant to Section
3.06(b) hereof, such Lender’s applicable LIBOR Loans shall be automatically
converted into Base Rate Loans (or, if such conversion is not possible, repaid)
on the last day(s) of the then current Interest Period(s) for such LIBOR Loans
(or, in the case of an immediate conversion required by Section 3.02, on such
earlier date as required by Law) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:
(A)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s applicable LIBOR Loans shall be applied instead to its Base Rate Loans;
and
(B)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBOR Loans shall be made or continued
instead as Base Rate Loans (if possible), and all Base Rate Loans of such Lender
that would otherwise be converted into LIBOR Loans shall remain as Base Rate
Loans.




AMERICAS 94983783 (2K)
127
 




--------------------------------------------------------------------------------





(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s LIBOR Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders under the applicable Facility are outstanding, if
applicable, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding LIBOR Loans under such Facility and by such
Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility.




AMERICAS 94983783 (2K)
128
 




--------------------------------------------------------------------------------





Section 3.07     Replacement of Lenders Under Certain Circumstances. (a) If at
any time (i) the Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any LIBOR
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non-Consenting Lender, (iv) a Lender rejects (or is deemed to reject) the
Extension under Section 2.15(a) which Extension has been accepted under Section
2.15(a) by the Required Lenders, then the Borrower may, on three (3) Business
Days’ prior written notice to the Administrative Agent and such Lender, (x)
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations (other than
contingent obligations not then due and payable) of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations
(other than contingent obligations not then due and payable) of the Borrower
owing to such L/C Issuer relating to the Loans and participations held by such
L/C Issuer as of such termination date and cancel or backstop on terms
reasonably satisfactory to such L/C Issuer any Letters of Credit issued by it;
provided that in the case of any such termination of a Non-Consenting Lender
such termination shall be sufficient (together with all other consenting Lenders
or other Non-Consenting Lenders being terminated in connection with the adoption
of the applicable departure, waiver or amendment of the Loan Documents) to cause
the adoption of the applicable departure, waiver or amendment of the Loan
Documents and such termination shall be in respect of any applicable facility
only in the case of clause (i) or, with respect to a Class vote, clause (iii).
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender




AMERICAS 94983783 (2K)
129
 




--------------------------------------------------------------------------------





shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.
(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit equal to the face amount of all such Letters of Credit in form
and substance, and issued by an issuer reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts equal to the face amount of all such Letters of Credit and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans or all Lenders and (iii) the Required Lenders (or, in
the case of a consent, waiver or amendment involving all affected Lenders of a
certain Class or Classes, the Required Pro Rata Lenders, the Required Term A-2
Lenders, the Required Term B-3 Lenders, the Required Term B-4 Lenders or the
Required Revolving Credit Lenders, as applicable) have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”
Section 3.08     Survival. All of the Borrower’s obligations under this Article
III shall survive any assignment of rights by, or the replacement of, a Lender
(including any L/C Issuer) and termination of the Aggregate Commitments and
repayment, satisfaction and discharge of all other Obligations hereunder.
ARTICLE IV    

Conditions Precedent to Credit Extensions
Section 4.01     All Credit Events After the Closing Date.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation




AMERICAS 94983783 (2K)
130
 




--------------------------------------------------------------------------------





of LIBOR Loans) after the Closing Date is subject to satisfaction of the
following conditions precedent:
(A)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except (x) to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (y) any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of any such date.
(B)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(C)    The Administrative Agent and, if applicable, the relevant L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of LIBOR Loans)
submitted by the Borrower after the Closing Date shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.01(i)
and (ii) have been satisfied on and as of the date of the applicable Credit
Extension. Notwithstanding the foregoing, to the extent that the proceeds of any
Incremental Term Loans are to be used to finance a Permitted Acquisition or
Investment permitted hereunder, the only conditions precedent to the funding of
such Incremental Term Loans shall be the conditions precedent in the related
Incremental Amendment.
Section 4.02     [Reserved]..
Section 4.03     Amendment No. 13 Effective Date. The conditions to the
effectiveness of this Agreement are as set forth in Amendment No. 13.
ARTICLE V    

Representations and Warranties
Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension that:
Section 5.01     Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
organizational power and authority to (i) own or lease its assets and carry on
its business as currently conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties




AMERICAS 94983783 (2K)
131
 




--------------------------------------------------------------------------------





or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs and injunctions and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in the case of clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than Permitted Liens), or require any payment to be made under (x) any
Contractual Obligation to which such Person is a party or by which it or any of
the properties of such Person or any of its Subsidiaries is bound or to which it
may be subject or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x) or (b)(iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.
Section 5.03     Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
and registrations necessary to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.
Section 5.04     Binding Effect. (a) This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is a party thereto.
(b)    This Agreement and each other Loan Document constitute legal, valid and
binding obligations of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and




AMERICAS 94983783 (2K)
132
 




--------------------------------------------------------------------------------





(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries and intercompany
Indebtedness owed by Foreign Subsidiaries.
Section 5.05     Financial Statements; No Material Adverse Effect. (a) (A) The
unaudited pro forma consolidated balance sheet of Holdings and its Subsidiaries
as at the last day of the most recent fiscal quarter for which Unaudited
Financial Statements have been delivered prior to the Closing Date (including
the notes thereto describing the pro forma adjustments) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of Holdings
and its Subsidiaries for the twelve months ended on the last day of the most
recent fiscal quarter for which Unaudited Financial Statements have been
delivered prior to the Closing Date (together with the Pro Forma Balance Sheet,
the “Pro Forma Financial Statements”), copies of which will be furnished to each
Lender prior to the Closing Date, have been prepared giving effect (as if such
events had occurred on such date or at the beginning of such periods, as the
case may be) to the Transactions. The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated consolidated financial
position of Holdings and its Subsidiaries as at the last day of the most recent
fiscal quarter for which Unaudited Financial Statements have been delivered and
its estimated consolidated results of operations for the periods covered
thereby, assuming that the events specified in the preceding sentence had
actually occurred at such date or at the beginning of the periods covered
thereby.
(B)    The Audited Financial Statements fairly present in all material respects
the consolidated financial condition of Holdings and its Subsidiaries as of the
dates thereof and its consolidated results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.
(C)    The Unaudited Financial Statements fairly present in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
as of the dates thereof and its results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and subject to
normal year-end audit adjustments and the absence of footnotes.
(b)    The forecasts of income statements of Holdings and its Subsidiaries which
have been furnished to the Administrative Agent prior to the Closing Date have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed by Holdings to be reasonable at the time of
preparation of such forecasts, it being understood that such forecasts are not
to be viewed as facts or as a guarantee of performance or achievement of any
particular results and that actual results may vary from such forecasts and that
such variations may be material and that no assurance can be given that the
projected results will be realized.
(c)    Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.




AMERICAS 94983783 (2K)
133
 




--------------------------------------------------------------------------------





(d)    As of the Closing Date, neither Holdings nor any of its Subsidiaries has
any Indebtedness or other obligations or liabilities, direct or contingent
(other than (i) the Existing Indebtedness, (ii) obligations arising under the
Loan Documents and the Senior Note Documents, (iii) liabilities incurred in the
ordinary course of business, (iv) liabilities disclosed in the Pro Forma
Financial Statements and (v) liabilities under the Purchase Agreement) that,
either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.
Section 5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Restricted Subsidiaries or
against any of their properties or revenues that have a reasonable likelihood of
adverse determination and where such determination either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.07     Ownership of Property; Liens. (a) Holdings and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all Real Property
necessary in the ordinary conduct of its business, free and clear of all Liens
except as set forth on Schedule 5.07 hereto and except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Permitted Liens and
except where the failure to have such title, interest, easement or other limited
property interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(b)    As of the Closing Date, Schedule 5.07 contains a true and complete list
of each Material Real Property owned by Holdings and the Subsidiaries as of the
Closing Date.
Section 5.08     Environmental Matters. Except as disclosed in Schedule 5.08 or
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:
(i)    each Loan Party and its properties are and have been in compliance with
all Environmental Laws, which includes obtaining and maintaining all applicable
Environmental Permits required under such Environmental Laws to carry on the
business and operations of the Loan Parties;
(ii)    the Loan Parties have not received any written notice that alleges any
of them is in violation of or potentially liable under any Environmental Laws
and none of the Loan Parties nor any of their properties is the subject of any
claims, investigations, liens, demands or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties;
(iii)    there has been no release, discharge or disposal of Hazardous Materials
on, at, under or from any property owned, leased or operated by any of the Loan
Parties, or, to the knowledge of the Borrower, any property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that would reasonably be expected




AMERICAS 94983783 (2K)
134
 




--------------------------------------------------------------------------------





to require investigation, response or corrective action, or would reasonably be
expected to result in the Borrower incurring any Environmental Liability, under
Environmental Laws; and
(iv)    there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or any property owned, leased or
operated by any of the Loan Parties or, to the knowledge of the Borrower, any
property formerly owned, operated or leased by the Loan Parties or any of their
predecessors in interest that would reasonably be expected to require
investigation, response or corrective action, or would reasonably be expected to
result in any of the Loan Parties incurring any Environmental Liability, under
Environmental Laws.
Section 5.09     Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all tax returns required
to be filed, all such tax returns accurately reflect in all material respects
all liabilities for Taxes of each Loan Party and their Subsidiaries, as
applicable, and each of the Loan Parties and their Subsidiaries have paid all
Taxes levied or imposed upon them or their properties, that are due and payable
(including in their capacity as a withholding agent) and taking into account
applicable extensions, except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that would, if
made, individually or in the aggregate, have a Material Adverse Effect.
Section 5.10     ERISA Compliance. (a) Except as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.
(b)    (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made; (ii) no Loan Party,
Restricted Subsidiary or ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iii)
no Loan Party, Restricted Subsidiary or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) if each Loan Party, each Restricted Subsidiary and each ERISA
Affiliate were to withdraw in a complete withdrawal as of the date this
assurance is deemed given, the aggregate withdrawal liability that would be
incurred would not be in excess of $50,000; and (v) no Loan Party, Restricted
Subsidiary or ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.10(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(c)    There exists no Unfunded Pension Liability with respect to any Pension
Plan, except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.




AMERICAS 94983783 (2K)
135
 




--------------------------------------------------------------------------------





(d)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Loan Party,
any Restricted Subsidiary or any ERISA Affiliate, threatened, which could
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 5.11     Subsidiaries; Equity Interests. As of the Amendment No. 7
Effective Date, no Loan Party has any Subsidiaries other than Immaterial
Subsidiaries or those specifically disclosed in Schedule 5.11 (as amended and
restated pursuant to Amendment No. 7), and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
material Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
material Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any Permitted Liens. As of the
Amendment No. 7 Effective Date, Schedule 5.11 (as amended and restated pursuant
to Amendment No. 7) sets forth the name and jurisdiction of each Domestic
Subsidiary that is a Loan Party and (b) sets forth the ownership interest of the
Borrower and any other Subsidiary thereof in each Subsidiary, including the
percentage of such ownership.
Section 5.12     Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U.
(b)    None of Holdings, the Borrower, any Person Controlling the Borrower, or
any of its Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.13     Disclosure. To the best of Holdings’ knowledge, no report,
financial statement, certificate or other written information furnished by or on
behalf of Holdings or the Borrower (other than projections, pro forma financial
information, estimates, budgets, other forward-looking information and
information of a general economic or industry nature) to any Agent or any Lender
in connection with the transactions contemplated hereby (as modified or
supplemented by other information so furnished) when taken as a whole, as of the
time it was furnished, contained any misstatement of material fact or omitted as
of such time to state any material fact necessary to make the statements therein
(when taken as a whole), in light of the circumstances under which they were
made, not materially misleading. With respect to projections, Holdings
represents that such information was prepared in good faith based upon
assumptions believed by Holdings to be reasonable at the time of preparation; it
being understood that such projections are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that
actual results may vary from actual results and that such variances may be
material and that no assurance can be given that the projected results will be
realized.
Section 5.14     Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Holdings or any of its Restricted
Subsidiaries pending or, to the knowledge of Holdings, threatened;




AMERICAS 94983783 (2K)
136
 




--------------------------------------------------------------------------------





(b) hours worked by and payment made to employees of Holdings or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws dealing with such matters; and (c) all payments
due from Holdings or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.
Section 5.15     Intellectual Property; Licenses, Etc. Except as, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, Holdings and its Restricted Subsidiaries own, license or possess the
right to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, trade secrets, technology,
software, know-how, proprietary information, databases, design rights and other
intellectual property rights, including registrations and applications for
registration of any of the foregoing (collectively, “IP Rights”) that are
necessary for the operation of their respective businesses as currently
conducted, and such IP Rights do not conflict with the rights of any Person,
except to the extent such failure to own, license or possess or such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No product or processor method used or offered
by any Loan Party or any of its Subsidiaries or the operation of their
respective businesses as currently conducted infringes, misappropriates, dilutes
or otherwise violates any IP Rights held by any Person, except for such claims
which individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation a) contesting the validity of,
or any right, title or interest in any of the IP Rights used or held for use by
any Loan Party or any of its Subsidiaries, or b) alleging that the operation of
the respective businesses of each Loan Party or any of its Subsidiaries as
currently conducted infringes, misappropriates, dilutes or otherwise violates
the IP Rights of any Person, has been asserted or is presently pending or, to
the knowledge of Holdings and its Restricted Subsidiaries, is presently
threatened against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Except pursuant to written licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Section II(B) of the Perfection Certificate are valid
and in full force and effect, except, in each individual case, to the extent
that such a registration is not valid and in full force and effect could not
reasonably be expected to have a Material Adverse Effect.
Section 5.16     Solvency. On the Closing Date after giving effect to the
Transactions, Holdings and its Restricted Subsidiaries and the Borrower and its
Restricted Subsidiaries, in each case, on a consolidated basis, are Solvent.
Section 5.17     Security Documents.
(a)    Valid Liens. Each Collateral Document delivered pursuant to Section 4.02
of the Original Credit Agreement and Sections 4.03, 6.11 and 6.13 hereof will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby, except as such
enforceability may be limited by Debtor Relief Laws and (i) when financing
statements and other filings in appropriate form are




AMERICAS 94983783 (2K)
137
 




--------------------------------------------------------------------------------





filed in the jurisdictions specified in Section I(A) of the Perfection
Certificate, as supplemented from time to time after the date hereof, and (ii)
upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement or the Pledge Agreement), the Liens created
by the Collateral Documents shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby and to the
extent such perfection is governed by the laws of the United States, any state
thereof or the District of Columbia), all right, title and interest of the
grantors in such Collateral to the extent perfection can be obtained by filing
financing statements or such possession or control, in each case subject to no
Liens other than Permitted Liens.
(b)    PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by such Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case free and clear of Liens other than Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
establish a Lien on registered Patents, Trademarks and Copyrights registered or
applied for by the grantors thereof after the Closing Date).
(c)    Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected first-priority Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Liens, except as such
enforceability may be limited by Debtor Relief Laws, and when the Mortgages are
filed in the offices specified on Schedule 5.17(c) (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Sections 6.11 and 6.13, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 6.11 and 6.13), the Mortgages shall
constitute fully perfected first-priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than Liens permitted by hereunder.
Notwithstanding anything herein (including this Section 5.17) or in any other
Loan Document to the contrary, neither Holdings nor any other Loan Party makes
any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of or intercompany loans made to any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law, (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent




AMERICAS 94983783 (2K)
138
 




--------------------------------------------------------------------------------





such pledge, security interest, perfection or priority is not required pursuant
to the Collateral and Guarantee Requirement or the Collateral Documents or (C)
on the Closing Date and until required pursuant to Section 6.13 hereof or
Section 4.02(e) of the Original Credit Agreement, the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.02(e) of the Original Credit
Agreement.
Section 5.18     USA PATRIOT Act; OFAC; FCPA.
(a)    To the extent applicable, each of Holdings, the Borrower and any
Restricted Subsidiary is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto (collectively, “Sanctions”) and (ii) the USA Patriot Act.
(b)    None of Holdings, the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director or officer of Holdings, the Borrower or
any Restricted Subsidiary is the target of Sanctions and the Borrower will not
knowingly use the proceeds of the Loans or otherwise make available such
proceeds to any Person for the purpose of financing the activities of any Person
that is the target of Sanctions.
(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, to the knowledge of the Borrower, Holdings or any Restricted
Subsidiary, or any director or officer of the Borrower, Holdings or any
Restricted Subsidiary, by the Loan Parties or any Restricted Subsidiary, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, for the purpose of obtaining, retaining or directing business
or obtaining any improper advantage in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended (“FCPA”).
ARTICLE VI    

Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not then due and payable)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer is in
place, in each case in an amount at least equal to such Outstanding Amount),
then from and after the Closing Date, Holdings shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
its Restricted Subsidiaries to:
Section 6.01     Financial Statements. (a) Deliver to the Administrative Agent
for prompt further distribution to each Lender, within ninety (90) days after
the end of each fiscal year, beginning with the fiscal year ending December 31,
2010, (i) a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements




AMERICAS 94983783 (2K)
139
 




--------------------------------------------------------------------------------





of income or operations, stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year consistent with
the Borrower’s historical practice;
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of Holdings for fiscal quarters
ended on or after June 30, 2010, (i) a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal quarter and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and consolidated statements of cash
flows for such fiscal quarter and the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period consistent with the Borrower’s
historical practice;
(c)    [Reserved]; and
(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 shall be satisfied with respect to financial information of
Holdings and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or Parent (or any direct or indirect parent
thereof) or (B) Holdings’ or Parent’s Form 10-K or 10-Q, as applicable, filed
with the SEC; provided, that with respect to clauses (A) and (B), (i) to the
extent such information relates to Parent (or such parent), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Parent (or such parent) and its
Subsidiaries on a consolidated basis, on the one hand, and the information
relating to Holdings and the Subsidiaries on a consolidated basis, on the other
hand, and (ii) to the extent such financial statements are in lieu of financial
statements required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and




AMERICAS 94983783 (2K)
140
 




--------------------------------------------------------------------------------





opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualifications or exceptions as to the scope of such audit.
Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or Holdings or any
other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) promptly upon written request by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent;
provided, however, that if such Compliance Certificate is first delivered by
electronic means, the date of such delivery by electronic means shall constitute
the date of delivery for purposes of compliance with Section 6.02(a). Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents. In the event any financial
statements delivered under Section 6.01(a) or (b) above shall be restated,
Holdings and the Borrower shall deliver, promptly after such restated financial
statements become available, revised Compliance Certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Responsible Officer of each of Holdings and the Borrower.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; provided that to the extent




AMERICAS 94983783 (2K)
141
 




--------------------------------------------------------------------------------





such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.08; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and each Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark any Borrower Materials “PUBLIC.”
Section 6.02     Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(i)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), commencing with the first
full fiscal quarter completed after the Closing Date, a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings;
(ii)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), but only if available after the use
of commercially reasonable efforts, a certificate (or other appropriate
reporting means in accordance with applicable auditing standards) of its
independent registered public accounting firm stating that in the course of
conducting their customary examination, no knowledge was obtained of any Event
of Default under Section 7.11 or, if any such Event of Default shall exist,
stating the nature and status of such event;
(iii)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(iv)    promptly after the furnishing thereof, copies of any material requests
or material notices received by any Loan Party (other than in the ordinary
course of business) or material statements or material reports furnished to any
holder of debt securities (other than in connection with any board observer
rights) of any Loan Party or of any of its Restricted Subsidiaries pursuant to
the terms of any Senior Note Document, Junior Financing Documentation or Credit
Agreement Refinancing Indebtedness (and, in each case, any Permitted Refinancing
thereof), in each case in a principal amount in excess of the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any clause
of Section 6.01 or 6.02;
(v)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the Chief Executive Office of each Loan Party of the




AMERICAS 94983783 (2K)
142
 




--------------------------------------------------------------------------------





Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report, (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary of Holdings that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (solely to
the extent that there have been any changes in the identity of such Subsidiaries
since the Closing Date or the most recent list provided); and
(vi)    promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request; provided that in no event shall
the requirements set forth in this Section 6.02(f) require Holdings or any of it
Restricted Subsidiaries to provide any such information which (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney client or similar privilege or constitutes attorney
work-product.
Section 6.03     Notices. Promptly after a Responsible Officer of Holdings or
any other Loan Party has obtained knowledge thereof, notify the Administrative
Agent:
(i)    of the occurrence of any Default;
(ii)    of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
(iii)    of the filing or commencement of, or any written threat or written
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority with respect to any Loan Document.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action Holdings
has taken and proposes to take with respect thereto.
Section 6.04     Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable in the normal conduct of its business, all
its Taxes (whether or not shown on a Tax return), except, in each case, to the
extent any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or the failure to pay or discharge the same would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.




AMERICAS 94983783 (2K)
143
 




--------------------------------------------------------------------------------





Section 6.05     Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization and (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary in the normal
conduct of its business, except, in the case of (a) or (b), (i) (other than with
respect to the Borrower) to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05.
Section 6.06     Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and fire,
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business.
Section 6.07     Maintenance of Insurance.
(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
(b)    Requirements of Insurance. Not later than ninety (90) days after the
Closing Date (or the date any such insurance is obtained, in the case of
insurance obtained after the Closing Date), the Borrower shall use commercially
reasonable efforts to ensure that (i) all such insurance with respect to any
Collateral shall provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (promptly after receipt, the Borrower
shall deliver a copy of the policy (and to the extent any such policy is
renewed, a renewal policy) or other evidence thereof to the Administrative Agent
and the Collateral Agent, or insurance certificate with respect thereto) and
(ii) all such insurance with respect to any Collateral shall name the Collateral
Agent as additional insured on behalf of the Secured Parties (in the case of
liability insurance) and loss payee (in the case of property insurance), as
applicable.
(c)    Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent shall reasonably
request, if at any time the area in which any material improvements are located
on any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.




AMERICAS 94983783 (2K)
144
 




--------------------------------------------------------------------------------





Section 6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 6.09     Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of Holdings
or a Restricted Subsidiary, as the case may be (it being understood and agreed
that Foreign Subsidiaries may maintain individual books and records in
conformity with generally accepted accounting principles that are applicable in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).
Section 6.10     Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than (a) records of the
Board of Directors of such Loan Party or such Subsidiary, (b) information
restricted by a third party confidentiality agreement and (c) other information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work-product), and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year and only one (1) such time shall be at the
Borrower’s reasonable expense; provided, further that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
reasonable expense of the Borrower at any time during normal business hours and
upon reasonable advance notice. The Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower nor any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney client or
similar privilege or constitutes attorney work-product.
Section 6.11     Additional Collateral; Additional Guarantors. At the Borrower’s
expense, take all action necessary or reasonably requested by the Administrative
Agent or the




AMERICAS 94983783 (2K)
145
 




--------------------------------------------------------------------------------





Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(i)    Upon (x) the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by Holdings, (y) any Excluded Subsidiary ceasing to constitute an
Excluded Subsidiary or (z) or the designation in accordance with Section 6.14 of
any existing direct or indirect wholly owned Domestic Subsidiary (other than an
Excluded Subsidiary) as a Restricted Subsidiary:
(i)    within forty-five (45) days after such formation, acquisition, cessation
or designation, or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion:
(A)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
joinders to this Agreement as Guarantors, Security Agreement Supplements,
Intellectual Property Security Agreements, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent, subject to
local law requirements, with the Mortgages, Security Agreement, Pledge
Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting first-priority
Liens (subject to Permitted Liens) required by the Collateral and Guarantee
Requirement;
(B)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;
(C)    take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected Liens to the extent required by the Collateral and Guarantee
Requirement or the Collateral Documents, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement or the Collateral
Documents;




AMERICAS 94983783 (2K)
146
 




--------------------------------------------------------------------------------





(ii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within forty-five (45) days after such request (or such longer period as
the Administrative Agent may agree in writing in its reasonable discretion),
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the Lenders, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 6.11(a) as the Administrative Agent may reasonably request;
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Borrower; provided, however, that there shall be no obligation
to deliver to the Administrative Agent any existing environmental assessment
report whose disclosure to the Administrative Agent would require the consent of
a Person other than Holdings or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and
(iv)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement or the Collateral Documents, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.
(b)    Not later than sixty (60) days after the acquisition by any Loan Party of
Material Real Property as determined by the Borrower (acting reasonably and in
good faith) (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a first-priority Lien
and Mortgage (subject to the Permitted Liens) in favor of the Collateral Agent
for the benefit of the Secured Parties and take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.
(c)    Always ensuring that the Obligations are secured by a first-priority
security interest (subject to Liens permitted under Section 7.01(c)) in all the
Equity Interests of the Borrower.
(d)    Not later than (60) days after the Amendment No. 1 Effective Date, unless
extended in writing by the Administrative Agent in its reasonable discretion,
(i) the Borrower shall cause its wholly-owned Subsidiary Trans Union
International, Inc. to deliver to the




AMERICAS 94983783 (2K)
147
 




--------------------------------------------------------------------------------





Administrative Agent, for the benefit of the Secured Parties, a pledge governed
by the laws of The Netherlands of 65.0% of the voting Equity Interests and
100.0% of the non-voting Equity Interests of Vail Systemem Groep, B.V. (“Vail”),
which pledge shall be in form and substance reasonably satisfactory to the
Administrative Agent (the “Dutch Pledge Agreement”) and (ii) the Borrower shall
deliver to the Administrative Agent addressed to it, the Collateral Agent, the
Lenders and each L/C Issuer, an opinion of local counsel to the Loan Parties in
The Netherlands relating to the Dutch Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent.
(e)     Not later than the earlier of (x) (60) days after the formation of New
Dutch Holdco and (y) any transfer of Equity Interests to New Dutch Holdco
pursuant to Section 7.05(u), unless extended in writing by the Administrative
Agent in its reasonable discretion, (i) the Borrower shall cause its
wholly-owned Subsidiary Trans Union International, Inc. to deliver to the
Administrative Agent, for the benefit of the Secured Parties, a pledge governed
by the laws of The Netherlands of 65.0% of the voting Equity Interests and
100.0% of the non-voting Equity Interests of New Dutch Holdco, which pledge
shall be in form and substance reasonably satisfactory to the Administrative
Agent (the “New Dutch Pledge Agreement”) and (ii) the Borrower shall deliver to
the Administrative Agent addressed to it, the Collateral Agent, the Lenders and
each L/C Issuer, an opinion of local counsel to the Loan Parties in The
Netherlands relating to the New Dutch Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent.
Section 6.12     Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent the Loan
Parties are required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to address Hazardous Materials at any
property or facility in accordance with applicable Environmental Laws.
Section 6.13     Further Assurances and Post-Closing Conditions. (a) Within
ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement and Permitted Liens, to the extent required pursuant to the
Collateral and Guarantee Requirement or the Collateral Documents.
(b)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral,




AMERICAS 94983783 (2K)
148
 




--------------------------------------------------------------------------------





and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement or the Collateral Documents. If the Administrative Agent
or the Collateral Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of the Real Property of any Loan
Party subject to a Mortgage constituting Collateral, the Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA.
Section 6.14     Designation of Subsidiaries. The Borrower may at any time on or
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance with the
covenant set forth in Section 7.11 determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period as if such designation had
occurred on the last day of such fiscal quarter of the Borrower and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Notes, any Junior
Financing, or any Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt, Permitted Unsecured Refinancing Debt or Permitted Refinancing
of any of the foregoing in excess of the Threshold Amount, as applicable, and
(iv) if a Restricted Subsidiary is being designated as an Unrestricted
Subsidiary hereunder, the sum of (A) the fair market value of assets of such
Subsidiary as of such date of designation (the “Designation Date”), plus (B) the
aggregate fair market value of the assets of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 6.14 as of the
Designation Date (in each case measured as of the date of each such Unrestricted
Subsidiary’s designation as an Unrestricted Subsidiary) shall not exceed 3.0% of
the Adjusted Total Assets as of such Designation Date pro forma for such
designation. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the fair market value of the
Borrower’s investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s Investment in
such Subsidiary. Notwithstanding the foregoing, neither the Borrower nor any
direct or indirect parent of the Borrower that is a Subsidiary shall be
permitted to be an Unrestricted Subsidiary.
Section 6.15     Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the Facilities by each of S&P and Moody’s.




AMERICAS 94983783 (2K)
149
 




--------------------------------------------------------------------------------





Section 6.16     Compliance with Sanctions. (a) Adopt and maintain policies and
procedures designed to ensure that Borrower does not, directly or indirectly,
(i) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) or Sanctions, or
(ii) engage in or conspire to engage in any transaction that violates, or
attempts to violate, any of the material prohibitions set forth in any Executive
Order or applicable Sanctions.
(b)    Repay the Loans exclusively with funds that are not directly or, to the
knowledge of Borrower, indirectly derived from any unlawful activity such that
the result of any such repayment would not cause the making of the Loans to be
in material violation of any applicable Law.
(c)    (x) Use funds or properties of Holdings, the Borrower or any of the
Restricted Subsidiaries to repay the Loans only to the extent it does not
constitute, to the knowledge of the Borrower, property of, or is beneficially
owned, to the knowledge of the Borrower, directly or indirectly by, any Person
that is the target of Sanctions (an “Embargoed Person”) that is identified on
(1) the list of Specially Designated Nationals and Blocked Persons maintained by
OFAC and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
and any Executive Order or any applicable Law promulgated thereunder, with the
result that the investment in Holdings, the Borrower or any of the Restricted
Subsidiaries (whether directly or indirectly) is prohibited by any applicable
Law, or the Loans made by the Lenders would be in violation of any applicable
Law, or (2) the Executive Order, any related enabling legislation or (y) to the
knowledge of the Borrower, any Embargoed Person to have any direct or indirect
interest, in Holdings, the Borrower or any of the Restricted Subsidiaries, with
the result that the investment in Holdings, the Borrowers or any of the
Restricted Subsidiaries (whether directly or indirectly) is prohibited by any
applicable Law or the Loans are in violation of any applicable Law.
ARTICLE VII    

Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not then due and owing)
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized or a backstop letter of
credit reasonably satisfactory to the applicable L/C Issuer is in place, in each
case in an amount at least equal to such Outstanding Amount), then from and
after the Closing Date:
Section 7.01     Liens. Neither Holdings nor the Restricted Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(i)    Liens pursuant to any Loan Document or Separate Facility Loan Document;




AMERICAS 94983783 (2K)
150
 




--------------------------------------------------------------------------------





(ii)    Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of (x) $2,500,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (b) that are not listed on Schedule
7.01(b) (as amended and restated pursuant to Amendment No. 7)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b) (as amended and
restated pursuant to Amendment No. 7), and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not extend to any additional property beyond such property subject to a Lien on
the Closing Date, other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.03, and (B) proceeds and products thereof, and (ii)
the replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (including fees and expenses associated with any such
extensions, renewals and refinancing), to the extent constituting Indebtedness,
is permitted by Section 7.03;
(iii)    Liens for Taxes that are not overdue for a period of more than any
applicable grace period related thereto or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;
(iv)    statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business that secure amounts
not overdue for a period of more than sixty (60) days or if more than sixty (60)
days overdue, that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP;
(v)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, deferred compensation
arrangements and supplemental retirement plans and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;
(vi)    deposits and pledges to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, public or private utilities and other obligations of a like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) letters of credit and bank guarantees required or requested by any
Governmental Authority) incurred in the ordinary course of business;
(vii)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, licenses, protrusions and other similar charges or encumbrances
and minor title defects or irregularities affecting Real Property that do not in
the aggregate materially




AMERICAS 94983783 (2K)
151
 




--------------------------------------------------------------------------------





interfere with the ordinary conduct of the business of Holdings and its
Restricted Subsidiaries, taken as a whole, and any exceptions on the Mortgage
Policies issued in connection with the Mortgaged Properties;
(viii)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(ix)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business (including licenses and sublicenses of intellectual
property) which do not (i) interfere in any material respect with the business
of Holdings and its Restricted Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;
(x)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(xi)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, (iii) in favor
of a banking or other financial institution arising as a matter of Law or under
customary general terms and conditions encumbering deposits, pooled deposits,
sweep accounts or other funds maintained with a financial institution (including
the right of setoff) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions, and (iv) that are contractual rights of setoff or rights of
pledge relating to purchase orders and other agreements entered into with
customers of Holdings or any of its Restricted Subsidiaries in the ordinary
course of business;
(xii)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(g) or (l) or, to
the extent related to any of the foregoing, Section 7.02(p) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(xiii)    Liens (i) in favor of Holdings, Borrower or a Restricted Subsidiary on
assets of a Restricted Subsidiary or (ii) in favor of Holdings or any other Loan
Party;
(xiv)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses entered into by Holdings or any
of its Restricted Subsidiaries in the ordinary course of business;




AMERICAS 94983783 (2K)
152
 




--------------------------------------------------------------------------------





(xv)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(xvi)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;
(xvii)    in the case of any non-wholly owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement;
(xviii)    Liens solely on any cash earnest money deposits made by Holdings or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(xix)    ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located;
(xx)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(xxi)    Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of the applicable Subsidiary permitted under Section 7.03;
(xxii)    Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (including Capitalized
Leases); provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property subjected to a Lien
securing Indebtedness (which Indebtedness constitutes Permitted Refinancing
Indebtedness) and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) (a) in the case of Liens securing Indebtedness for
borrowed money, such




AMERICAS 94983783 (2K)
153
 




--------------------------------------------------------------------------------





Indebtedness secured thereby in reliance on this clause (v) does not exceed at
the time of incurrence of any such Indebtedness 3.0% of Adjusted Total Assets
determined at the time of such incurrence of Indebtedness and (b) the
Indebtedness secured thereby is permitted under Section 7.03(g)(A) or
constitutes Permitted Refinancing Indebtedness in respect thereof;
(xxiii)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;
(xxiv)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;
(xxv)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(xxvi)    the modification, replacement, renewal or extension of any Lien
permitted by clauses (t) and (v) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(B) proceeds and products thereof, and (C) any other Lien otherwise permissible
by another clause in this Section 7.01 and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);
(xxvii)    other Liens securing obligations in an aggregate principal amount
outstanding at any time not to exceed $50,000,000;
(xxviii)    [reserved];
(xxix)    Liens on property subject to any Sale-Leaseback Transaction permitted
hereunder and general intangibles related thereto;
(xxx)    Liens consisting of contractual restrictions of the type described in
the definition of Restricted Cash (excluding the proviso thereto) so long as
such contractual restrictions are permitted under Section 7.09;
(xxxi)    Liens securing Swap Contracts so long as (x) such Swap Contracts do
not constitute Secured Hedge Agreements and (y) the value of the property
securing such Swap Contracts does not exceed $10,000,000 at any time;
(xxxii)    Liens on Receivables Assets including intercompany notes and the
Equity Interests of a Receivables Subsidiary, in each case incurred in
connection with a Receivables Facility; and




AMERICAS 94983783 (2K)
154
 




--------------------------------------------------------------------------------





(xxxiii)    Liens on the Collateral securing obligations in respect of Permitted
Pari Passu Refinancing Debt or Permitted Junior Refinancing Debt and any
Permitted Refinancing of any of the foregoing.
Section 7.02     Investments. Neither Holdings nor the Restricted Subsidiaries
shall directly or indirectly, make or hold any Investments, except:
(i)    Investments by Holdings or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;
(ii)    loans or advances to officers, directors, consultants and employees of
any Loan Party (or any direct or indirect parent thereof) or any of its
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof (provided that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity) and to
permit the payment of Taxes by such Person with respect to such Equity Interests
and (iii) for any other purposes not described in the foregoing clauses (i) and
(ii); provided that the aggregate principal amount outstanding at any time under
clause (iii) above shall not exceed $2,500,000;
(iii)    Investments (i) by Holdings or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party or any Loan Party, (iii) in the
form of intercompany loans, advances or capital contributions by any Loan Party
in any Restricted Subsidiary that is not a Loan Party (x) in the ordinary course
of business or (y) otherwise not to exceed the Restricted Subsidiary Investment
Basket Amount at any time outstanding; provided that the application of any
portion of the Restricted Subsidiary Investment Basket Amount pursuant to this
Section 7.02(c)(iii)(y) will result in a corresponding dollar-for-dollar
reduction in the Restricted Subsidiary Investment Basket Amount available
pursuant to Section 7.02(g)(vi) and (iv) in the form of intercompany loans,
advances or capital contributions by Holdings or any Restricted Subsidiary in
any of their respective direct or indirect Restricted Subsidiaries in the
ordinary course of business (including for cash pooling and working capital
purposes);
(iv)    Investments (i) consisting of advances to customers or extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and (ii) received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;
(v)    Investments consisting of (x) transactions permitted under Sections 7.01,
7.03 (other than 7.03(d)), 7.04 (other than 7.04(d) and (e)) and 7.05 (other
than 7.05(e)), (y) Restricted Payments permitted by Section 7.06 and (z)
repayments or other acquisitions of Indebtedness of Holdings or any other
Restricted Subsidiary not prohibited by Section 7.13;




AMERICAS 94983783 (2K)
155
 




--------------------------------------------------------------------------------





(vi)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) (as amended and restated pursuant to Amendment No. 7)
and any modification, replacement, renewal, reinvestment or extension thereof
and (ii) existing on the Closing Date by Holdings or any Restricted Subsidiary
in Holdings or any other Restricted Subsidiary and any modification, renewal or
extension thereof; provided that the amount of any original Investment under
this clause (f) is not increased except by the terms of such Investment as of
the Closing Date or as otherwise permitted by Section 7.02;
(vii)    any acquisition of all or substantially all the assets of, or all the
Equity Interests (other than directors’ qualifying shares or any options for
Equity Interests that cannot, as a matter of law, be cancelled, redeemed or
otherwise extinguished without the express agreement of the holder thereof at or
prior to acquisition) in, a Person or division or line of business of a Person
(or any subsequent investment made in a Person, division or line of business
previously acquired in a Permitted Acquisition), in a single transaction or
series of related transactions, if immediately after giving effect thereto: (i)
no Event of Default shall exist at the time elected by the Borrower pursuant to
the LCT Election and no Event of Default pursuant to Section 8.01(a), (f) or (g)
shall exist at the time of the consummation of such Permitted Acquisition; (ii)
[reserved], (iii) at the time elected by the Borrower pursuant to the LCT
Election, Holdings and the Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenant set forth in Section 7.11 after giving effect to
such acquisition or investment and any related transactions; (iv) any acquired
or newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (v) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary (it being understood that the
acquisition of an Unrestricted Subsidiary as part of a Permitted Acquisition
shall be deemed to be an Investment made in reliance on a provision of this
Section 7.02 other than this clause (i)) shall become Guarantors, in each case,
in accordance with Section 6.11; and (vi) the aggregate amount of such
Investments by Loan Parties in assets that are not (or do not become) owned by a
Domestic Subsidiary or in Equity Interests in Persons that constitute Foreign
Subsidiaries upon consummation of such acquisition shall not exceed (1) the
greater of (x) Consolidated EBITDA for the Test Period then most recently ended
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b) and (y) $300,000,000 (the “Restricted Subsidiary Investment Basket
Amount”); provided that the application of any portion of the Restricted
Subsidiary Investment Basket Amount pursuant to this Section 7.02(g)(vi) will
result in a corresponding dollar-for-dollar reduction in the Restricted
Subsidiary Investment Basket Amount available pursuant to Section
7.02(c)(iii)(y) plus (2) up to the full amount of the Joint Venture Basket
Amount not otherwise utilized as permitted pursuant to Section 7.02(r)(i);
provided that the application of any portion of the Joint Venture Basket Amount
pursuant to this Section 7.02(g)(vi) will result in a corresponding
dollar-for-dollar reduction in the Joint Venture Basket Amount available
pursuant to Section 7.02(r)(i) (any such acquisition, a “Permitted
Acquisition”);
(viii)    Investments made in connection with the Transactions;




AMERICAS 94983783 (2K)
156
 




--------------------------------------------------------------------------------





(ix)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(x)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(xi)    loans and advances to Holdings and any other direct or indirect parent
of the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(f),
(g), (h) or (i);
(xii)    other Investments (including in connection with Permitted
Acquisitions), in an aggregate amount outstanding pursuant to this clause (l)
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) $50,000,000
(net of any return in respect thereof, including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) plus (y) the portion, if any, of the Available Additional
Basket on the date of such election that the Borrower elects to apply to this
subsection (y), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Available Additional Basket immediately prior to such election and the amount
thereof elected to be so applied, provided that no Investment may be made
pursuant to this clause (l) (A) if an Event of Default pursuant to Sections
8.01(a), (f) and (g) has occurred and is continuing or would result therefrom or
(B) in any Unrestricted Subsidiary for the purpose of making a Restricted
Payment prohibited pursuant to Section 7.06;
(xiii)    advances of payroll payments to officers and employees and advances of
fees and payments to directors and consultants, in each case, in the ordinary
course of business;
(xiv)    Investments to the extent that payment for such Investments is made
solely with Equity Interests of Holdings (or any direct or indirect parent of
the Borrower);
(xv)    Investments of a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged or amalgamated or consolidated into Holdings or
merged, amalgamated or consolidated with a Restricted Subsidiary, in each case
in accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired by Holdings and its Restricted
Subsidiaries in such transaction and were in existence on the date of such
acquisition, merger or consolidation;




AMERICAS 94983783 (2K)
157
 




--------------------------------------------------------------------------------





(xvi)    Investments made by any Restricted Subsidiary that is not a Loan Party
to the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(l) or permitted under Section 7.02(g)(vi),
Section 7.02(r) or Section 7.02(x);
(xvii)    Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(xviii)    (i) (A) Investments in joint ventures and (B) purchases of minority
interests in non-wholly-owned Subsidiaries; provided that the aggregate amount
of such Investments with respect to clauses (A) and (B) shall not exceed (1) the
greater of (x) Consolidated EBITDA for the Test Period then most recently ended
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b) and (y) $300,000,000 (the “Joint Venture Basket Amount”) plus (2) up to
$100,000,000 of the Restricted Subsidiary Investment Basket Amount not otherwise
utilized as permitted pursuant to Section 7.02(c)(iii) and Section 7.02(g)(vi);
provided that the application of any portion of the Restricted Subsidiary
Investment Basket Amount pursuant to this Section 7.02(r)(i) will result in a
corresponding dollar-for-dollar reduction in the Restricted Subsidiary
Investment Basket Amount available pursuant to Section 7.02(c)(iii) and Section
7.02(g)(vi) and (ii) Investments consisting of licensing of intellectual
property pursuant to joint marketing arrangements with other Persons in the
ordinary course of business;
(xix)    Investments in deposit accounts and securities accounts opened in the
ordinary course of business;
(xx)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(xxi)    Investments in any Person to which the Borrower or any Subsidiary
outsources operational activities or otherwise related to the outsourcing of
operational activities in the ordinary course of business in an aggregate amount
not to exceed $10,000,000;
(xxii)    Investments in (or asset dispositions to) Restricted Subsidiaries that
are not Loan Parties so long as any such Investment (or disposition) is part of
a series of simultaneous Investments (and/or dispositions) by various Restricted
Subsidiaries in other Restricted Subsidiaries (with each such Investment (or
disposition) having an equal aggregate amount (or fair market value)) that
results in the aggregate proceeds of the initial Investment (or disposition)
being invested in one or more (i) Loan Parties and/or (ii) Restricted
Subsidiaries that are not Loan Parties, so long as in the case of clause (ii),
(A) the initial Investment (or disposition) was made by a Restricted Subsidiary
that is not a Loan Party and (B) any Loan Party participating in such series of
Investments (and/or dispositions) shall not have made an Investment (or
disposition) in an amount in excess of the amount of proceeds such Loan Party
received by way of an Investment (or disposition) by another Restricted
Subsidiary




AMERICAS 94983783 (2K)
158
 




--------------------------------------------------------------------------------





in such Loan Party (except to the extent any such excess is permitted by, and
reduces availability under, Section 7.02(c), (g), (l), (r), (u) and (x));
(xxiii)    Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect any
Receivables Facility;
(xxiv)     other Investments up to an unlimited aggregate amount outstanding
pursuant to this clause (x) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) (net of any
return in respect thereof, including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts); provided
that, both immediately prior and after giving effect thereto, (1) no Event of
Default pursuant to Sections 8.01(a), (f) or (g) shall exist or result
therefrom, and (2) the Total Net Leverage Ratio (determined at the time elected
by the Borrower pursuant to the LCT Election) on a Pro Forma Basis after giving
effect to such Investment as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable, shall be no greater than 5.75
to 1.00; provided, however, that notwithstanding the foregoing, if the Total Net
Leverage Ratio (determined at the time elected by the Borrower pursuant to the
LCT Election) on a Pro Forma Basis after giving effect to such Investment as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable, shall be greater than 5.75 to 1.00 and equal to or less than
6.25 to 1.00, such other Investments shall be permitted under this clause (x) so
long as the aggregate amount of such Investments does not exceed the greater of
(A) Consolidated EBITDA for the Test Period then most recently ended for which
financial statements were required to have been delivered pursuant to Section
6.01(a) or (b), as applicable, and (B) $400,000,000; and
(xxv)    non-cash Investments in connection with any reorganization or similar
activity of the Borrower and its Restricted Subsidiaries related to tax
planning; provided that (1) both immediately prior and after giving effect
thereto, no Event of Default shall exist or result therefrom and (2) the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired.
Section 7.03     Indebtedness. Neither Holdings nor any of the Restricted
Subsidiaries shall directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:
(i)    Indebtedness of any Loan Party under the Loan Documents or any
Incremental Term Loans under Separate Facility Loan Documents;
(ii)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) (as amended and restated pursuant to Amendment No. 7) and any
refinancing, extension or replacement thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any refinancing thereof; provided that (x)
no such intercompany Indebtedness owed to a Loan Party shall be evidenced by a
promissory note unless such promissory note is pledged to the Collateral Agent
in accordance with the terms of the Pledge




AMERICAS 94983783 (2K)
159
 




--------------------------------------------------------------------------------





Agreement and (y) all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to subordination terms substantially in the form of Exhibit
O (but only to the extent permitted by law and not giving rise to any material
adverse tax consequences);
(iii)    Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of any Senior Notes or
Junior Financing shall be permitted unless such guaranteeing party shall have
also provided a Guarantee of the Obligations on the terms set forth herein and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;
(iv)    Indebtedness of Holdings or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that (x)
no such Indebtedness owed to a Loan Party shall be evidenced by a promissory
note unless such promissory note is pledged to the Collateral Agent in
accordance with the terms of the Pledge Agreement and (y) all such Indebtedness
of any Loan Party owed to any Restricted Subsidiary that is not a Loan Party
shall be unsecured and subordinated to the Obligations pursuant to subordination
terms substantially in the form of Exhibit O (but only to the extent permitted
by law and not giving rise to any material adverse tax consequences);
(v)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by Holdings or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset;
provided that at the time of incurrence thereof and after giving pro forma
effect thereto, the aggregate amount of Indebtedness outstanding in reliance on
this clause (e) shall not to exceed the greater of (A) $30,000,000 and (B) 1.0%
of Adjusted Total Assets determined at the time of such incurrence of
Indebtedness (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of Sale-Leaseback
Transactions permitted by Sections 7.05(k) and (m) and (iii) any Permitted
Refinancing of any of the foregoing;
(vi)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;
(vii)    Indebtedness of Holdings or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition, provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof, or




AMERICAS 94983783 (2K)
160
 




--------------------------------------------------------------------------------





(B) incurred to finance a Permitted Acquisition and any Permitted Refinancing
thereof; provided that (w) in the case of clauses (A) and (B), such Indebtedness
and all Indebtedness resulting from a Permitted Refinancing thereof is unsecured
(except for (I) Liens permitted by Section 7.01(v) securing Indebtedness
(together with Permitted Refinancings thereof) incurred pursuant to clause (A),
so long as such Indebtedness either does not constitute Indebtedness for
borrowed money or (to the extent constituting Indebtedness for borrowed money)
the aggregate amount of such Indebtedness outstanding at the time of incurrence
thereof and calculated on a Pro Forma Basis does not exceed 3.0% of Adjusted
Total Assets, (II) Liens permitted by Section 7.01(aa) securing Indebtedness
incurred pursuant to clause (A), and (III) Liens securing Incremental Term Loans
as and to the extent permitted by Section 2.14), (x) in the case of clauses (A)
and (B), no Event of Default pursuant to Section 8.01(a), (f) or (g) shall exist
both immediately prior and after giving effect thereto and no Event of Default
shall exist at the time elected by the Borrower pursuant to the LCT Election and
(y) in the case of any such incurred Indebtedness under clause (B), such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date occurring six months
after the final Maturity Date with respect to the Term Loans; provided, further,
that at the time of incurrence thereof and after giving pro forma effect
thereto, the aggregate amount of Indebtedness outstanding under clause (B) of
this Section 7.03(g) by Restricted Subsidiaries that are not Loan Parties shall
not exceed the greater of (x) $30,000,000 in the aggregate and (y) 2.5% of
Adjusted Total Assets;
(viii)    Indebtedness representing deferred compensation or similar obligations
to employees of Holdings or any of its Restricted Subsidiaries incurred in the
ordinary course of business;
(ix)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent of the Borrower permitted by Section 7.06;
(x)    Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including customary earnouts) or other
similar adjustments;
(xi)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts or
securities accounts in the ordinary course of business;
(xii)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(xiii)    Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, supporting
obligations, bankers’ acceptances,




AMERICAS 94983783 (2K)
161
 




--------------------------------------------------------------------------------





performance bonds, surety bonds, statutory bonds, appeal bonds, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the due date thereof;
(xiv)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(xv)    the Senior Notes and any Permitted Refinancing thereof (in each case
including Guarantees thereof by the Guarantors other than Holdings);
(xvi)    [reserved];
(xvii)    Indebtedness of the Loan Parties in an amount equal to the lesser of
(x) 100.0% of the net cash proceeds received by Holdings since immediately after
the Closing Date from the issue or sale of Equity Interests of Holdings or cash
contributed to the capital of Holdings (in each case, other than proceeds of
Disqualified Equity Interests or sales of Equity Interests to Holdings or any of
its Subsidiaries) to the extent such net cash proceeds or cash have not been
applied pursuant to Section 7.02(l), 7.06(g) or 7.13 and (y) $75,000,000;
(xviii)    other Indebtedness of Holdings or any of its Restricted Subsidiaries,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof, would not exceed $150,000,000 at any time;
(xix)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(xx)    Indebtedness of Foreign Subsidiaries; provided that at the time of
incurrence thereof and calculated on a Pro Forma Basis the aggregate principal
amount of Indebtedness outstanding pursuant to this clause (t) shall not exceed
the greater of (i) $25,000,000 and (ii) 10.0% of the portion of Adjusted Total
Assets attributable to the Foreign Subsidiaries;
(xxi)    customary obligations in connection with sales, other dispositions and
leases permitted under Section 7.05 (but not in respect of Indebtedness for
borrowed money or Capitalized Leases) including indemnification obligations with
respect to leases, and guarantees of collectability in respect of accounts
receivable or notes receivable for up to face value;




AMERICAS 94983783 (2K)
162
 




--------------------------------------------------------------------------------





(xxii)    obligations of Holdings in respect of Disqualified Equity Interests in
an amount not to exceed $10,000,000 at any time outstanding;
(xxiii)    Indebtedness of any Loan Party supported by a Letter of Credit in a
principal amount not to exceed the face amount of such Letter of Credit;
(xxiv)    [reserved];
(xxv)    to the extent constituting Indebtedness, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02;
(xxvi)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (y) above;
(xxvii)    Credit Agreement Refinancing Indebtedness;
(xxviii)    [reserved]; and
(xxix)    Permitted Unsecured Ratio Debt and any Permitted Refinancing thereof.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (z) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03, (ii) the Senior Notes will be deemed to
be outstanding in reliance only on the exception in clause (o) of Section 7.03;
(iii) Credit Agreement Refinancing Indebtedness will be deemed to be outstanding
in reliance only on the exception in clause (aa) of Section 7.03 and (iv)
[reserved]; and (v) Permitted Unsecured Ratio Debt will be deemed to be
outstanding in reliance only on the exception in clause (cc) of this Section
7.03.
Section 7.04     Fundamental Changes. Neither Holdings nor any of the Restricted
Subsidiaries shall merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (other than as part of the
Transactions), except that:
(i)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction in the United States); provided that the
Borrower shall be the continuing or surviving Person or (ii) one or more other
Restricted Subsidiaries; provided that when




AMERICAS 94983783 (2K)
163
 




--------------------------------------------------------------------------------





any Person that is a Loan Party is merging with a Restricted Subsidiary, a Loan
Party shall be the continuing or surviving Person;
(ii)    (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary may
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);
(iii)    any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to Holdings or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 (other than Section 7.02(e)) and 7.03,
respectively;
(iv)    so long as no Default or Event of Default exists or would result
therefrom, the Borrower may merge with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Company”), (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement, the Pledge Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E) if
reasonably requested by the Administrative Agent, each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable Mortgage (or other
instrument reasonably satisfactory to the Administrative Agent) confirmed that
its obligations thereunder shall apply to the Successor Company’s obligations
under the Loan Documents, and (F) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement;




AMERICAS 94983783 (2K)
164
 




--------------------------------------------------------------------------------





(v)    so long as no Event of Default exists or would result therefrom (in the
case of a merger involving a Loan Party), any Restricted Subsidiary may merge
with any other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;
(vi)    Holdings and the Restricted Subsidiaries may consummate the Acquisition,
the Repurchase Merger, related transactions contemplated by the Purchase
Agreement (and documents related thereto) and the Transactions; and
(vii)    so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 7.05.
Section 7.05     Dispositions. Neither Holdings nor any of the Restricted
Subsidiaries shall, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition (other than (i) as part of or in
connection with the Transaction or (ii) if the consummation thereof is made
expressly subject to a consent, waiver or amendment hereunder), except:
(i)    (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
in the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings or any of its Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of Holdings and its Restricted Subsidiaries outside the ordinary course
of business (and for consideration complying with the requirements applicable to
Dispositions pursuant to clause (j) below) in an aggregate amount not to exceed
$25,000,000;
(ii)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;
(iii)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(iv)    Dispositions of property to Holdings or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;
(v)    to the extent constituting Dispositions, the granting of Permitted Liens,
the making of Investments permitted by Section 7.02, mergers, consolidations and
liquidations




AMERICAS 94983783 (2K)
165
 




--------------------------------------------------------------------------------





permitted by Section 7.04 (other than Section 7.04(g)) and Restricted Payments
permitted by Section 7.06;
(vi)    Dispositions made on the Closing Date to consummate the Transactions;
(vii)    Dispositions of cash and Cash Equivalents;
(viii)    leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and
terminations thereof, in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
(ix)    transfers of property subject to Casualty Events;
(x)    Dispositions of property not otherwise permitted under this Section 7.05
in an aggregate amount during the term of this Agreement not to exceed 30.0% of
Adjusted Total Assets at the time any Disposition is made pursuant to this
clause (j); provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default or Event of Default exists), no Default or Event of Default
shall exist or would result from such Disposition, and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$5,000,000, Holdings or any of its Restricted Subsidiaries shall receive not
less than 75.0% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Section
7.01(a), (e), (f), (k), (l), (p), (q) and (aa)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash: (A)
any liabilities (as shown on Holdings’ most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted Subsidiary
associated with the assets or Restricted Subsidiary sold in such Disposition
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by Holdings or the applicable Restricted Subsidiary from such
transferee that are converted by Holdings or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) any Designated Non-cash Consideration received by Holdings or such
Restricted Subsidiary in such Disposition having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) (other than securities received and not yet
liquidated pursuant to clause (B) that are at that time outstanding), not to
exceed 2.5% of Adjusted Total Assets at the time of the receipt of such
Designated Non-cash Consideration, with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value;
(xi)    Dispositions listed on Schedule 7.05(k) (as amended and restated
pursuant to Amendment No. 7);




AMERICAS 94983783 (2K)
166
 




--------------------------------------------------------------------------------





(xii)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(xiii)    Dispositions of property pursuant to Sale-Leaseback Transactions;
provided that (i) the Net Proceeds of a Sale-Leaseback Transaction of the
Borrower Corporate Headquarters (if any) shall be applied to prepay Term Loans
in accordance with Section 2.05(b)(ii) (including, for the avoidance of doubt,
reinvestment in accordance with the definition of “Net Proceeds”) and (ii) the
aggregate fair market value of all properties so Disposed of after the Closing
Date (other than the Borrower Corporate Headquarters) shall not exceed
$25,000,000;
(xiv)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of Holdings and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(xv)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(xvi)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(xvii)    the unwinding of any Swap Contracts pursuant to its terms;
(xviii)    terminations of leases, subleases, licenses and sublicenses in the
ordinary course of business;
(xix)    sales of non-core assets acquired in connection with Permitted
Acquisitions or other Investments; provided that the aggregate amount of such
sales shall not exceed 25.0% of the fair market value of the acquired entity or
business;
(xx)    sales of Receivables Assets, or participations therein, in connection
with any Receivables Facility;
(u)    the transfer of Equity Interests of any Foreign Subsidiaries which are
direct Subsidiaries of Loan Parties to any non-Loan Party, so long as 65.0% of
the voting Equity Interests of such non-Loan Party (or the parent entity of such
non-Loan Party which is directly owned by a Loan Party) are pledged to the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the Equity Interests of Dutch Holdco shall not be transferred to any
non-Loan Party; and
(v)    the transfer, via license or otherwise, by one or more Loan Parties to
any non-Loan Party of all of the substantial rights in any IP Rights owned by a
Loan Party which are used by one or more Foreign Subsidiaries outside of the
United States to any non-Loan Party, provided that (w) the transaction is for
fair market value, (x) the consideration received




AMERICAS 94983783 (2K)
167
 




--------------------------------------------------------------------------------





therefor may be in the form of Equity Interests, so long as at least 35% of the
consideration is in the form of cash and/or an intercompany promissory note,
which intercompany promissory note shall be pledged to the Administrative Agent
for the benefit of the Secured Parties, (y) at a minimum, bare title to such IP
Rights remains with a Loan Party and (z) 65.0% of the voting Equity Interests of
such non-Loan Party (or its parent entity which is directly owned by a Loan
Party) are pledged to the Administrative Agent for the benefit of the Secured
Parties;
provided that any Disposition of any property pursuant to Section 7.05(j) or (m)
shall be for no less than the fair market value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold or transferred free and clear of the Liens created by
the Loan Documents (including the assets of any Subsidiary when the Equity
Interests of such Subsidiary are being Disposed of as permitted hereunder), and
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
Section 7.06     Restricted Payments.
Neither Holdings shall, nor shall Holdings permit any of its Restricted
Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:
(i)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and other Restricted Subsidiaries of the Borrower (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(ii)    Holdings and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;
(iii)    [reserved];
(iv)    to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(e)), Section
7.04, Section 7.05 or Section 7.08 (other than Section 7.08(f));
(v)    repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(vi)    the Borrower and each Restricted Subsidiary may pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay, which payment by Holdings is hereby permitted) for the repurchase,
retirement or other acquisition




AMERICAS 94983783 (2K)
168
 




--------------------------------------------------------------------------------





or retirement for value of Equity Interests of such Restricted Subsidiary (or of
Holdings or any other such direct or indirect parent thereof), including any
Indebtedness permitted pursuant to Section 7.03(i), by any future, present or
former employee, officer, director, manager or consultant of such Restricted
Subsidiary (or Holdings or any other direct or indirect parent of such
Restricted Subsidiary) or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or
Holdings or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed $10,000,000 (which
shall increase to $20,000,000 subsequent to the consummation of a Qualified IPO
of the Borrower or any direct or indirect parent thereof, as the case may be) in
any calendar year (with unused amounts in any calendar year being carried over
to the next succeeding calendar year subject to a maximum (without giving effect
to the following proviso) of $20,000,000 in any calendar year (which shall
increase to $40,000,000 subsequent to the consummation of a Qualified IPO of the
Borrower or any direct or indirect parent thereof, as the case may be));
provided further that such amount in any calendar year may be increased by an
amount not to exceed:
(i)    to the extent contributed to Holdings, the Net Proceeds from the sale of
Equity Interests of any of Holdings’ direct or indirect parent companies, in
each case to members of management, managers, directors or consultants of
Holdings, the Borrower, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Closing Date; plus
(ii)    the cash proceeds of key man life insurance policies received by
Holdings or its Restricted Subsidiaries; less
(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);
(vii)    if Holdings is in compliance with the covenant set forth in Section
7.11 on a Pro Forma Basis as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable, as if such Restricted Payment
had been made on the last day of such four quarter period, then Holdings may
make Restricted Payments in an aggregate amount equal to the portion, if any, of
the Available Additional Basket on such date that the Borrower elects to apply
to this paragraph, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Available Additional Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that with respect to any Restricted
Payment made pursuant to this Section 7.06(g), (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such Restricted Payment on a Pro Forma Basis, the




AMERICAS 94983783 (2K)
169
 




--------------------------------------------------------------------------------





Borrower could incur $1.00 of additional Indebtedness and maintain compliance
with a Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.01(a) or (b), as applicable) of no
less than 2.00:1.00;
(viii)    the Borrower or any of its Restricted Subsidiaries may make Restricted
Payments to Holdings or any direct or indirect parent of Holdings, an Affiliate
(other than an Unrestricted Subsidiary) which is the common parent of a
consolidated, combined or unitary group for tax purposes that includes Borrower
or any of its Restricted Subsidiaries, as applicable:
(i)    to pay its operating expenses incurred in the ordinary course of business
and other corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties), which are
incurred in the ordinary course of business and attributable to the ownership or
operations of Holdings and its Restricted Subsidiaries so long as allocable to
such entity in accordance with GAAP, Transaction Expenses and any
indemnification claims made by directors or officers of such parent attributable
to the ownership or operations of Holdings and its Restricted Subsidiaries;
(ii)    the proceeds of which shall be used to pay franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;
(iii)    the proceeds of which shall be used to pay federal, state and local
income taxes, to the extent such income taxes are attributable to the income of
the Borrower and its Restricted Subsidiaries and, to the extent of the amount
actually received from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided, that in each case, the amount of such payments with
respect to any taxable period does not exceed the amount that the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries, as applicable, would
be required to pay in respect of federal, state, and local taxes with respect to
such taxable period were the Borrower, its Restricted Subsidiaries and its
Unrestricted Subsidiaries, as applicable, to pay such taxes separately from any
such parent entity; provided further, (1) in the case of any payment being made
that is solely permitted as a result of this Section 7.06(h)(iii) with respect
to a tax for which the Borrower and its Restricted Subsidiaries are members of
the same consolidated, combined or similar income tax group (a “Tax Group”),
then the amount of such payment permitted under this section shall not exceed
the amount that the Borrower and its Restricted Subsidiaries would have been
required to pay as a stand-alone Tax Group and (2) the amount of any payment
permitted under this Section 7.06(h)(iii) shall be reduced by any portion of
such income taxes directly paid to the relevant Governmental Authority by the
Borrower or any of its Restricted Subsidiaries;




AMERICAS 94983783 (2K)
170
 




--------------------------------------------------------------------------------





(iv)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the other Restricted Subsidiaries;
(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering or investment permitted by this Agreement;
(vi)    [reserved];
(vii)    to enable Holdings to make payments pursuant to Sections 7.05(m),
7.06(g), 7.06(i) or 7.08(j); and
(viii)    to finance any Investment by Holdings permitted to be made pursuant to
Section 7.02.
(ix)    payments made or expected to be made by Holdings or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;
(x)    after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company and (ii)
Restricted Payments of up to 6.0% per annum of the net proceeds received by (or
contributed to) Holdings and its Restricted Subsidiaries from such Qualified
IPO;
(xi)    notwithstanding anything to the contrary in any Loan Document, the
Borrower may make regularly scheduled payments of interest on the Senior Notes,
or any Junior Financing, and may make any payments required by the terms of such
Indebtedness in order to avoid the application of Section 163(e)(5) of the Code
to such Indebtedness;
(xii)    distributions or payments of Receivables Fees and purchase of any
assets in connection with a Receivables Facility; and
(xiii)    Holdings and each Restricted Subsidiary may declare and make
additional Restricted Payments up to an unlimited amount; provided that, both
immediately prior and after giving effect thereto, (i) no Default or Event of
Default shall exist or result therefrom, and (ii) the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable, as if such dividend had been
paid on the last day of such Test Period, shall be no greater than 4.75 to 1.00.




AMERICAS 94983783 (2K)
171
 




--------------------------------------------------------------------------------





Section 7.07     Change in Nature of Business. Holdings shall not, nor shall
Holdings permit any of the Restricted Subsidiaries to, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by Holdings and the Restricted Subsidiaries on the Closing
Date or any business reasonably related, complementary, synergistic or ancillary
thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.
Section 7.08     Transactions with Affiliates. Neither Holdings shall, nor shall
Holdings permit any of the Restricted Subsidiaries to, directly or indirectly,
enter into any transaction of any kind with any Affiliate of Holdings, whether
or not in the ordinary course of business, other than (a) transactions among
Holdings and its Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction, (b) on terms substantially as
favorable to Holdings or such Restricted Subsidiary as would be obtainable by
Holdings or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the Transactions and the
payment of fees and expenses (including Transaction Expenses) as part of or in
connection with the Transactions, (d) the issuance of Equity Interests to any
officer, director, employee or consultant of Holdings or any of its Restricted
Subsidiaries in connection with the Transactions, (e) Restricted Payments
permitted under Section 7.06, (f) loans and other transactions among Holdings
and its Subsidiaries and joint ventures (to the extent any such Subsidiary that
is not a Restricted Subsidiary or any such joint venture is only an Affiliate as
a result of Investments by Holdings and its Restricted Subsidiaries in such
Subsidiary or joint venture) to the extent otherwise permitted under this
Article VII, (g) employment and severance arrangements between Holdings and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business, (h)
the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of Holdings and its Restricted Subsidiaries (or any direct or
indirect parent of Holdings) in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings and its Restricted
Subsidiaries, (i) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(j) so long as no Event of Default has occurred and is continuing, (x) the
payment of management, consulting, monitoring and advisory fees and related
expenses to the Permitted Holders in an amount not to exceed $5,000,000 in the
aggregate in any calendar year and (y) payments by Holdings or any of its
Restricted Subsidiaries to any of the Permitted Holders made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures which payments are approved by a majority of the
Board of Directors of the Borrower in good faith, (k) payments by Holdings or
any of its Subsidiaries pursuant to any tax sharing agreements with any direct
or indirect parent of Holdings to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, but only to the extent permitted by
Section 7.06(h)(iii) and entering into any tax sharing agreements that would
only require payments otherwise permitted by Section 7.06(h)(iii), (l) the
issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of the Borrower, any of its Subsidiaries or any direct or
indirect




AMERICAS 94983783 (2K)
172
 




--------------------------------------------------------------------------------





parent thereof, (m) transactions with customers, clients, joint venture
partners, suppliers or purchasers or sellers of goods or services, in each case
in the ordinary course of business and otherwise in compliance with the terms of
this Agreement that are fair to Holdings and the Restricted Subsidiaries, in the
reasonable determination of the board of directors or the senior management of
the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party, (n) any payments required
to be made pursuant to the Purchase Agreement, (o) the Transactions, (p) the
payment of reasonable out-of-pocket costs and expenses relating to registration
rights and indemnities provided to shareholders pursuant to the Shareholder
Agreement and (q) any transaction with a Receivables Subsidiary effected as part
of a Receivables Facility, including sales of Receivables Assets, or
participations therein.
Section 7.09     Burdensome Agreements. Holdings shall not, nor shall Holdings
permit any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
any Separate Facility Loan Document) that limits the ability of (a) any
Restricted Subsidiary of Holdings that is not a Guarantor to make Restricted
Payments to Holdings or any Guarantor or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, or any agreement evidencing
any permitted modification, replacement, renewal, extension or refinancing of
such Indebtedness so long as such modification, replacement, renewal, extension
or refinancing is not (taken as a whole) materially less favorable to the
Lenders, (ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of Holdings, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of Holdings; provided, further that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii)
represent Indebtedness of a Restricted Subsidiary of the Borrower which is not a
Loan Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Section 7.04 or 7.05 and relate solely to the assets or
Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property (and proceeds or products thereof) financed by such Indebtedness, (vii)
are customary restrictions in leases, subleases, licenses, sublicenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto, (viii) comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to Section
7.03(e), (g) or (r) and to the extent that such restrictions apply only to the
property or assets (and proceeds or products thereof) securing such Indebtedness
or to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness,
(ix) are customary provisions restricting subletting, assignment or transfer of
any lease governing a leasehold interest of Holdings or any Restricted
Subsidiary, (x) are customary provisions restricting assignment, license or
transfers of any agreement entered into in the ordinary course of business,




AMERICAS 94983783 (2K)
173
 




--------------------------------------------------------------------------------





(xi) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business, (xii)
are customary restrictions contained in the Senior Note Documents or the
documents governing any Permitted Junior Refinancing Debt, Permitted Pari Passu
Refinancing Debt or Permitted Unsecured Refinancing Debt, or the documents
governing any Permitted Refinancing Indebtedness in respect of any of the
foregoing, (xiii) arise in connection with cash or other deposits permitted
under Sections 7.01 and 7.02 and limited to such cash or deposit, (xiv) are
restrictions regarding licensing or sublicensing by Holdings and its Restricted
Subsidiaries of intellectual property in the ordinary course of business, (xv)
are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder or (xvi) are restrictions
and conditions under the terms of the documentation governing any Receivables
Facility that in the good faith determination of Holdings or the Borrower are
necessary or advisable to effect such Receivables Facility.
Section 7.10     Use of Proceeds. The proceeds of the 2017 Replacement Term A-2
Loans incurred pursuant to Amendment No. 13 shall be for the purposes specified
therein, which include the refinancing of the Existing Term A Loans existing
immediately prior to the Amendment No. 13 Effective Date and the paying of fees
and expenses incurred in connection therewith. The proceeds of the 2017
Replacement Term B-3 Loans incurred pursuant to Amendment No. 13 shall be for
the purposes specified therein, which include the refinancing of the Existing
Term B-2 Loans existing immediately prior to the Amendment No. 13 Effective Date
and the paying of fees and expenses incurred in connection therewith. The
proceeds of the 2018 Incremental Term B-4 Loans incurred pursuant to Amendment
No. 15 shall be for the purposes specified therein. Revolving Credit Loans and
Letters of Credit issued hereunder shall be for general corporate purposes and
working capital of the Borrower and its Subsidiaries, and any other purpose not
prohibited by this Agreement.
Section 7.11     Financial Covenant.
Senior Secured Net Leverage Ratio. Except with the written consent of the
Required Pro Rata Lenders, Holdings shall not permit the Senior Secured Net
Leverage Ratio as of the last day of any Test Period to be greater than 5.50 to
1.00.
Section 7.12     Accounting Changes. Holdings shall not make any change in its
fiscal year; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.
Section 7.13     Prepayments, Etc. of Indebtedness. (a) Holdings shall not, nor
shall Holdings permit any of the Restricted Subsidiaries to, directly or
indirectly, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest or AHYDO payments shall be permitted) the Senior
Notes, any Indebtedness constituting a Permitted Refinancing of the Senior
Notes, any Indebtedness constituting Permitted Junior Refinancing Debt or
Permitted Unsecured Refinancing Debt, loans outstanding under a Junior Lien
Incremental Facility or an Unsecured Incremental Facility, any subordinated
Indebtedness incurred under Section 7.03(g), any other




AMERICAS 94983783 (2K)
174
 




--------------------------------------------------------------------------------





Indebtedness that is required to be contractually subordinated to the
Obligations pursuant to the terms of the Loan Documents (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except (i) the refinancing or exchange thereof
with the Net Proceeds of any Indebtedness constituting a Permitted Refinancing;
provided that if such Indebtedness was originally incurred under Section
7.03(g), such Permitted Refinancing is permitted pursuant to Section 7.03(g),
(ii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, and (iii) so long as no Event of Default has occurred and is continuing
or would result therefrom, prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed $25,000,000 plus, if the Senior Secured Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable, as if such
prepayment, redemption, purchase, defeasance or other payment in respect of
Junior Financings had been made on the last day of such four quarter period, is
less than or equal to 3.00 to 1.00, the portion, if any, of the Available
Additional Basket on such date that the Borrower elects to apply to this
paragraph, such election to be specified in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of Available
Additional Basket immediately prior to such election and the amount thereof
elected to be so applied.
(b)    Holdings shall not, nor shall it permit any of the Restricted
Subsidiaries to, directly or indirectly, amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Junior Financing Documentation, (other than intercompany indebtedness) without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, that nothing in this Section
7.13(b) shall prohibit Holdings and its Restricted Subsidiaries from
refinancing, replacing, renewing or exchanging any such Junior Financing, to the
extent otherwise permitted by Section 7.13(a).
Section 7.14     Permitted Activities. Holdings shall not engage in any material
operating or business activities; provided that the following shall be permitted
in any event: (i) its ownership of the Equity Interests of the Borrower and
other Subsidiaries and activities incidental or reasonably related thereto, (ii)
the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Separate Facility Loan
Documents and any other Indebtedness or the Purchase Documents, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests (and activities related to an entity being public) or making of any
Restricted Payments or Investments permitted hereunder, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends, making contributions to the capital of the Borrower and guaranteeing
the obligations of the Borrower, (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vii) holding any cash or property (but not operating any property),
(viii) providing indemnification to officers, managers and directors and (ix)
any activities incidental or reasonably related to the foregoing. Holdings shall
not incur any consensual Liens on Equity Interests of the Borrower other than
those for the benefit of the Obligations.




AMERICAS 94983783 (2K)
175
 




--------------------------------------------------------------------------------





ARTICLE VIII    

Events of Default and Remedies
Section 8.01     Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(i)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or
(ii)    Specific Covenants. Holdings or the Borrower fails to perform or observe
any term, covenant or agreement contained in:
(i)    any of Sections 6.03(a) or 6.05(a) (solely with respect to the Borrower)
or Article VII (other than Section 7.11); or
(ii)    Section 7.11; provided that an Event of Default under this clause (ii)
is subject to cure pursuant to Section 8.05; provided, further, that an Event of
Default under this clause (ii) shall not constitute an Event of Default for
purposes of any 2017 Replacement Term B-3 Loan or any 2018 Incremental Term B-4
Loan unless and until both (x) a period of 30 consecutive days has elapsed since
the first date on which the Required Pro Rata Lenders would be entitled under
this Agreement to declare all outstanding obligations under the Pro Rata
Facilities, to be immediately due and payable as a result of Holdings’ or the
Borrower’s failure to perform or observe any term, covenant or agreement
contained in Section 7.11 and (y) at the end of such 30 consecutive day period,
the Required Pro Rata Lenders have actually declared all such obligations to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded; or
(iii)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
or the Required Lenders to the Borrower; or
(iv)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any other Loan Party herein, in any other Loan Document, or in any
other report or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(v)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of




AMERICAS 94983783 (2K)
176
 




--------------------------------------------------------------------------------





any Indebtedness (other than Indebtedness hereunder) having an outstanding
aggregate principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that this clause (e)(B) shall not apply if such failure is remedied or
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to Section
8.02; or
(vi)    Insolvency Proceedings, Etc. Any Loan Party or, subject to Section 8.03,
any Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(vii)    Inability to Pay Debts; Attachment. (i) Any Loan Party or, subject to
Section 8.03, any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of Holdings and the
Restricted Subsidiaries, taken as a whole, and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or
(viii)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by (i)
independent third party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage or (ii) other third party
indemnities from financially sound investment grade indemnifying parties (or
other parties reasonably acceptable to the Administrative Agent))




AMERICAS 94983783 (2K)
177
 




--------------------------------------------------------------------------------





and such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or
(ix)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
(x)    Change of Control. There occurs any Change of Control; or
(xi)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 of the Original Credit Agreement, Sections 4.03, 6.11
or 6.13 hereof shall for any reason (other than pursuant to the terms thereof
including as a result of a transaction not prohibited under this Agreement or as
a result of acts or omissions by the Administrative Agent or Collateral Agent or
any Lender) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Permitted
Liens, (i) except to the extent that any such perfection or priority is not
required pursuant to the Collateral and Guarantee Requirement or results from
the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or
(xii)    ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of a Loan Party, a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, (ii) there is or arises an Unfunded Pension
Liability (taking into account only Pension Plans with positive Unfunded Pension
Liability) that could reasonably be expected to result in a Material Adverse
Effect or (iii) a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect.
Section 8.02     Remedies upon Event of Default.
(a)    If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b)(ii) unless the conditions of the second proviso
contained therein have




AMERICAS 94983783 (2K)
178
 




--------------------------------------------------------------------------------





been satisfied), the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:
(A)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(B)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(C)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(D)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
(b)    Subject to the first proviso in Section 8.01(b)(ii), if any Event of
Default under Section 8.01(b)(ii) occurs and is continuing, the Administrative
Agent may and, at the request of the Required Pro Rata Lenders, shall take any
or all of the following actions:
(A)    declare the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;
(B)    declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document under or in respect of the
Revolving Credit Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(C)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);




AMERICAS 94983783 (2K)
179
 




--------------------------------------------------------------------------------





(D)    declare the commitment of each 2017 Replacement Term A-2 Lender to make
2017 Replacement Term A-2 Loans to be terminated, whereupon such commitments
shall be terminated;
(E)    declare the unpaid principal amount of all outstanding 2017 Replacement
Term A-2 Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document under or in respect
of the 2017 Replacement Term A-2 Loans to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(F)    exercise on behalf of itself and the Pro Rata Lenders all rights and
remedies available to it and the Pro Rata Lenders under the Loan Documents or
applicable Laws, in each case, under or in respect of each Pro Rata Facility.
Section 8.03     Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default or Event of Default has occurred under clause (f)
or (g) of Section 8.01, any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstances referred to in any such clause
that did not, as of the last day of the most recent completed fiscal quarter of
Holdings, have assets with a fair market value in excess of 5.0% of Adjusted
Total Assets (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).
Section 8.04     Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and fees on the Loans, Commitments, Letters of
Credit and L/C Borrowings, and any fees, premiums and scheduled periodic
payments due under Cash




AMERICAS 94983783 (2K)
180
 




--------------------------------------------------------------------------------





Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings (including to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit), and any breakage, termination or other payments
under Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the payment of all other Secured Obligations of the Borrower that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit in the L/C Cash Collateral Account after all Letters
of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other Secured Obligations, if any, in the order set forth
above and, if no Secured Obligations remain outstanding, to the Borrower as
applicable.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
Section 8.05     Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01 or 8.02, in the event of any Event of Default
or potential Event of Default under the covenant set forth in Section 7.11 and
at any time until the expiration of the tenth (10th) day after the date on which
financial statements are required to be delivered with respect to the applicable
fiscal quarter hereunder, the Permitted Holders (or any other Person so long as
no Change of Control results therefrom) may make a Specified Equity Contribution
to Holdings, and Holdings may apply the amount of the net cash proceeds thereof
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds (i) are actually received by the Borrower
as cash common equity (including through capital contribution of such net cash
proceeds to the Borrower) no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11 and
shall not result in any adjustment to any amounts other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.
(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than four




AMERICAS 94983783 (2K)
181
 




--------------------------------------------------------------------------------





Specified Equity Contributions will be made in the aggregate during the term of
this Agreement, (iii) the amount of any Specified Equity Contribution shall be
no more than the amount required to cause Holdings to be in Pro Forma Compliance
with Section 7.11 for any applicable period and (iv) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for determining compliance with Section 7.11 for the fiscal quarter immediately
prior to the fiscal quarter in which such Specified Equity Contribution was
made.
ARTICLE IX    

Administrative Agent and Other Agents
Section 9.01     Appointment and Authorization of Agents. (a) The Lenders hereby
irrevocably designate and appoint DBNY as Administrative Agent to act as
specified herein and in the other Loan Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Loan Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its Agent-Related Persons.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.
(c)    Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
IX for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Collateral Agent), shall
be entitled to the benefits of all provisions of this Article IX (including
Section 9.06, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.
Section 9.02     Nature of Duties. (a) No Agent-Related Person shall have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan




AMERICAS 94983783 (2K)
182
 




--------------------------------------------------------------------------------





Documents. No Agent-Related Person shall be liable for any action taken or
omitted by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, unless caused by its or their gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
each Agent-Related Person shall be mechanical and administrative in nature; no
Agent-Related Person shall have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender or the holder of any
Note; and nothing in this Agreement or in any other Loan Document, expressed or
implied, is intended to or shall be so construed as to impose upon any
Agent-Related Person any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.
(b)    Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, the Syndication Agent, the Documentation Agents, and
the Arrangers are named as such for recognition purposes only, and in their
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby. Without limitation of the foregoing, the
Syndication Agent, the Documentation Agents and the Arrangers shall not, solely
by reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.
Section 9.03     Lack of Reliance on Agent-Related Persons. Independently and
without reliance upon any Agent-Related Person, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, no Agent-Related Person shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. No Agent-Related Person shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of Holdings or
any of its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, or the financial condition of Holdings or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.
Section 9.04     Certain Rights of Agent-Related Persons. If any Agent-Related
Person requests instructions from the Required Lenders (or where expressly
required or permitted by the terms of this Agreement, a greater or other
proportion of the Lenders) with respect to any act or action (including failure
to act) in connection with this Agreement or any other Loan Document, such
Agent-Related Person shall be entitled to refrain from such act or taking such
action unless and until such Agent-Related Person shall have received
instructions from the Required




AMERICAS 94983783 (2K)
183
 




--------------------------------------------------------------------------------





Lenders (or where expressly required or permitted by the terms of this
Agreement, a greater or other proportion of the Lenders); and such Agent-Related
Person shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against any Agent-Related Person as a
result of such Agent-Related Person acting or refraining from acting hereunder
or under any other Loan Document in accordance with the instructions of the
Required Lenders (or where expressly required or permitted by the terms of this
Agreement, a greater or other proportion of the Lenders).
Section 9.05     Reliance. (a) Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that such Agent believed in good faith to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by such Agent (which may include counsel to Holdings or its
Subsidiaries).
(b)    For purposes of determining compliance with the conditions specified in
Section 4.02 of the Original Credit Agreement with respect to Credit Extensions
on the Closing Date or Section 4.01 hereof, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
Section 9.06     Indemnification. To the extent an Agent-Related Person is not
reimbursed and indemnified by the Borrower, and without relieving the Borrower
of its obligation to do so, the Lenders will reimburse and indemnify such
Agent-Related Person in proportion to their respective “percentage” as used in
determining the Required Lenders (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by such Agent-Related Person in performing its duties hereunder or under any
other Loan Document or in any way relating to or arising out of this Agreement
or any other Loan Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from an
Agent-Related Person’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).
Section 9.07     Agents in their Individual Capacities. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, each Agent shall have the rights and powers specified herein for
a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Required Pro Rata Lenders,” “Required Revolving Credit Lenders”,
“Required Term A-2 Lenders”, “Required Term B-3 Lenders,”, “Required Term B-4
Lenders”, or any similar terms shall, unless the context clearly indicates
otherwise, include each Agent in its




AMERICAS 94983783 (2K)
184
 




--------------------------------------------------------------------------------





respective individual capacities. Each Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Loan Party or any Affiliate of any Loan Party (or any Person engaged in a
similar business with any Loan Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.
Section 9.08     Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
Section 9.09     Resignation by the Agents. (a) Each of the Administrative Agent
and the Collateral Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Loan Documents at any time
by giving fifteen (15) Business Days’ prior written notice to the Lenders and,
unless a Default or an Event of Default under Section 8.01(f) or (g) then
exists, the Borrower. Any such resignation by an Administrative Agent hereunder
shall also constitute its resignation as an L/C Issuer, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit hereunder upon effectiveness of such resignation and (y) shall
maintain all of its rights as an L/C Issuer with respect to any Letters of
Credit issued by it prior to the date of such resignation. Such resignation
shall take effect upon the appointment of a successor Administrative Agent or
successor Collateral Agent, as the case may be, pursuant to clauses (b) and (c)
below or as otherwise provided below.
(b)    Upon any such notice of resignation by the Administrative Agent or the
Collateral Agent, the Required Lenders shall appoint a successor Administrative
Agent or a successor Collateral Agent, as the case may be, hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default under Section 8.01(a) or a Default or Event of Default under Section
8.01(f) or (g) then exists).
(c)    If a successor Administrative Agent or a successor Collateral Agent, as
the case may be, shall not have been so appointed within such fifteen (15)
Business Day period, the Administrative Agent or the Collateral Agent, as the
case may be, with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed, provided that the Borrower’s consent shall not
be required if an Event of Default then exists), shall then appoint a successor
Administrative Agent or a successor Collateral Agent, as the case may be, who
shall serve as Administrative Agent or Collateral Agent, as the case may be,
hereunder or thereunder until such time, if any, as the




AMERICAS 94983783 (2K)
185
 




--------------------------------------------------------------------------------





Required Lenders appoint a successor Administrative Agent or a successor
Collateral Agent, as the case may be, as provided above.
(d)    If no successor Administrative Agent or Collateral Agent, as the case may
be, has been appointed pursuant to clause (b) or (c) above by the twentieth
(20th) Business Day after the date such notice of resignation was given by the
Administrative Agent or the Collateral Agent, as the case may be, the
Administrative Agent’s resignation or the Collateral Agent’s resignation, as the
case may be, shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent or the Collateral Agent, as
the case may be, hereunder and/or under any other Loan Document until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
(e)    Upon a resignation of the Administrative Agent or the Collateral Agent
pursuant to this Section 9.09, the Administrative Agent or the Collateral Agent,
as the case may be, shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Article IX
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of the Administrative Agent or the Collateral Agent, as
the case may be, for all of its actions and inactions while serving as the
Administrative Agent or the Collateral Agent, as the case may be.
Section 9.10     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
the Collateral Agent) shall be (to the fullest extent permitted by mandatory
provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent




AMERICAS 94983783 (2K)
186
 




--------------------------------------------------------------------------------





or the Collateral Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent or the
Collateral Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11     Collateral and Guaranty Matters. (a) Each Lender authorizes and
directs the Collateral Agent to enter into the Collateral Documents for the
benefit of the Lenders and the other Secured Parties. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth herein, any action taken by the Required
Lenders in accordance with the provisions of this Agreement or the Collateral
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to the occurrence and continuance of an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to create, perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Collateral Documents.
(b)    The Lenders hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Aggregate Commitments and
payment and satisfaction of all of the Obligations (other than contingent
obligations not then due and payable) at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with Section 7.05, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 10.01), (iv) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (e) below, or (v) as otherwise may be expressly
provided in the relevant Collateral Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 9.11.
(c)    The Collateral Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Loan Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 9.11 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral




AMERICAS 94983783 (2K)
187
 




--------------------------------------------------------------------------------





Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Collateral Agent’s own interest in the Collateral as one of the
Lenders and that the Collateral Agent shall have no duty or liability whatsoever
to the Lenders, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
(d)    The Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral.
(e)    The Lenders irrevocably agree that any Guarantor shall be automatically
released from its obligations under the Guaranty if such Person ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary (other than pursuant to
(i) clause (a) of the definition thereof unless such Restricted Subsidiary
ceases to be a Restricted Subsidiary or (ii) clause (b) of the definition
thereof unless, in the case of this subclause (ii), the Borrower delivers a
written request to the Administrative Agent for such release and no Default or
Event of Default has occurred and is continuing at such time) as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Senior Notes or any Junior Financing.
(f)    (x) The Collateral Agent may, without any further consent of any Lender,
enter into or amend an intercreditor agreement with the collateral agent or
other representatives of the holders of Indebtedness that is permitted to be
secured by a Lien on the Collateral ranking junior to the Lien securing the
Obligations that is permitted by Section 7.03, (y) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are permitted and (z) any intercreditor agreement
entered into by the Collateral Agent shall be binding on the Secured Parties.
(g)    The Lenders hereby authorize the Collateral Agent to release the security
interest granted in the Equity Interests of Vail pursuant to the Dutch Pledge
Agreement upon the transfer of such Equity Interests in compliance with Section
7.05(u).
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.
Section 9.12     Delivery of Information. No Agent shall be required to deliver
to any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Administrative Agent from
any Loan Party, any Subsidiary, the Required




AMERICAS 94983783 (2K)
188
 




--------------------------------------------------------------------------------





Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided in this
Agreement or any other Loan Document and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of such Agent at the time of receipt of such request and then only in
accordance with such specific request.
Section 9.13     Appointment of Supplemental Agents. (a) It is the purpose of
this Agreement and the other Loan Documents that there shall be no violation of
any Law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction. It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case the Administrative Agent or the
Collateral Agent deems that by reason of any present or future Law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, the Administrative Agent and
the Collateral Agent are hereby authorized to appoint an additional individual
or institution selected by the Administrative Agent or the Collateral Agent in
its sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).
(b)    In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to it or its such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.




AMERICAS 94983783 (2K)
189
 




--------------------------------------------------------------------------------





Section 9.14     Withholding Tax Indemnity. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 3.01 and Section 3.04 and without limiting or expanding the obligation
of the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such tax was correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. The agreements in this Section 9.14 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Agreement and the repayment, satisfaction or discharge of all other Obligations.
ARTICLE X    

Miscellaneous
Section 10.01     Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders,
the Borrower and the Guarantors and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
(ii)    postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby (it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest and it being understood that any change to the
definition of “Senior Secured Net Leverage Ratio” or “Total Net Leverage Ratio”
or in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);




AMERICAS 94983783 (2K)
190
 




--------------------------------------------------------------------------------





(iii)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or postpone the timing of payments of such fees
or other amounts) without the written consent of each Lender directly affected
thereby (it being understood that any change to the definition of “Senior
Secured Net Leverage Ratio” or “Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate (including any incremental
interest accrued as a result of the application of the Default Rate);
(iv)    change any provision of this Section 10.01 or the definitions of
“Required Lenders”, “Required Pro Rata Lenders,” “Required Revolving Credit
Lenders”, “Required Term A-2 Lenders” or, “Required Term B-3 Lenders” or
“Required Term B-4 Lenders” without the written consent of each Lender directly
adversely affected, Section 8.04 or, following an exercise of remedies pursuant
to Section 8.02(a), the definition of “Pro Rata Share” or Section 2.12(a),
2.12(g) or 2.13 without the written consent of each Lender directly and
adversely affected thereby; provided that modifications to Section 2.12(a),
2.12(g), 2.13 or 8.04 or the definition of “Pro Rata Share” in connection with
any purchase of Term Loans by Holdings or the Borrower pursuant to Section
10.07(n) shall only require approval (to the extent such approval is otherwise
required) of the Required Lenders;
(v)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
(vi)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or
(vii)    without the written consent of the relevant Required Term A-2 Lenders,
Required Term B-3 Lenders, Required Term B-4 Lenders and/or Required Revolving
Credit Lenders adversely affected thereby, waive or modify any mandatory
prepayment with respect to such Class of Loans or any rights in respect of
Collateral in a manner different than any other Class of Loans;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Request relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document; (iii) Section
10.07(h) may not be amended, waived or otherwise modified without the consent of
each Granting Lender all or any part of whose Loans are being funded by an SPC
at the time of




AMERICAS 94983783 (2K)
191
 




--------------------------------------------------------------------------------





such amendment, waiver or other modification; (iv) only the consent of the
Required Pro Rata Lenders shall be necessary to amend or waive the terms and
provisions of Sections 7.11, 8.02(b) and 8.05 (and related definitions as used
in such Sections, but not as used in other Sections of this Agreement); and (v)
no Lender consent is required to effect a Refinancing Amendment (except as
expressly provided in Section 2.16) or to effect any amendment expressly
contemplated by Section 7.12.
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment, modification or supplement to any intercreditor agreement or
arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral,
including any Permitted Pari Passu Refinancing Debt or any Permitted Junior
Refinancing Debt, for the purpose of adding the holders of such Indebtedness (or
their Representative) as a party thereto and otherwise causing such Indebtedness
to be subject thereto, in each case as contemplated by the terms of such
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the Guarantors (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans under a given Term Facility, (the
“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of such Replacement Term
Loans shall not exceed the aggregate principal amount (or accreted value, if
applicable) of such Refinanced Term Loans (plus any accrued interest, fees,
expenses, original issue discount or other amounts paid) (except in the case of
the 2017 Replacement Term A-2 Loans, the aggregate principal amount of which may
be increased by the amount of the 2017 Replacement Term A-2 Loan Increase
Commitment), (b) the Applicable Rate for such Replacement Term Loans shall not
be higher than the Applicable Rate for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans, at the
time of such refinancing (except to the extent of nominal amortization




AMERICAS 94983783 (2K)
192
 




--------------------------------------------------------------------------------





for periods where amortization has been eliminated as a result of prior
prepayments of the Refinanced Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans, in effect immediately prior to such
refinancing.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, Required Pro Rata Lenders, the
Required Revolving Credit Lenders, the Required Term A-2 Lenders, the Required
Term B-3 Lenders, the Required Term B-4 Lenders or all of the Lenders, as
required, have approved any such amendment, waiver or consent (and the
definitions of “Required Lenders”, “Required Pro Rata Lenders”, “Required
Revolving Credit Lenders”, “Required Term A-2 Lenders” and, “Required Term B-3
Lenders” and “Required Term B-4 Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, require the consent of all
Lenders or each directly and adversely affected Lender that by its terms
materially and adversely affects any Defaulting Lender to a greater extent than
other affected Lenders, or alter the terms of this proviso, will require the
consent of such Defaulting Lender. In addition, to the extent any Defaulting
Lender has defaulted on any amounts owing to the Borrower hereunder, the
Borrower shall be entitled to offset any amounts the Borrower owes the
Defaulting Lender with such unpaid amounts.
Notwithstanding anything to the contrary contained in this Section 10.01,
Holdings, the Borrower and the Administrative Agent may without the input or
consent of the Lenders, effect amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate in the opinion of the
Administrative Agent to effect the provisions of Section 2.14 or 2.15.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.




AMERICAS 94983783 (2K)
193
 




--------------------------------------------------------------------------------





Section 10.02     Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to Holdings, the Borrower or the Administrative Agent, the Collateral
Agent or an L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower and the Administrative Agent, the Collateral Agent or an L/C Issuer.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(d)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent and an L/C
Issuer pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.
(c)    Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment




AMERICAS 94983783 (2K)
194
 




--------------------------------------------------------------------------------





by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.
(d)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each of the Administrative Agent, Holdings
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Section 10.03     No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent or the Collateral Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
Section 10.04     Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Collateral Agent for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including
all Attorney Costs, which shall be limited to White & Case LLP (and one local
counsel in each material jurisdiction and, in the event of a conflict of
interest, one additional counsel of each type to the affected parties)) and (b)
from and after the Closing Date, to pay or reimburse the Administrative Agent,
the Collateral




AMERICAS 94983783 (2K)
195
 




--------------------------------------------------------------------------------





Agent and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Arrangers collectively and one counsel to the other Lenders (and one local
counsel in each applicable jurisdiction and, in the event of any conflict of
interest, one additional counsel of each type to the affected parties)). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within fifteen (15) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within three (3) Business Days of the Closing Date. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.
Section 10.05     Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, from and after the Closing
Date, the Borrower shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, and directors, officers, employees,
agents, trustees and attorneys-in-fact of each of the foregoing (collectively
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs which shall be limited to
Attorney Costs of one counsel to the Administrative Agent and the Arrangers and
one counsel to the other Lenders (and solely in the event of any actual conflict
of interest, one additional counsel in each applicable material jurisdiction to
the affected Persons, taken as a whole)) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability related in any way to any Loan
Parties or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, notwithstanding the foregoing,




AMERICAS 94983783 (2K)
196
 




--------------------------------------------------------------------------------





such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements resulted from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, as determined by the final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of its
obligations under the Loan Documents by such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee as determined by the final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees other than
claims against any Initial Lender in its capacity or in fulfilling its role as
Administrative Agent or arranger or any other similar role hereunder and other
than claims arising out of any act or omission on the part of the Loan Parties
or their Subsidiaries. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or the Borrower or any Subsidiary have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) except, in the case of the Borrower and its Subsidiaries, to the
extent such damages would otherwise be subject to indemnification pursuant to
the terms of this Section 10.05. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, any
Loan Party’s directors, stockholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents are consummated. All amounts due under this Section 10.05 shall
be paid within fifteen (15) Business Days after written demand therefor
(including documentation reasonably supporting such request; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 10.05. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent or the Collateral Agent, the
replacement of, or assignment of rights by, any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, any indemnification relating to
Taxes, other than Taxes resulting from any non-Tax claim, shall be covered by
Sections 3.01 and 3.04 and shall not be covered by this Section 10.05.
Section 10.06     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force and effect as if such payment had
not been made or such setoff had not




AMERICAS 94983783 (2K)
197
 




--------------------------------------------------------------------------------





occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.
Section 10.07     Successors and Assigns. (a). The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (except as permitted by Section
7.04) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee and in the case of any
Assignee that is Parent, Holdings or any of its Subsidiaries, pursuant to
Section 10.07(n), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (A) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender or an Affiliate of a Revolving Credit Lender or an Approved Fund of a
Revolving Credit Lender or (iii) if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) of all or
any portion of the Loans made pursuant to Section 10.07(n); and
(C)    each Principal L/C Issuer at the time of such assignment, provided that
no consent of the Principal L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure or any
assignment to an Agent or an Affiliate of an Agent.




AMERICAS 94983783 (2K)
198
 




--------------------------------------------------------------------------------





Notwithstanding the foregoing or anything to the contrary set forth herein, (x)
except pursuant to the provisions of Sections 2.05(c) and 10.07(n), no
assignment of any Loans or Commitments may be made to Holdings, any Subsidiary
of Holdings or any Competitor and (y) any assignment of any Loans or Commitments
to the Sponsor shall also be subject to the requirements set forth in Section
10.07(k).
(B)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee;
(C)    other than in the case of assignments pursuant to Section 10.07(n), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and
(D)    on or before the date on which it becomes a party to this Agreement, the
Assignee shall deliver to the Borrower and the Administrative Agent the forms or
certifications, as applicable, described in Section 3.01(d), to the extent
required thereby.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (i) (other than in connection with an assignment
pursuant to Section 10.07(n)) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue




AMERICAS 94983783 (2K)
199
 




--------------------------------------------------------------------------------





to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each notice of cancellation of any
Loans delivered by the Borrower pursuant to Section 10.07(n) and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(e)    Any Lender may at any time sell participations to any Person (other than
a natural person, Holdings, any Subsidiary of Holdings or any Competitor) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the Loan
Parties, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to and otherwise comply with Section 3.01(d)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c) (it being understood that the documentation
required under Section 3.01(d) shall be delivered to the participating Lender)).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender to the
extent the Borrower has received notice of such participation; provided that
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting




AMERICAS 94983783 (2K)
200
 




--------------------------------------------------------------------------------





solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Participant Register
shall be available for inspection by the Borrower and any Agent, at any
reasonable time and from time to time upon reasonable notice. The Loan Parties
and the Sponsor (by its acquisition of a participation in any Lender’s rights
and/or obligations under this Agreement) hereby agree that if a case under Title
11 of the United States Code is commenced against any Loan Party, to the extent
that the Sponsor would have the right to direct any Participant with respect to
any vote with respect to any plan of reorganization with respect to any Loan
Party (or to directly vote on such plan of reorganization) as a result of any
participation taken by the Sponsor pursuant to this Section 10.07(e), such Loan
Party shall seek (and the Sponsor shall consent) to provide that the vote of the
Sponsor (in its capacity as a Participant) with respect to any plan of
reorganization of such Loan Party shall not be counted except that the Sponsor’s
vote (in its capacity as a Participant) may be counted to the extent any such
plan of reorganization proposes to treat the participation in any Obligations
held by the Sponsor in a manner that is less favorable in any material respect
to the Sponsor than the proposed treatment of similar Obligations held by
Lenders or Participants that are not Affiliates of the Borrower. The Sponsor
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as the Sponsor’s attorney-in-fact, with full authority
in the place and stead of the Sponsor and in the name of the Sponsor, from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this paragraph.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make




AMERICAS 94983783 (2K)
201
 




--------------------------------------------------------------------------------





such Loan pursuant to the terms hereof. Each party hereto hereby agrees that (i)
an SPC shall be entitled to the benefit of Sections 3.01, 3.04 and 3.05 (subject
to the requirements and the limitations of such Sections, including the
requirement to provide the forms and certificates pursuant to and otherwise
comply with Section 3.01(d)), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement, unless
the grant to the SPC was made with the prior written consent of the Borrower,
not to be unreasonably withheld or delayed (for the avoidance of doubt, the
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time or material additional
costs), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer shall have identified
a successor L/C Issuer reasonably acceptable to the Borrower willing to accept
its appointment as successor L/C Issuer. In the event of any such resignation of
an L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer except as expressly provided above. If an
L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to




AMERICAS 94983783 (2K)
202
 




--------------------------------------------------------------------------------





require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).
(k)    (i) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to the
Sponsor in accordance with Section 10.07(b); provided that:
(A)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(B)    the assigning Lender and the Sponsor shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to the Sponsor; and
(D)    no Term Loan may be assigned to the Sponsor pursuant to this Section
10.07(k), if after giving effect to such assignment, the Sponsor in the
aggregate would own in excess of 15.0% of all Term Loans then outstanding.
(ii)    Notwithstanding anything to the contrary in this Agreement, the Sponsor
shall not have any right to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Loan Parties are not invited, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Article II), or (iii)
make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against Administrative Agent, the Collateral Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents
(l)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders”, “Required Class Lenders”, “Required Pro Rata Lenders”, “Required Term
A-2 Lenders” or, “Required Term B-3 Lenders” or “Required Term B-4 Lenders” to
the contrary, for purposes of determining whether the Required Lenders, Required
Class Lenders, Required Pro Rata Lenders, Required Term A-2 Lenders or, Required
Term B-3 Lenders or Required Term B-4 Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document all Term Loans held by the Sponsor
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders,




AMERICAS 94983783 (2K)
203
 




--------------------------------------------------------------------------------





Required Class Lenders, Required Pro Rata Lenders, Required Term A-2 Lenders or,
Required Term B-3 Lenders or Required Term B-4 Lenders have taken any actions.
Additionally, the Loan Parties and the Sponsor hereby agree that if a case under
Title 11 of the United States Code is commenced against any Loan Party, such
Loan Party shall seek (and the Sponsor shall consent) to provide that the vote
of the Sponsor (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall not be counted except that the Sponsor’s
vote (in its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by the Sponsor in a manner
that is less favorable in any material respect to the Sponsor than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrower. The Sponsor hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as the Sponsor’s attorney-in-fact,
with full authority in the place and stead of the Sponsor and in the name of the
Sponsor, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.
(m)    By purchasing any participation or assignment pursuant to this Section
10.07 after the Closing Date, each Participant or Lender shall be deemed to
represent that it is not a Competitor (which representation may be conclusively
relied upon by the participating or assigning Lender in consummating such
participation or assignment).
(n)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to
Parent, Holdings or the Borrower through (x) Dutch auctions open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.05(c) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis, in
each case subject to the following:
(A)    if Parent or Holdings is the assignee, upon such assignment, transfer or
contribution, such entity shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower as common equity;
(B)    if the Borrower or a Subsidiary thereof is the assignee (including
through contribution or transfers set forth in clause (i) above), (a) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower and (c) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register; and




AMERICAS 94983783 (2K)
204
 




--------------------------------------------------------------------------------





(C)    purchases of Term Loans pursuant to this Section 10.07(n) may not be
funded with the proceeds of Revolving Credit Loans.
Each Lender participating in any assignment to Parent, Holdings or the Borrower
acknowledges and agrees that in connection with such assignment, (1) Parent,
Holdings or the Borrower then may have, and later may come into possession of
Excluded Information, (2) such Lender has independently and, without reliance on
Parent, Holdings, the Borrower or any of their Subsidiaries, the Administrative
Agent or any other Agent-Related Persons, made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of Parent, Holdings, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Parent, Holdings, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other Agent-Related Persons,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (4) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.
The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Parent, Holdings or its Subsidiaries pursuant
to this Section 10.07(n) and each principal repayment installment with respect
to the Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled).
Any purchase of Term Loans pursuant to this Section 10.07(n) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.
Section 10.08     Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (other than Excluded Affiliates) solely for evaluating the Transaction
and negotiating, making available, syndicating, evaluation and administering
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and such Agent or the
respective Lender, as the case may be, shall be liable for any breach thereof);
(b) to the extent requested by any Governmental Authority or self regulatory
authority having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates); (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof prior to such disclosure so that a protective
order or other appropriate remedy may be sought); (d) to any other party to this
Agreement; (e) subject to an agreement containing provisions substantially the
same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower and allowing the Borrower to rely on and be a third
party beneficiary of such




AMERICAS 94983783 (2K)
205
 




--------------------------------------------------------------------------------





agreement), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 or becomes available to the Administrative Agent, any
Arranger, any Lender, any L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or the Sponsor or
their respective related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, such L/C Issuer or any of
their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; or (j) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to Holdings, the Borrower or any of their
Subsidiaries or its business, other than any such information that is publicly
available to any Agent, any L/C Issuer or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08.
Section 10.09     Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to the Borrower, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and each of its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding any trust, payroll, tax withholding,
employee benefits or other fiduciary accounts) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided, however, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the




AMERICAS 94983783 (2K)
206
 




--------------------------------------------------------------------------------





failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Collateral Agent and
each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have at Law.
Section 10.10     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 10.11     Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or electronic mail of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier or electronic mail be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or electronic mail.
Section 10.12     Integration; Termination. This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and




AMERICAS 94983783 (2K)
207
 




--------------------------------------------------------------------------------





effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.14     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or any L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 10.15     Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION
10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
Section 10.16     Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR




AMERICAS 94983783 (2K)
208
 




--------------------------------------------------------------------------------





THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.16
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.17     Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
each such Lender and L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.
Section 10.18     USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, address and tax
identification number of the Borrower and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify the Borrower in accordance with the USA Patriot Act. This notice is
given in accordance with the requirements of the USA Patriot Act and is
effective as to the Lenders and the Administrative Agent.
Section 10.19     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, each Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower and its Affiliates, on
the one hand, and the Agents, the Arrangers and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Agents, the Arrangers and the Lenders is and has
been acting solely as a principal and except as expressly agreed in writing by
the relevant parties, is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person, (iii) none of the Agents, the Arrangers or the Lenders has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto except as expressly agreed in writing by the relevant
parties, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently




AMERICAS 94983783 (2K)
209
 




--------------------------------------------------------------------------------





advising the Borrower or any of its Affiliates on other matters) and none of the
Agents, the Arrangers or the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Agents, the Arrangers and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
Section 10.20     Schedules and Exhibits.
(a)    Subject to Section 10.20(b), all schedules and exhibits to the Original
Credit Agreement, as amended, amended and restated or otherwise modified from
time to time, are hereby incorporated as schedules and exhibits hereto.
(b)    Each of Exhibits A, C, D-1, D-2, D-3, E, F, I, J, K and L to the Credit
Agreement are hereby amended as set forth in Exhibit B attached to Amendment No.
13.
Section 10.21     Effect of Amendment and Restatement. It is the intention of
each of the parties hereto that the Second Amended and Restated Credit Agreement
(as amended prior to the Amendment No. 13 Effective Date), which is an amendment
and restatement of the First Amended and Restated Credit Agreement, and which
was an amendment and restatement of the Original Credit Agreement, be further
amended and restated so as to preserve the perfection and priority of all
security interests securing indebtedness and obligations under the Original
Credit Agreement, the First Amended and Restated Credit Agreement and the Second
Amended and Restated Credit Agreement and that all Indebtedness and Obligations
of the Loan Parties hereunder and thereunder shall be secured by the Collateral
Documents and that the Third Amended and Restated Credit Agreement does not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement, the First Amended and Restated Credit Agreement or
the Second Amended and Restated Credit Agreement; provided that all Loans,
Letters of Credit or other Credit Extensions outstanding under the Original
Credit Agreement, the First Amended and Restated Credit Agreement and the Second
Amended and Restated Credit Agreement shall continue as Loans, Letters of Credit
or other Credit Extensions, as applicable, under the Third Amended and Restated
Credit Agreement. Upon the effectiveness of the Third Amended and Restated
Credit Agreement in accordance with Amendment No. 13, each Loan Document that
was in effect immediately prior to the Amendment No. 13 Effective Date shall
continue to be effective, unless the context requires otherwise. The parties
hereto further acknowledge and agree that the Third Amended and Restated Credit
Agreement constitutes an amendment of the Second Amended and Restated Credit
Agreement made under and in accordance with the terms of Section 10.01 of the
Second Amended and Restated Credit Agreement. In addition, unless specifically
amended by the Third Amended and Restated Credit Agreement or by Amendment No.
13, each of the Loan Documents, the Exhibits and




AMERICAS 94983783 (2K)
210
 




--------------------------------------------------------------------------------





Schedules to the Second Amended and Restated Credit Agreement shall continue in
full force and effect and, from and after the Amendment No. 13 Effective Date,
all references to the “Agreement” or the “Credit Agreement” contained therein
shall be deemed to refer to the Third Amended and Restated Credit Agreement, as
amended from time to time.
ARTICLE XI    

Guarantee
Section 11.01     The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not as a surety
to each Secured Party and their respective permitted successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) Title 11 of the United States Code after
any bankruptcy or insolvency petition under Title 11 of the United States Code
and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and
the Notes, if any, held by each Lender of, the Borrower, and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or Holdings or any Restricted Subsidiary under any
Secured Hedge Agreement or with respect to any Cash Management Obligations, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”); provided that, for
purposes of determining any Obligations of any Guarantor under this Agreement,
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations of such Guarantor. The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
Section 11.02     Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:




AMERICAS 94983783 (2K)
211
 




--------------------------------------------------------------------------------





(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)    the release of any other Guarantor pursuant to Section 11.09 or
otherwise.
To the extent permitted by applicable Law, the Guarantors hereby expressly waive
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective permitted successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.




AMERICAS 94983783 (2K)
212
 




--------------------------------------------------------------------------------





Section 11.03     Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
Section 11.04     Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than contingent obligations, Cash Management Obligations or obligations
pursuant to Secured Hedge Agreements, in each case, not then due and payable)
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall not exercise any right or remedy, direct or indirect, arising
by reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations pursuant to
subordination terms substantially in the form of Exhibit O.
Section 11.05     Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.
Section 11.06     Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.
Section 11.07     Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 11.08     General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and




AMERICAS 94983783 (2K)
213
 




--------------------------------------------------------------------------------





reduced to the highest amount (after giving effect to the right of contribution
established in Section 11.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.
Section 11.09     Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) Equity Interests of any Subsidiary
Guarantor (a “Transferred Guarantor”) are sold or otherwise transferred,
following which transfer such Subsidiary Guarantor ceases to be a Subsidiary or
(ii) any Subsidiary Guarantor is designated as an Unrestricted Subsidiary in
accordance with Section 6.14, such Transferred Guarantor or Unrestricted
Subsidiary shall, upon the consummation of such sale, transfer or designation,
be automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect the releases described in this Section 11.09; provided
that no such release shall occur if such Subsidiary Guarantor continues to be a
guarantor in respect of any Permitted Pari Passu Refinancing Debt, any Permitted
Junior Refinancing Debt, any Permitted Unsecured Refinancing Debt, any other
Junior Financing or any Permitted Refinancing in respect of any of the
foregoing.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which and the Obligations related thereto have been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place, in each case in an amount at
least equal to such Outstanding Amount), this Agreement and the Guarantees made
herein shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.
Section 11.10     Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Subsidiary Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.04. The provisions of this Section 11.10 shall in
no respect limit the obligations and liabilities of any Subsidiary Guarantor to
the Administrative Agent, the L/C Issuers and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent, the L/C Issuers and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
*     *     *










AMERICAS 94983783 (2K)
214
 




--------------------------------------------------------------------------------











AMERICAS 94983783 (2K)
215
 




--------------------------------------------------------------------------------






Summary report:
Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on 6/20/2018 12:30:41
PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/94983783/1
Modified DMS: iw://AMERICAS_DMS/AMERICAS/94983783/10
Changes:
Add
154
Delete
91
Move From
0
Move To
0
Table Insert
0
Table Delete
0
Table moves to
0
Table moves from
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format changes
0
Total Changes:
245













AMERICAS 94983783 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT D-1


EXHIBIT III


TERM B-4 NOTE
FOR THE PURPOSES OF SECTION 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”).
BEGINNING NO LATER THAN [_______], 2018, THE LENDER MAY, UPON REQUEST, OBTAIN
FROM THE BORROWER THE ISSUE PRICE, ISSUE DATE, AMOUNT OF OID AND YIELD TO
MATURITY BY CONTACTING THE CHIEF FINANCIAL OFFICER OF THE BORROWER, 555 W. ADAMS
STREET, CHICAGO, ILLINOIS 60661.


$__________    New York, New York
_________ __, ____
FOR VALUE RECEIVED, TRANS UNION LLC, a Delaware limited liability company (the
“Borrower”), hereby promises to pay to [_____________________] or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Administrative Agent’s Office (such term,
and each other capitalized term used but not defined herein, having the meaning
assigned to it in the Agreement referred to below) on the 2018 Incremental Term
B-4 Loan Maturity Date (or, with respect to any Extended Term Loans, the
Maturity Date applicable thereto) the principal sum of __________ DOLLARS
($__________) or, if less, the unpaid principal amount of all 2018 Incremental
Term B-4 Loans (or Extended Term Loans, as the case may be) made by the Lender
pursuant to the Agreement, payable at such times and in such amounts as are
specified in the Agreement. The Borrower also promises to pay interest on the
unpaid principal amount of each 2018 Incremental Term B-4 Loan and each Extended
Term Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in the Agreement.
This Note is one of the Term B-4 Notes referred to in the Third Amended and
Restated Credit Agreement, dated as of August 9, 2017 (as amended, restated,
amended and restated, modified, supplemented and/or extended from time to time,
the “Agreement”), among TransUnion Intermediate Holdings, Inc., (f/k/a
TransUnion Corp.), a Delaware corporation, the Borrower, the Guarantors party
thereto from time to time, the lenders and other parties party thereto from time
to time and Deutsche Bank AG New York Branch, as Administrative Agent, and is
entitled to the benefits thereof and of the other Loan Documents. This Note is
secured by the Collateral Documents and is entitled to the benefits of the
Guaranty. As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the applicable Maturity Date, in
whole or in part, and 2018 Incremental Term B-4 Loans and Extended Term Loans
may be converted from one Type into another Type, in each case, to the extent
provided in the Agreement.
All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of Borrower under
this Note.




 
AMERICAS 95002501
 
 




--------------------------------------------------------------------------------

Exhibit D-1
Page 2


In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Agreement.
The Borrower hereby waives diligence, presentment, demand, protest or notice of
any kind in connection with this Note. The nonexercise by the holder hereof of
any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
AGREEMENT.








AMERICAS 95002501
 
 




--------------------------------------------------------------------------------




EXHIBIT D-1


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
*    *    *
TRANS UNION LLC


By:________________________________
Name:

Title:




 
AMERICAS 95002501
 
 




--------------------------------------------------------------------------------

Exhibit D-1
Page 4


LOANS AND PAYMENTS
Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal
Balance of Note
Name of Person
Making the
Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











AMERICAS 95002501
 
 


